Case: 15-40238    Document: 00513286295      Page: 1   Date Filed: 11/25/2015




                     REVISED November 25, 2015

         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT      United States Court of Appeals

                                    __________
                                                      Fifth Circuit

                                                                           FILED
                                                                      November 9, 2015
                                No. 15-40238
                                 __________                             Lyle W. Cayce
                                                                             Clerk
STATE OF TEXAS; STATE OF ALABAMA; STATE OF GEORGIA;
STATE OF IDAHO; STATE OF INDIANA; STATE OF KANSAS;
STATE OF LOUISIANA; STATE OF MONTANA; STATE OF NEBRASKA;
STATE OF SOUTH CAROLINA; STATE OF SOUTH DAKOTA;
STATE OF UTAH; STATE OF WEST VIRGINIA; STATE OF WISCONSIN;
PAUL R. LEPAGE, Governor, State of Maine;
PATRICK L. MCCRORY, Governor, State of North Carolina;
C. L. “BUTCH” OTTER, Governor, State of Idaho;
PHIL BRYANT, Governor, State of Mississippi;
STATE OF NORTH DAKOTA; STATE OF OHIO; STATE OF OKLAHOMA;
STATE OF FLORIDA; STATE OF ARIZONA; STATE OF ARKANSAS;
ATTORNEY GENERAL BILL SCHUETTE; STATE OF NEVADA;
STATE OF TENNESSEE,
            Plaintiffs−Appellees,
versus
UNITED STATES OF AMERICA;
JEH CHARLES JOHNSON, Secretary, Department of Homeland Security;
R. GIL KERLIKOWSKE,
 Commissioner of U.S. Customs and Border Protection;
RONALD D. VITIELLO,
 Deputy Chief of U.S. Border Patrol, U.S. Customs and Border Protection;
SARAH R. SALDANA,
 Director of U.S. Immigration and Customs Enforcement;
LEON RODRIGUEZ, Director of U.S. Citizenship and Immigration Services,
            Defendants−Appellants.

                          _______________________

                Appeal from the United States District Court
                     for the Southern District of Texas
                          _______________________
     Case: 15-40238          Document: 00513286295          Page: 2     Date Filed: 11/25/2015



                                          No. 15-40238
Before KING, SMITH, and ELROD, Circuit Judges.
JERRY E. SMITH, Circuit Judge:

       The United States 1 appeals a preliminary injunction, pending trial, for-
bidding implementation of the Deferred Action for Parents of Americans and
Lawful Permanent Residents program (“DAPA”).                          Twenty-six states (the
“states” 2) challenged DAPA under the Administrative Procedure Act (“APA”)
and the Take Care Clause of the Constitution; 3 in an impressive and thorough
Memorandum Opinion and Order issued February 16, 2015, the district court
enjoined the program on the ground that the states are likely to succeed on
their claim that DAPA is subject to the APA’s procedural requirements. Texas
v. United States, 86 F. Supp. 3d 591, 677 (S.D. Tex. 2015). 4

       The government appealed and moved to stay the injunction pending
resolution of the merits. After extensive briefing and more than two hours of
oral argument, a motions panel denied the stay after determining that the
appeal was unlikely to succeed on its merits. Texas v. United States, 787 F.3d
733, 743 (5th Cir. 2015). Reviewing the district court’s order for abuse of dis-
cretion, we affirm the preliminary injunction because the states have standing;
they have established a substantial likelihood of success on the merits of their
procedural and substantive APA claims; and they have satisfied the other ele-
ments required for an injunction. 5



       This opinion refers to the defendants collectively as “the United States” or “the gov-
       1

ernment” unless otherwise indicated.
       2We refer to the plaintiffs collectively as “the states,” but as appropriate we refer only
to Texas because it is the only state that the district court determined to have standing.
       3 We find it unnecessary, at this early stage of the proceedings, to address or decide
the challenge based on the Take Care Clause.
       4   We cite the district court’s opinion as “Dist. Ct. Op., 86 F. Supp. 3d at ___.”
       5   Our dedicated colleague has penned a careful dissent, with which we largely but
                                                 2
     Case: 15-40238        Document: 00513286295          Page: 3     Date Filed: 11/25/2015



                                        No. 15-40238
                                               I.
                                               A.
       In June 2012, the Department of Homeland Security (“DHS”) imple-
mented the Deferred Action for Childhood Arrivals program (“DACA”). 6 In the
DACA Memo to agency heads, the DHS Secretary “set[] forth how, in the exer-
cise of . . . prosecutorial discretion, [DHS] should enforce the Nation’s immi-
gration laws against certain young people” and listed five “criteria [that]
should be satisfied before an individual is considered for an exercise of prose-
cutorial discretion.” 7 The Secretary further instructed that “[n]o individual
should receive deferred action . . . unless they [sic] first pass a background
check and requests for relief . . . are to be decided on a case by case basis.” 8
Although stating that “[f]or individuals who are granted deferred action . . . ,
[U.S. Citizenship and Immigration Services (“USCIS”)] shall accept applica-
tions to determine whether these individuals qualify for work authorization,”
the DACA Memo purported to “confer[] no substantive right, immigration
status or pathway to citizenship.” 9 At least 1.2 million persons qualify for
DACA, and approximately 636,000 applications were approved through 2014.



respectfully disagree. It is well-researched, however, and bears a careful read.
       6 Memorandum from Janet Napolitano, Sec’y, Dep’t of Homeland Sec., to David Agui-
lar, Acting Comm’r, U.S. Customs and Border Prot., et al. 1 (June 15, 2012) (the “DACA
Memo”),           http://www.dhs.gov/xlibrary/assets/s1-exercising-prosecutorial-discretion-
individuals-who-came-to-us-as-children.pdf.
       7 Id. (stating that an individual may be considered if he “[1] came to the United States
under the age of sixteen; [2] has continuously resided in the United States for a[t] least five
years preceding [June 15, 2012] and is present in the United States on [June 15]; [3] is cur-
rently in school, has graduated from high school, has obtained a general education develop-
ment certificate, or is an honorably discharged veteran of the [military]; [4] has not been
convicted of a felony offense, a significant misdemeanor offense, multiple misdemeanor
offenses, or otherwise poses a threat to national security or public safety; and [5] is not above
the age of thirty”).
       8   Id. at 2.
       9   Id. at 3.
                                               3
     Case: 15-40238         Document: 00513286295       Page: 4     Date Filed: 11/25/2015



                                         No. 15-40238
Dist. Ct. Op., 86 F. Supp. 3d at 609.

       In November 2014, by what is termed the “DAPA Memo,” DHS expanded
DACA by making millions more persons eligible for the program 10 and extend-
ing “[t]he period for which DACA and the accompanying employment authori-
zation is granted . . . to three-year increments, rather than the current two-
year increments.” 11 The Secretary also “direct[ed] USCIS to establish a pro-
cess, similar to DACA,” known as DAPA, which applies to “individuals who . .
. have, [as of November 20, 2014], a son or daughter who is a U.S. citizen or
lawful permanent resident” and meet five additional criteria. 12 The Secretary
stated that, although “[d]eferred action does not confer any form of legal status
in this country, much less citizenship[,] it [does] mean[] that, for a specified
period of time, an individual is permitted to be lawfully present in the United
States.” 13 Of the approximately 11.3 million illegal aliens 14 in the United


       10Memorandum from Jeh Johnson, Sec’y, Dep’t of Homeland Sec., to Leon Rodriguez,
Dir.,       USCIS,          et          al.        3–4       (Nov.       20,        2014),
http://www.dhs.gov/sites/default/files/publications/14_1120_memo_deferred_action.pdf.
       11 Id. at 3. The district court enjoined implementation of the following three DACA
expansions, and they are included in the term “DAPA” in this opinion: (1) the “age restriction
exclud[ing] those who were older than 31 on the date of the [DACA] announcement . . . will
no longer apply,” id.; (2) “[t]he period for which DACA and the accompanying employment
authorization is granted will be extended to three-year increments, rather than the current
two-year increments,” id.; (3) “the eligibility cut-off date by which a DACA applicant must
have been in the United States should be adjusted from June 15, 2007 to January 1, 2010,”
id. at 4. Dist. Ct. Op., 86 F. Supp. 3d at 677–78 & n.111.
       12 DAPA Memo at 4 (directing that individuals may be considered for deferred action
if they “[1] have, on [November 20, 2014], a son or daughter who is a U.S. citizen or lawful
permanent resident; [2] have continuously resided in the United States since before Janu-
ary 1, 2010; [3] are physically present in the United States on [November 20, 2014], and at
the time of making a request for consideration of deferred action with USCIS; [4] have no
lawful status on [November 20, 2014]; [5] are not an enforcement priority as reflected in the
November 20, 2014 Policies for the Apprehension, Detention and Removal of Undocumented
Immigrants Memorandum; and [6] present no other factors that, in the exercise of discretion,
makes the grant of deferred action inappropriate”).
       13   Id. at 2 (emphasis added).
       14   Although “[a]s a general rule, it is not a crime for a removable alien to remain
                                              4
     Case: 15-40238       Document: 00513286295           Page: 5     Date Filed: 11/25/2015



                                       No. 15-40238
States, 4.3 million would be eligible for lawful presence pursuant to DAPA.
Dist. Ct. Op., 86 F. Supp. 3d at 612 n.11, 670.

       “Lawful presence” is not an enforceable right to remain in the United
States and can be revoked at any time, but that classification nevertheless has
significant legal consequences. Unlawfully present aliens are generally not
eligible to receive federal public benefits, see 8 U.S.C. § 1611, or state and local
public benefits unless the state otherwise provides, see 8 U.S.C. § 1621. 15 But
as the government admits in its opening brief, persons granted lawful presence
pursuant to DAPA are no longer “bar[red] . . . from receiving social security



present in the United States,” it is a civil offense. Arizona v. United States, 132 S. Ct. 2492,
2505 (2012); see 8 U.S.C. §§ 1182(a)(9)(B)(i), 1227(a)(1)(A)–(B). This opinion therefore refers
to such persons as “illegal aliens”:
       The usual and preferable term in [American English] is illegal alien. The other
    forms have arisen as needless euphemisms, and should be avoided as near-
    gobbledygook. The problem with undocumented is that it is intended to mean, by
    those who use it in this phrase, “not having the requisite documents to enter or stay
    in a country legally.” But the word strongly suggests “unaccounted for” to those
    unfamiliar with this quasi-legal jargon, and it may therefore obscure the meaning.
       More than one writer has argued in favor of undocumented alien . . . [to] avoid[]
    the implication that one’s unauthorized presence in the United States is a crime . . . .
    Moreover, it is wrong to equate illegality with criminality, since many illegal acts
    are not criminal. Illegal alien is not an opprobrious epithet: it describes one present
    in a country in violation of the immigration laws (hence “illegal”).
BRYAN A. GARNER, GARNER’S DICTIONARY OF LEGAL USAGE 912 (Oxford 3d ed. 2011) (cita-
tions omitted). And as the district court pointed out, “it is the term used by the Supreme
Court in its latest pronouncement pertaining to this area of the law.” Dist. Ct. Op.,
86 F. Supp. 3d at 605 n.2 (citing Arizona v. United States, 132 S. Ct. 2492, 2497 (2012)).
“[I]legal alien has going for it both history and well-documented, generally accepted use.”
Matthew Salzwedel, The Lawyer’s Struggle to Write, 16 SCRIBES JOURNAL OF LEGAL WRITING
69, 76 (2015).
       15  Those provisions reflect Congress’s concern that “aliens have been applying for and
receiving public benefits from Federal, State, and local governments at increasing rates” and
that “[i]t is a compelling government interest to remove the incentive for illegal immigration
provided by the availability of public benefits.” 8 U.S.C. § 1601. Moreover, the provisions
incorporate a national policy that “aliens within the Nation’s borders not depend on public
resources to meet their needs” and that “[s]elf-sufficiency has been a basic principle of United
States immigration law since this country’s earliest immigration statutes.” Id.
                                               5
     Case: 15-40238          Document: 00513286295          Page: 6     Date Filed: 11/25/2015



                                          No. 15-40238
retirement benefits, social security disability benefits, or health insurance
under Part A of the Medicare program.” 16 That follows from § 1611(b)(2)–(3),
which provides that the exclusion of benefits in § 1611(a) “shall not apply to
any benefit[s] payable under title[s] II [and XVIII] of the Social Security Act
. . . to an alien who is lawfully present in the United States as determined by
the Attorney General . . . .” (emphasis added). A lawfully present alien is still
required to satisfy independent qualification criteria before receiving those
benefits, but the grant of lawful presence removes the categorical bar and
thereby makes otherwise ineligible persons eligible to qualify.

       “Each person who applies for deferred action pursuant to the [DAPA]
criteria . . . shall also be eligible to apply for work authorization for the [renew-
able three-year] period of deferred action.” DAPA Memo at 4. The United
States concedes that “[a]n alien with work authorization may obtain a Social
Security Number,” “accrue quarters of covered employment,” and “correct wage
records to add prior covered employment within approximately three years of
the year in which the wages were earned or in limited circumstances there-
after.” 17     The district court determined―and the government does not
dispute―“that DAPA recipients would be eligible for earned income tax credits
once they received a Social Security number.” 18

       As for state benefits, although “[a] State may provide that an alien who
is not lawfully present in the United States is eligible for any State or local
public benefit for which such alien would otherwise be ineligible under



       16   Brief for Appellants at 48–49 (citing 8 U.S.C. § 1611(b)(2)–(3)).
       17 Brief for Appellants at 49 (citation omitted) (citing 42 U.S.C. § 405(c)(1)(B), (4),
(5)(A)–(J); 8 C.F.R. § 1.3(a)(4)(vi); 20 C.F.R. §§ 422.104(a)(2), 422.105(a)).
       18 Dist. Ct. Op., 86 F. Supp. 3d at 654 n.64; see also 26 U.S.C. § 32(c)(1)(E), (m) (stating
that eligibility for earned income tax credit is limited to individuals with Social Security
numbers); 20 C.F.R. §§ 422.104(a)(2), 422.107(a), (e)(1).
                                                 6
     Case: 15-40238      Document: 00513286295        Page: 7     Date Filed: 11/25/2015



                                     No. 15-40238
subsection (a),” § 1621(d), Texas has chosen not to issue driver’s licenses to
unlawfully present aliens. 19 Texas maintains that documentation confirming
lawful presence pursuant to DAPA would allow otherwise ineligible aliens to
become eligible for state-subsidized driver’s licenses.              Likewise, certain
unemployment compensation “[b]enefits are not payable based on services
performed by an alien unless the alien . . . was lawfully present for purposes of
performing the services . . . .” 20 Texas contends that DAPA recipients would
also become eligible for unemployment insurance.

                                            B.
      The states sued to prevent DAPA’s implementation on three grounds.
First, they asserted that DAPA violated the procedural requirements of the
APA as a substantive rule that did not undergo the requisite notice-and-
comment rulemaking. See 5 U.S.C. § 553. Second, the states claimed that
DHS lacked the authority to implement the program even if it followed the
correct rulemaking process, such that DAPA was substantively unlawful under
the APA. See 5 U.S.C. § 706(2)(A)–(C). Third, the states urged that DAPA was
an abrogation of the President’s constitutional duty to “take Care that the
Laws be faithfully executed.” U.S. CONST. art. II, § 3.

      The district court held that Texas has standing. It concluded that the
state would suffer a financial injury by having to issue driver’s licenses to
DAPA beneficiaries at a loss.          Dist. Ct. Op., 86 F. Supp. 3d at 616–23.



      19   TEX. TRANSP. CODE § 521.142(a) (“An applicant who is not a citizen of the United
States must present . . . documentation issued by the appropriate United States agency that
authorizes the applicant to be in the United States before the applicant may be issued a
driver’s license.” (emphasis added)).
      20   TEX. LAB. CODE § 207.043(a)(2) (emphasis added); see also 26 U.S.C.
§ 3304(a)(14)(A) (approval of state laws making compensation not payable to aliens unless
they are “lawfully present for purposes of performing such services” (emphasis added)).
                                            7
    Case: 15-40238         Document: 00513286295         Page: 8     Date Filed: 11/25/2015



                                        No. 15-40238
Alternatively, the court relied on a new theory it called “abdication standing”:
Texas had standing because the United States has exclusive authority over
immigration but has refused to act in that area. Id. at 636–43. The court also
considered but ultimately did not accept the notions that Texas could sue as
parens patriae on behalf of citizens facing economic competition from DAPA
beneficiaries and that the state had standing based on the losses it suffers gen-
erally from illegal immigration. Id. at 625–36.

      The court temporarily enjoined DAPA’s implementation after determin-
ing that Texas had shown a substantial likelihood of success on its claim that
the program must undergo notice and comment. Id. at 677. Despite full brief-
ing, the court did not rule on the “Plaintiffs’ likelihood of success on their sub-
stantive APA claim or their constitutional claims under the Take Care
Clause/separation of powers doctrine.” Id. On appeal, the United States main-
tains that the states do not have standing or a right to judicial review and,
alternatively, that DAPA is exempt from the notice-and-comment require-
ments. The government also contends that the injunction, including its nation-
wide scope, is improper as a matter of law.

                                               II.
      “We review a preliminary injunction for abuse of discretion.” 21 A prelim-
inary injunction should issue only if the states, as movants, establish
   (1) a substantial likelihood of success on the merits, (2) a substantial
   threat of irreparable injury if the injunction is not issued, (3) that the
   threatened injury if the injunction is denied outweighs any harm that
   will result if the injunction is granted, and (4) that the grant of an
   injunction will not disserve the public interest.[ 22]
“As to each element of the district court’s preliminary-injunction analysis


      21   Sepulvado v. Jindal, 729 F.3d 413, 417 (5th Cir. 2013).
      22   Id. (quoting Byrum v. Landreth, 566 F.3d 442, 445 (5th Cir. 2009)).
                                               8
     Case: 15-40238         Document: 00513286295          Page: 9    Date Filed: 11/25/2015



                                         No. 15-40238
. . . findings of fact are subject to a clearly-erroneous standard of review, while
conclusions of law are subject to broad review and will be reversed if
incorrect.” 23

                                               III.
       The government claims the states lack standing to challenge DAPA. As
we will analyze, however, their standing is plain, based on the driver’s-license
rationale, 24 so we need not address the other possible grounds for standing.

       As the parties invoking federal jurisdiction, the states have the burden
of establishing standing. See Clapper v. Amnesty Int’l USA, 133 S. Ct. 1138,
1148 (2013). They must show an injury that is “concrete, particularized, and
actual or imminent; fairly traceable to the challenged action; and redressable
by a favorable ruling.” Id. at 1147 (citation omitted). “When a litigant is vested
with a procedural right, that litigant has standing if there is some possibility
that the requested relief will prompt the injury-causing party to reconsider the
decision that allegedly harmed the litigant.” Massachusetts v. EPA, 549 U.S.
497, 518 (2007). “[T]he presence of one party with standing is sufficient to
satisfy Article III’s case-or-controversy requirement.” Rumsfeld v. Forum for
Acad. & Institutional Rights, Inc., 547 U.S. 47, 52 n.2 (2006).




       23   Id. (quoting Janvey v. Alguire, 647 F.3d 585, 591–92 (5th Cir. 2011)).
        We did not reach this issue in Crane v. Johnson, 783 F.3d 244 (5th Cir. 2015). There,
       24

we concluded that neither the State of Mississippi nor Immigration and Customs Enforce-
ment (“ICE”) agents and deportation officers had standing to challenge DACA. Id. at 255.
We explicitly determined that Mississippi had waived the theory that Texas now advances:
       In a letter brief filed after oral argument, Mississippi put forward three new argu-
    ments in support of its standing, [including] (1) the cost of issuing driver’s licenses
    to DACA’s beneficiaries . . . . Because Mississippi failed to provide evidentiary sup-
    port on these arguments and failed to make these arguments in their opening brief
    on appeal and below, they have been waived.
Id. at 252 n.34.
                                                9
    Case: 15-40238        Document: 00513286295          Page: 10      Date Filed: 11/25/2015



                                        No. 15-40238
                                               A.
       We begin by considering whether the states are entitled to “special solici-
tude” in our standing inquiry under Massachusetts v. EPA. They are.

       The Court held that Massachusetts had standing to contest the EPA’s
decision not to regulate greenhouse-gas emissions from new motor vehicles,
which allegedly contributed to a rise in sea levels and a loss of the state’s
coastal land. Massachusetts v. EPA, 549 U.S. at 526. “It is of considerable
relevance that the party seeking review here is a sovereign State and not . . . a
private individual” because “States are not normal litigants for the purposes of
invoking federal jurisdiction.” Id. at 518. 25

       The Court identified two additional considerations that entitled Massa-
chusetts “to special solicitude in [the Court’s] standing analysis.” Id. at 520. 26
First, the Clean Air Act created a procedural right to challenge the EPA’s
decision:
       The parties’ dispute turns on the proper construction of a congres-
    sional statute, a question eminently suitable to resolution in federal
    court. Congress has moreover authorized this type of challenge to EPA
    action. That authorization is of critical importance to the standing
    inquiry: “Congress has the power to define injuries and articulate


       25 The dissent, throughout, cleverly refers to the states, more than forty times, as the
“plaintiffs,” obscuring the fact that they are sovereign states (while referring to the defen-
dants as the “government”). See Dissent, passim.
       26 The dissent attempts to diminish the considerable significance of the “special
solicitude” language, which, to say the least, is inconvenient to the United States in its effort
to defeat standing. The dissent protests that it is “only a single, isolated phrase” that
“appears only once.” Dissent at 9.
       The dissent, however, avoids mention of the Court’s explanation that “[i]t is of consid-
erable relevance that the party seeking review here is a sovereign State.” Massachusetts v.
EPA, 549 U.S. at 518. In light of that enlargement on the “special solicitude” phrase, it is
obvious that being a state greatly matters in the standing inquiry, and it makes no difference,
in the words of the dissent, “whether the majority means that states are afforded a relaxed
standing inquiry by virtue of their statehood or whether their statehood, in [and] of itself,
helps confer standing.” Dissent at 9.
                                              10
    Case: 15-40238        Document: 00513286295         Page: 11    Date Filed: 11/25/2015



                                       No. 15-40238
    chains of causation that will give rise to a case or controversy where
    none existed before.” “In exercising this power, however, Congress
    must at the very least identify the injury it seeks to vindicate and relate
    the injury to the class of persons entitled to bring suit.” We will not,
    therefore, “entertain citizen suits to vindicate the public’s nonconcrete
    interest in the proper administration of the laws.”[ 27]
      Second, the EPA’s decision affected Massachusetts’s “quasi-sovereign”
interest in its territory:
       When a State enters the Union, it surrenders certain sovereign pre-
    rogatives. Massachusetts cannot invade Rhode Island to force reduc-
    tions in greenhouse gas emissions, it cannot negotiate an emissions
    treaty with China or India, and in some circumstances the exercise of
    its police powers to reduce in-state motor-vehicle emissions might well
    be pre-empted.
       These sovereign prerogatives are now lodged in the Federal Govern-
    ment, and Congress has ordered EPA to protect Massachusetts (among
    others) by prescribing standards applicable to the “emission of any air
    pollutant from any class or classes of new motor vehicle engines, which
    in [the Administrator’s] judgment cause, or contribute to, air pollution
    which may reasonably be anticipated to endanger public health or
    welfare.”[ 28]
      Like Massachusetts, the instant plaintiffs―the states―“are not normal
litigants for the purposes of invoking federal jurisdiction,” id. at 518, and the
same two additional factors are present. First, “[t]he parties’ dispute turns on
the proper construction of a congressional statute,” 29 the APA, which author-
izes challenges to “final agency action for which there is no other adequate
remedy in a court.” 5 U.S.C. § 704. Similarly, the disagreement in Massachu-
setts v. EPA concerned the interpretation of the Clean Air Act, which provides
for judicial review of “final action taken[] by the Administrator.”


      27   Massachusetts v. EPA, 549 U.S. at 516–17 (citations omitted).
      28  Id. at 519–20 (alteration in original) (citation omitted) (quoting 42 U.S.C.
§ 7521(a)(1)).
      29   Id. at 516.
                                             11
    Case: 15-40238            Document: 00513286295      Page: 12    Date Filed: 11/25/2015



                                        No. 15-40238
42 U.S.C. § 7607(b)(1). Further, as we will explain, the states are within the
zone of interests of the Immigration and Nationality Act (“INA”); 30 they are not
asking us to “entertain citizen suits to vindicate the public’s nonconcrete inter-
est in the proper administration of the laws.” 31

       In enacting the APA, Congress intended for those “suffering legal wrong
because of agency action” to have judicial recourse, 32 and the states fall well
within that definition. 33 The Clean Air Act’s review provision is more specific
than the APA’s, but the latter is easily adequate to justify “special solicitude”
here. The procedural right to challenge EPA decisions created by the Clean Air
Act provided important support to Massachusetts because the challenge
Massachusetts sought to bring―a challenge to an agency’s decision not to
act―is traditionally the type for which it is most difficult to establish standing
and a justiciable issue. 34 Texas, by contrast, challenges DHS’s affirmative
decision to set guidelines for granting lawful presence to a broad class of illegal
aliens. Because the states here challenge DHS’s decision to act, rather than its
decision to remain inactive, a procedural right similar to that created by the
Clean Air Act is not necessary to support standing. See 5 U.S.C. § 704.

       As we will show, DAPA would have a major effect on the states’ fiscs,
causing millions of dollars of losses in Texas alone, and at least in Texas, the


       30   See infra part IV.
       31   Massachusetts v. EPA, 549 U.S. at 516–17 (citation omitted).
       32   5 U.S.C. § 702.
       33 See New Mexico ex rel. Richardson v. Bureau of Land Mgmt., 565 F.3d 683, 694,
696 n.13 (10th Cir. 2009) (holding that New Mexico was entitled to “special solicitude” where
one of its claims was based on the APA); Wyoming ex rel. Crank v. United States, 539 F.3d
1236, 1241–42 (10th Cir. 2008) (holding that Wyoming was entitled to special solicitude
where its only claim was based on the APA).
       34 See Heckler v. Chaney, 470 U.S. 821, 831 (observing that “refusals to take enforce-
ment steps” generally are subject to agency discretion, and the “presumption is that judicial
review is not available.”).
                                              12
    Case: 15-40238          Document: 00513286295           Page: 13     Date Filed: 11/25/2015



                                          No. 15-40238
causal chain is especially direct: DAPA would enable beneficiaries to apply for
driver’s licenses, and many would do so, resulting in Texas’s injury.

       Second, DAPA affects the states’ “quasi-sovereign” interests by imposing
substantial pressure on them to change their laws, which provide for issuing
driver’s licenses to some aliens and subsidizing those licenses. 35 “[S]tates have
a sovereign interest in ‘the power to create and enforce a legal code.’” 36
Pursuant to that interest, states may have standing based on (1) federal asser-
tions of authority to regulate matters they believe they control, 37 (2) federal
preemption of state law, 38 and (3) federal interference with the enforcement of
state law, 39 at least where “the state statute at issue regulate[s] behavior or
provide[s] for the administration of a state program” 40 and does not “simply
purport[] to immunize [state] citizens from federal law.” 41 Those intrusions
are analogous to pressure to change state law. 42

       Moreover, these plaintiff states’ interests are like Massachusetts’s in




       35See, e.g., TEX. TRANSP. CODE § 521.142(a) (specifying the requirements for licenses),
.181 (providing for the issuance of licenses), .421(a) (setting the fees for licenses); Dist. Ct.
Op., 86 F. Supp. 3d at 616–17 (finding that Texas subsidizes its licenses).
       36 Tex. Office of Pub. Util. Counsel v. FCC, 183 F.3d 393, 449 (5th Cir. 1999) (quoting
Alfred L. Snapp & Son, Inc. v. Puerto Rico ex rel. Barez, 458 U.S. 592, 601 (1982)).
       37   See id.
       38See, e.g., Crank, 539 F.3d at 1242; Alaska v. U.S. Dep’t of Transp., 868 F.2d 441,
443–44 (D.C. Cir. 1989); Ohio ex rel. Celebrezze v. U.S. Dep’t of Transp., 766 F.2d 228, 232–
33 (6th Cir. 1985); cf. Diamond v. Charles, 476 U.S. 54, 62 (1986) (commenting that “a State
has standing to defend the constitutionality of its statute” but not relying on that principle).
       39 See Crank, 539 F.3d at 1241–42; Celebrezze, 766 F.2d at 232–33; cf. Maine v. Taylor,
477 U.S. 131, 137 (1986) (observing in another context that “a State clearly has a legitimate
interest in the continued enforceability of its own statutes”).
       40   Virginia ex rel. Cuccinelli v. Sebelius, 656 F.3d 253, 269 (4th Cir. 2011).
       41   Id. at 270.
       42 See Crank, 539 F.3d at 1241–42 (reasoning that Wyoming was entitled to “special
solicitude” where its asserted injury was interference with the enforcement of state law).
                                                 13
    Case: 15-40238          Document: 00513286295        Page: 14     Date Filed: 11/25/2015



                                         No. 15-40238
ways that implicate the same sovereignty concerns. When the states joined
the union, they surrendered some of their sovereign prerogatives over immi-
gration. 43 They cannot establish their own classifications of aliens, 44 just as
“Massachusetts cannot invade Rhode Island to force reductions in greenhouse
gas emissions [and] cannot negotiate an emissions treaty with China or
India.” 45 The states may not be able to discriminate against subsets of aliens
in their driver’s license programs without running afoul of preemption or the
Equal Protection Clause; 46 similarly, “in some circumstances[, Massachu-
setts’s] exercise of its police powers to reduce in-state motor-vehicle emissions
might well be pre-empted.” 47 Both these plaintiff states and Massachusetts
now rely on the federal government to protect their interests. 48 These parallels
confirm that DAPA affects the states’ “quasi-sovereign” interests.

       The significant opinion in Arizona State Legislature v. Arizona Indepen-
dent Redistricting Commission, 135 S. Ct. 2652 (2015), announced shortly
before oral argument herein, reinforces that conclusion. The Court held that
the Arizona Legislature had standing to sue in response to a ballot initiative
that removed its redistricting authority and vested it instead in an indepen-
dent commission. Id. at 2665–66. The Court emphasized that the legislature
was “an institutional plaintiff asserting an institutional injury” to what it
believed was its constitutional power to regulate elections. Id. at 2664. So too



       43   See generally Arizona v. United States, 132 S. Ct. at 2498–2501.
       44See Villas at Parkside Partners v. City of Farmers Branch, 726 F.3d 524, 536 (5th
Cir. 2013) (en banc).
       45   Massachusetts v. EPA, 549 U.S. at 519.
       46The Ninth Circuit has suggested that, see Ariz. Dream Act Coal. v. Brewer, 757 F.3d
1053, 1061–67 (9th Cir. 2014), but we need not decide the issue.
       47   Massachusetts v. EPA, 549 U.S. at 519.
       48   See id.
                                               14
    Case: 15-40238          Document: 00513286295           Page: 15   Date Filed: 11/25/2015



                                          No. 15-40238
are the states asserting institutional injury to their lawmaking authority. The
Court also cited Massachusetts v. EPA as opining that the state in that case
was “entitled to special solicitude in our standing analysis.” Id. at 2664–65
n.10 (quoting Massachusetts v. EPA, 549 U.S. at 520).

       The United States suggests that three presumptions against standing
apply here. The first is a presumption that a plaintiff lacks standing to chal-
lenge decisions to confer benefits on, or not to prosecute, a third party. But the
cases the government cites for that proposition either did not involve stand-
ing; 49 concerned only nonprosecution (as distinguished from both nonprosecu-
tion and the conferral of benefits); 50 or merely reaffirmed that a plaintiff must
satisfy the standing requirements. 51

       The second presumption is against justiciability in the immigration con-
text. None of the cases the government cites involved standing 52 and include
only general language about the government’s authority over immigration;
without a specific discussion of standing, they are of limited relevance. 53

       The third presumption is that “[t]he [Supreme] Court’s standing analy-
sis . . . has been ‘especially rigorous when reaching the merits of the dispute
would force [the Court] to decide whether an action taken by one of the other




       49See Chaney, 470 U.S. at 823; United States v. Cox, 342 F.2d 167, 170 (5th Cir. 1965)
(en banc).
       50   See Linda R.S. v. Richard D., 410 U.S. 614, 615–16 (1973).
       51   See Henderson v. Stalder, 287 F.3d 374, 384 (5th Cir. 2002) (Jones, J., concurring).
       52See Arizona v. United States, 132 S. Ct. at 2497; Sure-Tan, Inc. v. NLRB, 467 U.S.
883, 886 (1984); Plyler v. Doe, 457 U.S. 202, 205 (1982); Fiallo v. Bell, 430 U.S. 787, 788
(1977); Mathews v. Diaz, 426 U.S. 67, 69 (1976). In the other case the government cites, “we
assume[d], without deciding, that the plaintiffs have standing.” Texas v. United States,
106 F.3d 661, 664 n.2 (5th Cir. 1997).
       53   We address justiciability in part V.B, infra.
                                                15
    Case: 15-40238          Document: 00513286295        Page: 16      Date Filed: 11/25/2015



                                         No. 15-40238
two branches of the Federal Government was unconstitutional.’” 54 We decide
this appeal, however, without resolving the constitutional claim.

       Therefore, the states are entitled to “special solicitude” in the standing
inquiry. We stress that our decision is limited to these facts. In particular, the
direct, substantial pressure directed at the states and the fact that they have
surrendered some of their control over immigration to the federal government
mean this case is sufficiently similar to Massachusetts v. EPA, but pressure to
change state law may not be enough―by itself―in other situations.

                                                B.
       At least one state—Texas—has satisfied the first standing requirement
by demonstrating that it would incur significant costs in issuing driver’s
licenses to DAPA beneficiaries. Under current state law, licenses issued to
beneficiaries would necessarily be at a financial loss. The Department of Pub-
lic Safety “shall issue” a license to a qualified applicant.                   TEX. TRANSP.
CODE § 521.181. A noncitizen “must present . . . documentation issued by the
appropriate United States agency that authorizes the applicant to be in the
United States.” Id. § 521.142(a).

       If permitted to go into effect, DAPA would enable at least 500,000 illegal
aliens in Texas 55 to satisfy that requirement with proof of lawful presence 56 or




       54Ariz. State Legislature, 135 S. Ct. at 2665 n.12 (final alteration in original) (quoting
Raines v. Byrd, 521 U.S. 811, 819–20 (1997)).
       55   See Dist. Ct. Op., 86 F. Supp. 3d at 616.
       56  See TEX. DEP’T OF PUB. SAFETY, VERIFYING LAWFUL PRESENCE 4 (2013),
https://www.txdps.state.tx.us/DriverLicense/documents/verifyingLawfulPresence.pdf (list-
ing an acceptable document for a “Person granted deferred action” as “Immigration documen-
tation with an alien number or I-94 number”); DAPA Memo at 2 (“Deferred action . . . means
that, for a specified period of time, an individual is permitted to be lawfully present in the
United States.”).
                                                16
    Case: 15-40238        Document: 00513286295           Page: 17     Date Filed: 11/25/2015



                                        No. 15-40238
employment authorization. 57 Texas subsidizes its licenses and would lose a
minimum of $130.89 on each one it issued to a DAPA beneficiary. 58 Even a
modest estimate would put the loss at “several million dollars.” Dist. Ct. Op.,
86 F. Supp. 3d at 617.

       Instead of disputing those figures, the United States claims that the
costs would be offset by other benefits to the state. It theorizes that, because
DAPA beneficiaries would be eligible for licenses, they would register their
vehicles, generating income for the state, and buy auto insurance, reducing the
expenses associated with uninsured motorists.                   The government suggests
employment authorization would lead to increased tax revenue and decreased
reliance on social services.

       Even if the government is correct, that does not negate Texas’s injury,
because we consider only those offsetting benefits that are of the same type
and arise from the same transaction as the costs. 59 “Once injury is shown, no



       57 See TEX. DEP’T OF PUB. SAFETY, supra note 56, at 3 (stating that an “Employment
Authorization Document” is sufficient proof of lawful presence); Dist. Ct. Op., 86 F. Supp. 3d
at 616 n.14 (explaining that “[e]mployment authorization” is “a benefit that will be available
to recipients of DAPA”).
       58  See Dist. Ct. Op., 86 F. Supp. 3d at 617. Some of those costs are directly attributable
to the United States. Under the REAL ID Act of 2005, Pub. L. No. 109-13, div. B, 119 Stat.
302 (codified as amended in scattered sections of Titles 8 and 49 U.S.C.), Texas must verify
each applicant’s immigration status through DHS, see 6 C.F.R. § 37.11(g), .13(b)(1), or the
state’s licenses will no longer be valid for a number of purposes, including commercial air
travel without a secondary form of identification, REAL ID Enforcement in Brief, U.S.
DEPARTMENT OF HOMELAND SECURITY (July 27, 2015), http://www.dhs.gov/real-id-
enforcement-brief. Texas pays an average of 75¢ per applicant to comply with that mandate.
See Dist. Ct. Op., 86 F. Supp. 3d at 617.
       59 See, e.g., L.A. Haven Hospice, Inc. v. Sebelius, 638 F.3d 644, 656–59 (9th Cir. 2011)
(holding that a hospice had standing to challenge a regulation that allegedly increased its
costs in some ways even though the regulation may have saved it money in other ways or in
other fiscal years); Sutton v. St. Jude Med. S.C., Inc., 419 F.3d 568, 570–75 (6th Cir. 2005)
(concluding that a patient had standing to sue designers, manufacturers, and distributors of
a medical device implanted in his body because it allegedly increased risk of medical problems
even though it had not malfunctioned and had benefited him); Markva v. Haveman, 317 F.3d
17
    Case: 15-40238         Document: 00513286295         Page: 18    Date Filed: 11/25/2015



                                        No. 15-40238
attempt is made to ask whether the injury is outweighed by benefits the plain-
tiff has enjoyed from the relationship with the defendant. Standing is recog-
nized to complain that some particular aspect of the relationship is unlawful
and has caused injury.” 60           “Our standing analysis is not an accounting
exercise . . . .” 61

       The one case in which we concluded that the costs of a challenged pro-
gram were offset by the benefits involved a much tighter nexus. In Henderson,
287 F.3d at 379–81, we determined that taxpayers lacked standing to challenge
a Louisiana law authorizing a license plate bearing a pro-life message, reason-
ing that the plaintiffs had not shown that the program would use their tax
dollars, because the extra fees paid by drivers who purchased the plates could
have covered the associated expenses. The costs and benefits arose out of the
same transaction, so the plaintiffs had not demonstrated injury.

       Here, none of the benefits the government identifies is sufficiently con-
nected to the costs to qualify as an offset. The only benefits that are conceiva-
bly relevant are the increase in vehicle registration and the decrease in unin-
sured motorists, but even those are based on the independent decisions of
DAPA beneficiaries and are not a direct result of the issuance of licenses. Anal-
ogously, the Third Circuit held that sports leagues had standing to challenge
New Jersey’s decision to license sports gambling, explaining that damage to
the leagues’ reputations was a cognizable injury despite evidence that more
people would have watched sports had betting been allowed. NCAA, 730 F.3d
547, 557–58 (6th Cir. 2003) (deciding that grandparents had standing to challenge a require-
ment that they pay more for Medicaid benefits than would similarly situated parents, even
though the grandparents may have received more of other types of welfare benefits).
       6013A CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND PROCEDURE § 3531.4,
at 147 (3d ed. 2015) (footnote omitted).
       61   NCAA v. Governor of N.J., 730 F.3d 208, 223 (3d Cir. 2013).
                                               18
    Case: 15-40238       Document: 00513286295          Page: 19     Date Filed: 11/25/2015



                                       No. 15-40238
at 222–24. The diminished public perception of the leagues and the greater
interest in sports were attributable to the licensing plan but did not arise out
of the same transaction and so could not be compared.

       In the instant case, the states have alleged an injury, and the govern-
ment predicts that the later decisions of DAPA beneficiaries would produce
offsetting benefits. Weighing those costs and benefits is precisely the type of
“accounting exercise,” id. at 223, in which we cannot engage. Texas has shown
injury.

                                              C.
        Texas has satisfied the second standing requirement by establishing
that its injury is “fairly traceable” to DAPA. It is undisputed that DAPA would
enable beneficiaries to apply for driver’s licenses, and there is little doubt that
many would do so because driving is a practical necessity in most of the state.

       The United States urges that Texas’s injury is not cognizable, because
the state could avoid injury by not issuing licenses to illegal aliens or by not
subsidizing its licenses. Although Texas could avoid financial loss by requiring
applicants to pay the full costs of licenses, it could not avoid injury altogether.
“[S]tates have a sovereign interest in ‘the power to create and enforce a legal
code,’” 62 and the possibility that a plaintiff could avoid injury by incurring other
costs does not negate standing. 63



       62 Tex. Office of Pub. Util. Counsel v. FCC, 183 F.3d 393, 449 (5th Cir. 1999) (quoting
Alfred L. Snapp & Son, Inc. v. Puerto Rico ex rel. Barez, 458 U.S. 592, 601 (1982)).
       63  See Texas v. United States, 497 F.3d 491, 497 (5th Cir. 2007). The dissent theorizes
that if “forcing Texas to change its laws would be an injury because states have a ‘sovereign
interest in the “power to create and enforce a legal code,”’” then Pennsylvania v. New Jersey,
426 U.S. 660 (1976) (per curiam), must be wrongly decided. Dissent at 12 n.16. The dissent
posits that Pennsylvania (there) and Texas (here) faced pressure to change their laws, so
their Article III standing vel non must be the same. But the dissent ignores a key distinction
between Pennsylvania v. New Jersey and the instant case: As we explain below, the pressure
                                              19
    Case: 15-40238        Document: 00513286295         Page: 20     Date Filed: 11/25/2015



                                       No. 15-40238
       Indeed, treating the availability of changing state law as a bar to stand-
ing would deprive states of judicial recourse for many bona fide harms. For
instance, under that theory, federal preemption of state law could never be an
injury, because a state could always change its law to avoid preemption. But
courts have often held that states have standing based on preemption. 64 And
states could offset almost any financial loss by raising taxes or fees. The exis-
tence of that alternative does not mean they lack standing.

       Relying primarily on Pennsylvania v. New Jersey, 426 U.S. 660 (1976)
(per curiam), the United States maintains that Texas’s injury is self-inflicted
because the state voluntarily chose to base its driver’s license policies on
federal immigration law. In Pennsylvania v. New Jersey, id. at 664, 666, the
Court held that several states lacked standing to contest other states’ laws
taxing a portion of nonresidents’ incomes. The plaintiff states alleged that the
defendant states’ taxes injured them because the plaintiffs gave their residents
credits for taxes paid to other states, so the defendants’ taxes increased the
amount of those credits, causing the plaintiffs to lose revenue. Id. at 663. The
Court flatly rejected that theory of standing:
       In neither of the suits at bar has the defendant State inflicted any
    injury upon the plaintiff States through the imposition of the [chal-
    lenged taxes]. The injuries to the plaintiffs’ fiscs were self-inflicted,
    resulting from decisions by their respective state legislatures. Nothing
    required Maine, Massachusetts, and Vermont to extend a tax credit to
    their residents for income taxes paid to New Hampshire, and nothing
    prevents Pennsylvania from withdrawing that credit for taxes paid to
    New Jersey. No State can be heard to complain about damage inflicted
    by its own hand.
Id. at 664.


that Pennsylvania faced to change its laws was self-inflicted; Texas’s is not.
        See, e.g., Crank, 539 F.3d at 1242; Alaska, 868 F.2d at 443-44; Celebrezze, 766 F.2d
64

at 232–33.
                                              20
   Case: 15-40238     Document: 00513286295      Page: 21   Date Filed: 11/25/2015



                                  No. 15-40238
      The more recent decision in Wyoming v. Oklahoma, 502 U.S. 437 (1992),
also informs our analysis. There, the Court held that Wyoming had standing
to challenge an Oklahoma law requiring some Oklahoma power plants to burn
at least 10% Oklahoma-mined coal. Id. at 447. The Court explained that Wyo-
ming taxed the extraction of coal in the state and that Oklahoma’s law reduced
demand for that coal and Wyoming’s corresponding revenue. Id. The Court
emphasized that the case involved an “undisputed” “direct injury in the form
of a loss of specific tax revenues.” Id. at 448. It rejected Oklahoma’s contention
“that Wyoming is not itself engaged in the commerce affected, is not affected
as a consumer, and thus has not suffered the type of direct injury cognizable
in a Commerce Clause action,” id., concluding that Wyoming’s loss of revenue
was sufficient, id. at 448–50. The Court did not cite Pennsylvania v. New Jer-
sey or discuss the theory that Wyoming’s injury was self-inflicted.

      Both the Pennsylvania v. New Jersey plaintiffs and Wyoming structured
their laws in ways that meant their finances would have been affected by
changes in other states’ laws. Because the tax credits in Pennsylvania v. New
Jersey were based on taxes paid to other states, any tax increases in other
states would have decreased the plaintiffs’ revenues, and any tax cuts would
have had the opposite effect. Analogously, Wyoming’s tax was based on the
amount of coal extracted there, so any policies in other states that decreased
demand for that coal would have diminished Wyoming’s revenues, and any
policies that bolstered demand would have had the opposite effect.

      In other words, the schemes in both cases made the plaintiff states’
finances dependent on those of third parties—either resident taxpayers or coal
companies—which in turn were affected by other states’ laws. The issues in
Pennsylvania v. New Jersey and Wyoming v. Oklahoma were thus similar to
the question here, but the Court announced different results. The two cases

                                       21
    Case: 15-40238       Document: 00513286295          Page: 22     Date Filed: 11/25/2015



                                       No. 15-40238
are readily distinguishable, however, and, based on two considerations, Wyom-
ing v. Oklahoma directs our decision.

       First, Texas and Wyoming sued in response to major changes in the
defendant states’ policies. Texas sued after the United States had announced
DAPA, which could make at least 500,000 illegal aliens eligible for driver’s
licenses and cause millions of dollars of losses; Wyoming sued after Oklahoma
had enacted a law that cost Wyoming over $1 million in tax revenues. See id.
at 445–46 & n.6. Conversely, the Pennsylvania v. New Jersey plaintiffs sued
not because of a change in the defendant states’ laws but because they believed
that Austin v. New Hampshire, 420 U.S. 656 (1975), had rendered the defen-
dants’ laws unconstitutional. See Pennsylvania v. New Jersey, 426 U.S. at 661–
63. The fact that Texas sued in response to a significant change in the defen-
dants’ policies shows that its injury is not self-inflicted.

       Second, the plaintiffs’ options for accomplishing their policy goals were
more limited in this case and in Wyoming v. Oklahoma than in Pennsylvania
v. New Jersey. Texas seeks to issue licenses only to those lawfully present in
the United States, and the state is required to use federal immigration classi-
fications to do so. See Villas at Parkside Partners, 726 F.3d at 536. Likewise,
Wyoming sought to tax the extraction of coal and had no way to avoid being
affected by other states’ laws that reduced demand for that coal. 65



       65 It follows that the dissent’s unsubstantiated claim that “Pennsylvania, like Texas,
tied its law to that of another sovereign, whereas Wyoming did not” (emphasis added), is
obvious error. Dissent at 12 n.16. The dissent ignores our explication of Texas’s and
Wyoming’s policy goals. We do not assert that those states cannot change their laws to avoid
injury from changes in the laws of another state. Rather, we demonstrate that Texas and
Wyoming cannot both change their laws to avoid injury from amendments to another
sovereign’s laws and achieve their policy goals.
       For example, although, as we have said but the dissent overlooks, Wyoming easily
could have avoided injury from changes in Oklahoma’s laws by abandoning entirely its tax
on coal extraction, it would have surrendered its policy goal of taxing extraction in the first
                                             22
    Case: 15-40238       Document: 00513286295          Page: 23     Date Filed: 11/25/2015



                                       No. 15-40238
       By way of contrast, the plaintiff states in Pennsylvania v. New Jersey
could have achieved their policy goal in myriad ways, such as basing their tax
credits on residents’ out-of-state incomes instead of on taxes actually paid to
other states. That alternative would have achieved those plaintiffs’ goal of
allowing their residents to avoid double taxation of their out-of-state incomes,
but it would not have tied the plaintiffs’ finances to other states’ laws. The fact
that Texas had no similar option means its injury is not self-inflicted.

       The decision in Amnesty International supports this conclusion: The
Court held that the plaintiffs lacked standing to challenge a provision of the
Foreign Intelligence Surveillance Act authorizing the interception of certain
electronic communications. Amnesty Int’l, 133 S. Ct. at 1155. The plaintiffs
alleged that they had been forced to take costly steps to avoid surveillance,
such as traveling to meet in person and not discussing certain topics by email
or phone. Id. at 1150–51. The Court held that any such injuries were self-
inflicted, id. at 1152–53, reasoning that plaintiffs “cannot manufacture stand-
ing merely by inflicting harm on themselves based on their fears of hypotheti-
cal future harm that is not certainly impending.” Id. at 1151 (citing Pennsyl-
vania v. New Jersey, 426 U.S. at 664). “If the law were otherwise, an enter-
prising plaintiff would be able to secure a lower standard for Article III


place. Similarly, Texas could avoid financial loss by increasing fees, not subsidizing its
licenses, or perhaps not issuing licenses to lawfully present aliens, but the consequence would
be that by taking those actions Texas would have abandoned its fully permissible policy goal
of providing subsidized licenses only to those who are lawfully present in the United States―a
policy that, as we have repeatedly pointed out, Texas instituted well before the Secretary
designed DACA or DAPA.
        In essence, the dissent would have us issue the following edict to Texas: “You may
avoid injury to the pursuit of your policy goals—injury resulting from a change in federal
immigration law—by changing your laws to pursue different goals or eliminating them
altogether. Therefore, your injuries are self-inflicted.” Presumably the dissent would have
liked for the Supreme Court to have issued a similar edict to Wyoming, which sought to tax
the extraction of coal and had no way both to continue taxing extraction and to avoid being
affected by Oklahoma’s laws that reduced demand for that coal. See Dissent at 12–13.
                                             23
    Case: 15-40238       Document: 00513286295         Page: 24     Date Filed: 11/25/2015



                                      No. 15-40238
standing simply by making an expenditure based on a nonparanoid fear.” Id.

       By way of contrast, there is no allegation that Texas passed its driver’s
license law to manufacture standing. The legislature enacted the law one year
before DACA and three years before DAPA was announced, 66 and there is no
hint that the state anticipated a change in immigration policy―much less a
change as sweeping and dramatic as DAPA. Despite the dissent’s bold sugges-
tion that Texas’s license-plate-cost injury “is entirely manufactured by Plain-
tiffs for this case,” Dissent at 12, the injury is not self-inflicted.

       In addition to its notion that Texas could avoid injury, the government
theorizes that Texas’s injury is not fairly traceable to DAPA because it is
merely an incidental and attenuated consequence of the program. But Massa-
chusetts v. EPA establishes that the causal connection is adequate. Texas is
entitled to the same “special solicitude” as was Massachusetts, and the causal
link is even closer here.

       For Texas to incur injury, DAPA beneficiaries would have to apply for
driver’s licenses as a consequence of DHS’s action, and it is apparent that many
would do so. For Massachusetts’s injury to have occurred, individuals would
have had to drive less fuel-efficient cars as a result of the EPA’s decision, and
that would have had to contribute meaningfully to a rise in sea levels, causing
the erosion of the state’s shoreline. See Massachusetts v. EPA, 549 U.S. at 523.
There was some uncertainty about whether the EPA’s inaction was a substan-
tial cause of the state’s harm, considering the many other emissions sources
involved. 67 But the Court held that Massachusetts had satisfied the causation


       66 See Certain State Fiscal Matters; Providing Penalties, ch. 4, sec. 72.03,
§ 521.101(f-2), 2011 Tex. Gen. Laws 5254, 5344 (codified at TEX. TRANSP. CODE § 521.142(a)).
       67See Massachusetts v. EPA, 549 U.S. at 523–24; id. at 540–45 (Roberts, C.J., dissent-
ing) (questioning whether Massachusetts had lost land at all as a result of climate change
and whether the EPA’s decision had contributed meaningfully to any erosion).
                                             24
    Case: 15-40238         Document: 00513286295           Page: 25     Date Filed: 11/25/2015



                                         No. 15-40238
requirement because the possibility that the effect of the EPA’s decision was
minor did not negate standing, and the evidence showed that the effect was
significant in any event. Id. at 524–25.

       This case raises even less doubt about causation, so the result is the
same. The matters in which the Supreme Court held that an injury was not
fairly traceable to the challenged law reinforce this conclusion. In some of
them, the independent act of a third party was a necessary condition of the
harm’s occurrence, and it was uncertain whether the third party would take
the required step. 68 Not so here.

       DAPA beneficiaries have strong incentives to obtain driver’s licenses,
and it is hardly speculative that many would do so if they became eligible. In
other cases, in which there was insufficient proof of causation, several factors
potentially contributed to the injury, and the challenged policy likely played a
minor role. 69


       68  See, e.g., Amnesty Int’l, 133 S. Ct. at 1147–50 (explaining that, for a provision of the
Foreign Intelligence Surveillance Act to have resulted in the monitoring of the plaintiffs’
communications, the Attorney General and the Director of National Intelligence would have
had to authorize the collection of the communications, the Foreign Intelligence Surveillance
Court would have had to approve the government’s request, and the government would have
had to intercept the communications successfully); Whitmore v. Arkansas, 495 U.S. 149, 156–
60 (1990) (reasoning that, for a death-row inmate’s decision not to appeal to have harmed the
plaintiff, who was another death row inmate, the court hearing any appeal would have had
to rule in a way favorable to the plaintiff).
       69 See, e.g., Already, LLC v. Nike, Inc., 133 S. Ct. 721, 731 (2013) (rejecting the theory
“that a market participant is injured for Article III purposes whenever a competitor benefits
from something allegedly unlawful—whether a trademark, the awarding of a contract, a
landlord-tenant arrangement, or so on.”); McConnell v. FEC, 540 U.S. 93, 228 (2003) (com-
menting that the plaintiffs, candidates for public office, were unable to compete not because
of increased hard-money limits but instead because of their personal decisions not to accept
large contributions), overruled on other grounds by Citizens United v. FEC, 558 U.S. 310
(2010); Allen v. Wright, 468 U.S. 737, 756–59 (1984) (observing that any lack of opportunity
for the plaintiffs’ children to attend racially integrated public schools was attributable not
only to tax exemptions for discriminatory private schools but also to the decisions of private-
school administrators and other parents), abrogated on other grounds by Lexmark Int’l, Inc.
v. Static Control Components, Inc., 134 S. Ct. 1377 (2014).
                                               25
    Case: 15-40238     Document: 00513286295    Page: 26   Date Filed: 11/25/2015



                                 No. 15-40238
      Far from playing an insignificant role, DAPA would be the primary cause
and likely the only one. Without the program, there would be little risk of a
dramatic increase in the costs of the driver’s-license program. This case is far
removed from those in which the Supreme Court has held an injury to be too
incidental or attenuated. Texas’s injury is fairly traceable to DAPA.

                                       D.
      Texas has satisfied the third standing requirement, redressability.
Enjoining DAPA based on the procedural APA claim could prompt DHS to
reconsider the program, which is all a plaintiff must show when asserting a
procedural right. See id. at 518. And enjoining DAPA based on the substantive
APA claim would prevent Texas’s injury altogether.

                                       E.
      The United States submits that Texas’s theory of standing is flawed
because it has no principled limit. In the government’s view, if Texas can chal-
lenge DAPA, it could also sue to block a grant of asylum to a single alien or any
federal policy that adversely affects the state, such as an IRS revenue ruling
that decreases a corporation’s federal taxable income and corresponding state
franchise-tax liability.

      The flaw in the government’s reasoning is that Massachusetts v. EPA
entailed similar risks, but the Court still held that Massachusetts had stand-
ing. Under that decision, Massachusetts conceivably could challenge the gov-
ernment’s decision to buy a car with poor fuel efficiency because the vehicle
could contribute to global warming. The state might be able to contest any
federal action that prompts more travel. Or it potentially could challenge any
change in federal policy that indirectly results in greenhouse-gas emissions,
such as a trade-promotion program that leads to more shipping. One of the

                                       26
    Case: 15-40238       Document: 00513286295          Page: 27     Date Filed: 11/25/2015



                                       No. 15-40238
dissenting Justices in Massachusetts v. EPA criticized the decision on that
ground, 70 but the majority found those concerns unpersuasive, just as they are
here.

        After Massachusetts v. EPA, the answer to those criticisms is that there
are other ways to cabin policy disagreements masquerading as legal claims. 71
First, a state that has standing still must have a cause of action. Even the
APA—potentially the most versatile tool available to an enterprising state—
imposes a number of limitations. A state must be defending concerns that are
“arguably within the zone of interests to be protected or regulated by the stat-
ute or constitutional guarantee in question.” 72 It is unclear whether a state
dissatisfied with an IRS revenue ruling would be defending such an interest.
Moreover, judicial review is unavailable where the statute precludes it or the
matter is committed to agency discretion. 5 U.S.C. § 701(a). Because of those
restrictions, a state would have limited ability to challenge many asylum
determinations. See 8 U.S.C. § 1252(b)(4)(D). Further, numerous policies that
adversely affect states either are not rules at all or are exempt from the notice-
and-comment requirements. See generally 5 U.S.C. § 553.

        Second, the standing requirements would preclude much of the litigation
the government describes. For example, it would be difficult to establish stand-
ing to challenge a grant of asylum to a single alien based on the driver’s-license
theory.      The state must allege an injury that has already occurred or is


        70See Massachusetts v. EPA, 549 U.S. at 546 (Roberts, C.J., dissenting) (“Every little
bit helps, so Massachusetts can sue over any little bit.”).
         The dissent responds to this by asserting that “[t]he majority’s observation that this
        71

suit involves ‘policy disagreements masquerading as legal claims’ is also telling.” Dissent
at 22. That of course is not what our sentence (which is not a description of the suit at hand)
says at all.
         Clarke v. Sec. Indus. Ass’n, 479 U.S. 388, 396 (1987) (quoting Ass’n of Data Process-
        72

ing Serv. Orgs., Inc. v. Camp, 397 U.S. 150, 153 (1970)).
                                              27
    Case: 15-40238        Document: 00513286295          Page: 28     Date Filed: 11/25/2015



                                       No. 15-40238
“certainly impending”; 73 it is easier to demonstrate that some DAPA benefici-
aries would apply for licenses than it is to establish that a particular alien
would. And causation could be a substantial obstacle. Although the district
court’s calculation of Texas’s loss from DAPA was based largely on the need to
hire employees, purchase equipment, and obtain office space, 74 those steps
would be unnecessary to license one additional person.

       Third, our determination that Texas has standing is based in part on the
“special solicitude” we afford it under Massachusetts v. EPA as reinforced by
Arizona State Legislature. To be entitled to that presumption, a state likely
must be exercising a procedural right created by Congress and protecting a
“quasi-sovereign” interest. See Massachusetts v. EPA, 549 U.S. at 520. Those
factors will seldom exist. For instance, a grant of asylum to a single alien
would impose little pressure to change state law. Without “special solicitude,”
it would be difficult for a state to establish standing, a heavy burden in many
of the government’s hypotheticals.

       Fourth, as a practical matter, it is pure speculation that a state would
sue about matters such as an IRS revenue ruling. Though not dispositive of
the issue, the absence of any indication that such lawsuits will occur suggests
the government’s parade of horribles is unfounded, 75 and its concerns about
the possible future effects of Texas’s theory of standing do not alter our conclu-
sion. The states have standing.


       73Amnesty Int’l, 133 S. Ct. at 1147 (emphasis omitted) (quoting Defs. of Wildlife, 504
U.S. at 565 n.2).
       74See Dist. Ct. Op., 86 F. Supp. 3d at 616–17 (discussing the potential loss and citing
a portion of a declaration addressing those expenses).
       75See Hosanna-Tabor Evangelical Lutheran Church & Sch. v. EEOC, 132 S. Ct. 694,
710 (2012) (stating, in response to an alleged “parade of horribles,” that “[t]here will be time
enough to address . . . other circumstances” in future cases without altering the Court’s
present conclusion).
                                              28
    Case: 15-40238          Document: 00513286295          Page: 29   Date Filed: 11/25/2015



                                          No. 15-40238
                                                IV.
       Because the states are suing under the APA, they “must satisfy not only
Article III’s standing requirements, but an additional test: The interest [they]
assert[] must be ‘arguably within the zone of interests to be protected or
regulated by the statute’ that [they] say[] was violated.” 76 That “test . . . ‘is not
meant to be especially demanding’” and is applied “in keeping with Congress’s
‘evident intent’ when enacting the APA ‘to make agency action presumptively
reviewable.’” 77

       The Supreme Court “ha[s] always conspicuously included the word ‘argu-
ably’ in the test to indicate that the benefit of any doubt goes to the plaintiff,”
and “[w]e do not require any ‘indication of congressional purpose to benefit the
would-be plaintiff.’” 78 “The test forecloses suit only when a plaintiff’s ‘interests
are so marginally related to or inconsistent with the purposes implicit in the
statute that it cannot reasonably be assumed that Congress intended to permit
the suit.’” 79

       The interests the states seek to protect fall within the zone of interests
of the INA. 80 “The pervasiveness of federal regulation does not diminish the
importance of immigration policy to the States,” which “bear[] many of the con-
sequences of unlawful immigration.” Arizona v. United States, 132 S. Ct.
76Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians v. Patchak, 132 S. Ct.
2199, 2210 (2012) (quoting Data Processing, 397 U.S. at 153).
       77   Id. (quoting Sec. Indus. Ass’n, 479 U.S. at 399).
       78   Id. (quoting Sec. Indus. Ass’n, 479 U.S. at 399–400).
       79   Id. (quoting Sec. Indus. Ass’n, 479 U.S. at 399).
       80The INA “established a ‘comprehensive federal statutory scheme for regulation of
immigration and naturalization’ and set ‘the terms and conditions of admission to the country
and the subsequent treatment of aliens lawfully in the country.’” Chamber of Commerce of
U.S. v. Whiting, 131 S. Ct. 1968, 1973 (2011) (quoting DeCanas v. Bica, 424 U.S. 351, 353,
359 (1976)).
                                                29
    Case: 15-40238       Document: 00513286295          Page: 30     Date Filed: 11/25/2015



                                       No. 15-40238
at 2500. Reflecting a concern that “aliens have been applying for and receiving
public benefits from Federal, State, and local governments at increasing rates,”
8 U.S.C. § 1601, “Congress deemed some unlawfully present aliens ineligible
for certain state and local public benefits unless the state explicitly provides
otherwise.” 81 With limited exceptions, unlawfully present aliens are “not eligi-
ble for any State or local public benefit.” 8 U.S.C. § 1621(a).

       Contrary to the government’s assertion, Texas satisfies the zone-of-
interests test not on account of a generalized grievance but instead as a result
of the same injury that gives it Article III standing—Congress has explicitly
allowed states to deny public benefits to illegal aliens. Relying on that guar-
antee, Texas seeks to participate in notice and comment before the Secretary
changes the immigration classification of millions of illegal aliens in a way that
forces the state to the Hobson’s choice of spending millions of dollars to subsi-
dize driver’s licenses or changing its statutes.

                                             V.
       The government maintains that judicial review is precluded even if the
states are proper plaintiffs. “Any person ‘adversely affected or aggrieved’ by
agency action . . . is entitled to ‘judicial review thereof,’ as long as the action is
a ‘final agency action for which there is no other adequate remedy in a court.’” 82
“But before any review at all may be had, a party must first clear the hurdle of
5 U.S.C. § 701(a). That section provides that the chapter on judicial review
‘applies, according to the provisions thereof, except to the extent that—
(1) statutes preclude judicial review; or (2) agency action is committed to


       81 United States v. Alabama, 691 F.3d 1269, 1298 (11th Cir. 2012) (emphasis added)
(citing 8 U.S.C. § 1621).
       82Chaney, 470 U.S. at 828 (quoting 5 U.S.C. §§ 702, 704). The government does not
dispute that DAPA is a “final agency action.” See Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871,
882 (1990).
                                             30
    Case: 15-40238         Document: 00513286295        Page: 31     Date Filed: 11/25/2015



                                       No. 15-40238
agency discretion by law.’” Chaney, 470 U.S. at 828.

       “[T]here is a ‘well-settled presumption favoring interpretations of
statutes that allow judicial review of administrative action,’ and we will accord-
ingly find an intent to preclude such review only if presented with ‘clear and
convincing evidence.’” 83 The “‘strong presumption’ favoring judicial review of
administrative action . . . is rebuttable: It fails when a statute’s language or
structure demonstrates that Congress wanted an agency to police its own
conduct.” Mach Mining, LLC v. EEOC, 135 S. Ct. 1645, 1651 (2015).

       Establishing unreviewability is a “heavy burden,” 84 and “where substan-
tial doubt about the congressional intent exists, the general presumption favor-
ing judicial review of administrative action is controlling.” Block v. Cmty.
Nutrition Inst., 467 U.S. 340, 351 (1984). “Whether and to what extent a par-
ticular statute precludes judicial review is determined not only from its express
language, but also from the structure of the statutory scheme, its objectives,
its legislative history, and the nature of the administrative action involved.”
Id. at 345.

       The United States relies on 8 U.S.C. § 1252(g) 85 for the proposition that
the INA expressly prohibits judicial review. But the government’s broad read-
ing is contrary to Reno v. American-Arab Anti-Discrimination Committee
(“AAADC”), 525 U.S. 471, 482 (1999), in which the Court rejected “the



       83Reno v. Catholic Soc. Servs., Inc., 509 U.S. 43, 63–64 (1993) (quoting McNary v.
Haitian Refugee Ctr., Inc., 498 U.S. 479, 496 (1991); Abbott Labs. v. Gardner, 387 U.S. 136,
141 (1967)).
       84   Mach Mining, 135 S. Ct. at 1651 (quoting Dunlop v. Bachowski, 421 U.S. 560, 567
(1975)).
       85With limited exceptions, “no court shall have jurisdiction to hear any cause or claim
by or on behalf of any alien arising from the decision or action by the Attorney General to
commence proceedings, adjudicate cases, or execute removal orders against any alien under
this chapter.” 8 U.S.C. § 1252(g).
                                             31
    Case: 15-40238          Document: 00513286295          Page: 32     Date Filed: 11/25/2015



                                          No. 15-40238
unexamined assumption that § 1252(g) covers the universe of deportation
claims—that it is a sort of ‘zipper’ clause that says ‘no judicial review in
deportation cases unless this section provides judicial review.’” 86 The Court
emphasized that § 1252(g) is not “a general jurisdictional limitation,” but
rather “applies only to three discrete actions that the Attorney General may
take: her ‘decision or action’ to ‘commence proceedings, adjudicate cases, or
execute removal orders.’” 87

       None of those actions is at issue here—the states’ claims do not arise
from the Secretary’s “decision or action . . . to commence proceedings, adjudi-
cate cases, or execute removal orders against any alien,” § 1252(g); instead,
they stem from his decision to grant lawful presence to millions of illegal aliens
on a class-wide basis. Further, the states are not bringing a “cause or claim by
or on behalf of any alien”—they assert their own right to the APA’s procedural
protections. Id. Congress has expressly limited or precluded judicial review of
many immigration decisions, 88 including some that are made in the Secretary’s
“sole and unreviewable discretion,” 89 but DAPA is not one of them.

       Judicial review of DAPA is consistent with the protections Congress
affords to states that decline to provide public benefits to illegal aliens. “The


       86AAADC, 525 U.S. at 482. “We are aware of no other instance in the United States
Code in which language such as this has been used to impose a general jurisdictional
limitation . . . .” Id.
       87   Id. (quoting § 1252(g)).
       88 See AAADC, 525 U.S. at 486–87 (listing “8 U.S.C. § 1252(a)(2)(A) (limiting review
of any claim arising from the inspection of aliens arriving in the United States), [(B)] (barring
review of denials of discretionary relief authorized by various statutory provisions), [(C)] (bar-
ring review of final removal orders against criminal aliens), [(b)(4)(D)] (limiting review of
asylum determinations)”); see also, e.g., 8 U.S.C. §§ 1182(a)(9)(B)(v) (barring review of waiver
of reentry restrictions); 1226a(b)(1) (limiting review of detention of terrorist aliens); 1229c(e)
(barring review of regulations limiting eligibility for voluntary departure), (f) (limiting review
of denial of voluntary departure).
       89   E.g., 8 U.S.C. §§ 1613(c)(2)(G), 1621(b)(4), 1641.
                                                 32
    Case: 15-40238         Document: 00513286295           Page: 33   Date Filed: 11/25/2015



                                        No. 15-40238
Government of the United States has broad, undoubted power over the subject
of immigration and the status of aliens,” 90 but, through § 1621, Congress has
sought to protect states from “bear[ing] many of the consequences of unlawful
immigration.” 91 Texas avails itself of some of those protections through Sec-
tion 521.142(a) of the Texas Transportation Code, which allows the state to
avoid the costs of issuing driver’s licenses to illegal aliens.

      If 500,000 unlawfully present aliens residing in Texas were reclassified
as lawfully present pursuant to DAPA, they would become eligible for driver’s
licenses at a subsidized fee. Congress did not intend to make immune from
judicial review an agency action that reclassifies millions of illegal aliens in a
way that imposes substantial costs on states that have relied on the protections
conferred by § 1621.

      The states contend that DAPA is being implemented without discretion
to deny applications that meet the objective criteria set forth in the DAPA
Memo, and under AAADC, judicial review could be available if there is an indi-
cation that deferred-action decisions are not made on a case-by-case basis. In
AAADC, a group of aliens “challenge[d] . . . the Attorney General’s decision to
‘commence [deportation] proceedings’ against them,” and the Court held that
§ 1252(g) squarely deprived it of jurisdiction. AAADC, 525 U.S. at 487. The
Court noted that § 1252(g) codified the Secretary’s discretion to decline “the
initiation or prosecution of various stages in the deportation process,” id. at
483, and the Court observed that “[p]rior to 1997, deferred-action decisions
were governed by internal [INS] guidelines which considered [a variety of fac-
tors],” id. at 484 n.8. Although those guidelines “were apparently rescinded,”




      90   Arizona v. United States, 132 S. Ct. at 2498.
      91   Id. at 2500.
                                               33
    Case: 15-40238        Document: 00513286295          Page: 34      Date Filed: 11/25/2015



                                        No. 15-40238
the Court observed that “there [was] no indication that the INS has ceased
making this sort of determination on a case-by-case basis.” Id. But the govern-
ment has not rebutted the strong presumption of reviewability with clear and
convincing evidence that, inter alia, it is making case-by-case decisions here. 92

                                               A.
       Title 5 § 701(a)(2) “preclude[s] judicial review of certain categories of
administrative decisions that courts traditionally have regarded as “committed
to agency discretion.” Lincoln v. Vigil, 508 U.S. 182, 191 (1993) (citation omit-
ted). For example, “an agency’s decision not to institute enforcement proceed-
ings [is] presumptively unreviewable under § 701(a)(2).” Id. (citation omitted).
Likewise, “[t]here is no judicial review of agency action ‘where statutes [grant-
ing agency discretion] are drawn in such broad terms that in a given case there
is no law to apply,’” 93 such as “[t]he allocation of funds from a lump-sum appro-
priation.” Vigil, 508 U.S. at 192.

                                               1.
       The Secretary has broad discretion to “decide whether it makes sense to
pursue removal at all” 94 and urges that deferred action—a grant of “lawful
presence” and subsequent eligibility for otherwise unavailable benefits—is a




       92 See, e.g., Gulf Restoration Network v. McCarthy, 783 F.3d 227, 235 (5th Cir. 2015)
(Higginbotham, J.) (“[T]here is a ‘strong presumption,’ subject to Congressional language,
that ‘action taken by a federal agency is reviewable in federal court.’” (quoting RSR Corp. v.
Donovan, 747 F.2d 294, 299 n.23 (5th Cir. 1984))).
       93Perales v. Casillas, 903 F.2d 1043, 1047 (5th Cir. 1990) (alteration in original) (cita-
tion omitted).
       94Arizona v. United States, 132 S. Ct. at 2499 (“A principal feature of the removal
system is the broad discretion exercised by immigration officials. Federal officials, as an
initial matter, must decide whether it makes sense to pursue removal at all.” (citation
omitted)).
                                              34
    Case: 15-40238          Document: 00513286295         Page: 35     Date Filed: 11/25/2015



                                         No. 15-40238
presumptively unreviewable exercise of prosecutorial discretion. 95 “The gen-
eral exception to reviewability provided by § 701(a)(2) for action ‘committed to
agency discretion’ remains a narrow one, but within that exception are
included agency refusals to institute investigative or enforcement proceedings,
unless Congress has indicated otherwise.” 96 Where, however, “an agency does
act to enforce, that action itself provides a focus for judicial review, inasmuch
as the agency must have exercised its power in some manner. The action at
least can be reviewed to determine whether the agency exceeded its statutory
powers.” 97

       Part of DAPA involves the Secretary’s decision—at least temporarily—
not to enforce the immigration laws as to a class of what he deems to be low-
priority illegal aliens. But importantly, the states have not challenged the pri-
ority levels he has established, 98 and neither the preliminary injunction nor
compliance with the APA requires the Secretary to remove any alien or to alter
his enforcement priorities.

       Deferred action, however, is much more than nonenforcement: It would
affirmatively confer “lawful presence” and associated benefits on a class of
unlawfully present aliens.             Though revocable, that change in designation
would trigger (as we have already explained) eligibility for federal benefits—



       95 The dissent misleadingly declares, “In other words, deferred action itself is merely
a brand of ‘presumptively unreviewable’ prosecutorial discretion.” Dissent at 14. The dissent
attributes that statement to this panel majority when in fact, as shown above, we accurately
cite the statement as coming from the Secretary.
       96   Chaney, 470 U.S. at 838 (citation omitted); see Vigil, 508 U.S. at 190–91.
       97   Chaney, 470 U.S. at 832.
       98See Memorandum from Jeh Johnson, Sec’y, Dep’t of Homeland Sec., to Thomas
Winkowski, Acting Dir., U.S. Immigration and Customs Enforcement, et al. (Nov. 20, 2014)
(the “Prioritization Memo”), http://www.dhs.gov/sites/default/files/publications/14_1120_
memo_prosecutorial_discretion.pdf.
                                                35
    Case: 15-40238          Document: 00513286295       Page: 36     Date Filed: 11/25/2015



                                        No. 15-40238
for example, under title II and XVIII of the Social Security Act 99—and state
benefits—for example, driver’s licenses and unemployment insurance 100—that
would not otherwise be available to illegal aliens. 101

       The United States maintains that DAPA is presumptively unreviewable
prosecutorial discretion because “‘lawful presence’ is not a status and is not
something that the alien can legally enforce; the agency can alter or revoke it
at any time.” 102 The government further contends that “[e]very decision under
[DAPA] to defer enforcement action against an alien necessarily entails allow-
ing the individual to be lawfully present . . . . Deferred action under DAPA and
‘lawful presence’ during that limited period are thus two sides of the same
coin.” 103




       99 See supra part I.A. DAPA would also toll the duration of the recipients’ unlawful
presence under the INA’s reentry bars, which would benefit aliens who receive lawful pres-
ence as minors because the unlawful-presence clock begins to run only at age eighteen. See
8 U.S.C. § 1182(a)(9)(B)(iii)(I). Most adult beneficiaries would be unlikely to benefit from
tolling because, to be eligible for DAPA, one must have continuously resided in the United
States since before January 1, 2010, and therefore would likely already be subject to the
reentry bar for aliens who have “been unlawfully present in the United States for one year
or more.” § 1182(a)(9)(B)(i)(II); see § 1182(a)(9)(C)(i)(I).
       100   See supra part I.A.
       101  Cf. Memorandum from James Cole, Deputy Att’y Gen., to All U.S. Attorneys
(Aug. 29,     2013)    (the   “Cole    Memo”),    http://www.justice.gov/iso/opa/resources/
3052013829132756857467.pdf. The Cole Memo establishes how prosecutorial discretion will
be used in relation to marihuana enforcement under the Controlled Substances Act. Unlike
the DAPA Memo, it does not direct an agency to grant eligibility for affirmative benefits to
anyone engaged in unlawful conduct. As we have explained, to receive public benefits, aliens
accorded lawful presence must satisfy additional criteria set forth in the various benefit
schemes, but they nevertheless become eligible to satisfy those criteria. That eligibility is
itself a cognizable benefit.
       102Supplemental Brief for Appellants at 16. But see 8 U.S.C. § 1201(i) (“After the
issuance of a visa or other documentation to any alien, the consular officer or the Secretary
of State may at any time, in his discretion, revoke such visa or other documentation.”);
§ 1227(a)(1)(B) (providing that any alien “whose nonimmigrant visa . . . has been revoked
under section 1201(i) of this title, is deportable”).
       103   Supplemental Brief for Appellants at 16 (emphasis omitted).
                                              36
    Case: 15-40238        Document: 00513286295          Page: 37     Date Filed: 11/25/2015



                                       No. 15-40238
       Revocability, however, is not the touchstone for whether agency is action
is reviewable. Likewise, to be reviewable agency action, DAPA need not dir-
ectly confer public benefits—removing a categorical bar on receipt of those
benefits and thereby making a class of persons newly eligible for them
“provides a focus for judicial review.” Chaney, 470 U.S. at 832.

       Moreover, if deferred action meant only nonprosecution, it would not
necessarily result in lawful presence. “[A]lthough prosecutorial discretion is
broad, it is not ‘unfettered.’” 104 Declining to prosecute does not transform pres-
ence deemed unlawful by Congress into lawful presence and confer eligibility
for otherwise unavailable benefits based on that change.                      Regardless of
whether the Secretary has the authority to offer lawful presence and employ-
ment authorization in exchange for participation in DAPA, his doing so is not
shielded from judicial review as an act of prosecutorial discretion.

       This evident conclusion is reinforced by the Supreme Court’s description,
in AAADC, of deferred action as a nonprosecution decision:
    To ameliorate a harsh and unjust outcome, the INS may decline to insti-
    tute proceedings, terminate proceedings, or decline to execute a final
    order of deportation. This commendable exercise in administrative dis-
    cretion, developed without express statutory authorization, originally
    was known as nonpriority and is now designated as deferred action
    . . . . Approval of deferred action status means that . . . no action will
    thereafter be taken to proceed against an apparently deportable alien,
    even on grounds normally regarded as aggravated.[ 105]
In their procedural claim, the states do not challenge the Secretary’s decision


       104Wayte v. United States, 470 U.S. 598, 608 (1985) (quoting United States v. Batchel-
der, 442 U.S. 114, 125 (1979)).
       105 AAADC, 525 U.S. at 484 (emphasis added) (quoting 6 CHARLES GORDON, STANLEY
MAILMAN & STEPHEN YALE-LOEHR, IMMIGRATION LAW AND PROCEDURE § 72.03[2][h]
(1998)); accord Johns v. Dep’t of Justice, 653 F.2d 884, 890 (5th Cir. Aug. 1981) (“The Attorney
General also determines whether (1) to refrain from (or, in administrative parlance, to defer
in) executing an outstanding order of deportation, or (2) to stay the order of deportation.”
(footnote omitted)); see also Yoon v. INS, 538 F.2d 1211, 1213 (5th Cir. 1976) (per curiam).
                                              37
    Case: 15-40238        Document: 00513286295      Page: 38     Date Filed: 11/25/2015



                                      No. 15-40238
to “decline to institute proceedings, terminate proceedings, or decline to exe-
cute a final order of deportation,” nor does deferred action mean merely that
“no action will thereafter be taken to proceed against an apparently deportable
alien.” 106

       Under DAPA, “[d]eferred action . . . means that, for a specified period of
time, an individual is permitted to be lawfully present in the United States,” 107
a change in designation that confers eligibility for substantial federal and state
benefits on a class of otherwise ineligible aliens. Thus, DAPA “provides a focus
for judicial review, inasmuch as the agency must have exercised its power in
some manner. The action at least can be reviewed to determine whether the
agency exceeded its statutory powers.” 108

                                           2.
       “The mere fact that a statute grants broad discretion to an agency does
not render the agency’s decisions completely unreviewable under the ‘commit-
ted to agency discretion by law’ exception unless the statutory scheme, taken
together with other relevant materials, provides absolutely no guidance as to
how that discretion is to be exercised.” 109 In Perales, 903 F.2d at 1051, we held
that the INS’s decision not to grant pre-hearing voluntary departures and work
authorizations to a group of aliens was committed to agency discretion because
“[t]here are no statutory standards for the court to apply . . . . There is nothing


       106 AAADC, 525 U.S. at 484 (quoting GORDON, MAILMAN & YALE-LOEHR,
supra note 105).
       107   DAPA Memo at 2 (emphasis added).
         Chaney, 470 U.S. at 832. Because the challenged portion of DAPA’s deferred-action
       108

program is not an exercise of enforcement discretion, we do not reach the issue of whether
the presumption against review of such discretion is rebutted. See id. at 832–34; Adams v.
Richardson, 480 F.2d 1159, 1161–62 (D.C. Cir. 1973) (en banc) (per curiam).
       109Perales, 903 F.2d at 1051 (quoting Robbins v. Reagan, 780 F.2d 37, 45 (D.C. Cir.
1985) (per curiam)).
                                           38
    Case: 15-40238         Document: 00513286295      Page: 39    Date Filed: 11/25/2015



                                     No. 15-40238
in the [INA] expressly providing for the grant of employment authorization or
pre-hearing voluntary departure to [the plaintiff class of aliens].” Although we
stated that “the agency’s decision to grant voluntary departure and work
authorization has been committed to agency discretion by law,” id. at 1045,
that case involved a challenge to the denial of voluntary departure and work
authorization.

      Under those facts, Perales faithfully applied Chaney’s presumption
against judicial review of agency inaction “because there are no meaningful
standards against which to judge the agency’s exercise of discretion.” Id.
at 1047. But where there is affirmative agency action—as with DAPA’s issu-
ance of lawful presence and employment authorization—and in light of the
INA’s intricate regulatory scheme for changing immigration classifications and
issuing employment authorization, 110 “[t]he action at least can be reviewed to
determine whether the agency exceeded its statutory powers.”                     Chaney,
470 U.S. at 832.

      The United States asserts that 8 C.F.R. § 274a.12(c)(14), 111 rather than
DAPA, makes aliens granted deferred action eligible for work authorizations.
But if DAPA’s deferred-action program must be subjected to notice-and-
comment, then work authorizations may not be validly issued pursuant to that
subsection until that process has been completed and aliens have been
“granted deferred action.” § 274a.12(c)(14).

      Moreover, the government’s limitless reading of that subsection—
allowing for the issuance of employment authorizations to any class of illegal


      110   See infra part VII.
      111  “An alien who has been granted deferred action, an act of administrative conven-
ience to the government which gives some cases lower priority, [may be able to obtain work
authorization upon application] if the alien establishes an economic necessity for employ-
ment.” 8 C.F.R. § 274a.12(c)(14).
                                            39
    Case: 15-40238         Document: 00513286295        Page: 40     Date Filed: 11/25/2015



                                       No. 15-40238
aliens whom DHS declines to remove—is beyond the scope of what the INA can
reasonably be interpreted to authorize, as we will explain. 112                   And even
assuming, arguendo, that the government does have that power, Texas is also
injured by the grant of lawful presence itself, which makes DAPA recipients
newly eligible for state-subsidized driver’s licenses. 113              As an affirmative
agency action with meaningful standards against which to judge it, DAPA is
not an unreviewable “agency action . . . committed to agency discretion by
law.” § 701(a)(2).

                                              B.
       The government urges that this case is not justiciable even though “‘a
federal court’s “obligation”’ to hear and decide cases within its jurisdiction is
‘virtually unflagging.’” 114     We decline to depart from that well-established
principle. 115 And in invoking our jurisdiction, the states do not demand that
the federal government “control immigration and . . . pay for the consequences
of federal immigration policy” or “prevent illegal immigration.” 116

       Neither the preliminary injunction nor compliance with the APA
requires the Secretary to enforce the immigration laws or change his priorities


         The class of aliens eligible for DAPA is not among those classes of aliens identified
       112

by Congress as eligible for deferred action and work authorization. See infra part VII.
       113   See TEX. DEP’T OF PUB. SAFETY, VERIFYING LAWFUL PRESENCE, supra note 56.
       114Lexmark, 134 S. Ct. at 1386 (quoting Sprint Commc’ns, Inc. v. Jacobs, 134 S. Ct.
584, 591 (2013)).
       115See Sprint Commc’ns, 134 S. Ct. at 590 (“Federal courts, it was early and famously
said, have ‘no more right to decline the exercise of jurisdiction which is given, than to usurp
that which is not given.’” (quoting Cohens v. Virginia, 19 U.S. (6 Wheat.) 264, 404 (1821))).
       116Texas v. United States, 106 F.3d at 664; see also Sure-Tan, 467 U.S. at 897 (“[P]ri-
vate persons . . . have no judicially cognizable interest in procuring enforcement of the immi-
gration laws . . . .”); Fiallo, 430 U.S. at 792 (“[T]he power to expel or exclude aliens [is] a
fundamental sovereign attribute exercised by the Government’s political departments largely
immune from judicial control.” (quoting Shaughnessy v. United States ex rel. Mezei, 345 U.S.
206, 210 (1953))).
                                              40
    Case: 15-40238        Document: 00513286295           Page: 41     Date Filed: 11/25/2015



                                        No. 15-40238
for removal, which have expressly not been challenged. 117 Nor have the states
“merely invited us to substitute our judgment for that of Congress in deciding
which aliens shall be eligible to participate in [a benefits program].” Diaz,
426 U.S. at 84. 118 DAPA was enjoined because the states seek an opportunity


       117See Brief for Appellees at 2 (“[T]he district court’s injunction does not touch—and
this lawsuit has never challenged—the Executive’s separate memorandum establishing three
categories for removal prioritization, or any decision by the Executive to forego a removal
proceeding.”).
       118 The main thrust of the dissent could be summarized as claiming that “[i]t’s Con-
gress’s fault.” The President apparently agrees: As explained by the district court, “it was
the failure of Congress to enact such a program that prompted [the President] . . . to ‘change
the law.’” See infra note 200. The dissent opens by blaming Congress for insufficient
funding―to-wit, “decades of congressional appropriations decisions, which require DHS . . .
to de-prioritize millions of removable each year due to these resource constraints.” Dissent
at 5–6 (footnote omitted).
        The dissent’s insistent invocation of what it perceives as Congress’s inadequate fund-
ing is regrettable and exposes the weakness of the government’s legal position. See, e.g.,
Dissent at 1 (“unless and until more resources are made available by Congress”); id. (“if
Congress is able to make more resources for removal available”); id. at 4 (“given the resource
constraints faced by DHS”); id. (“to maximize the resources that can be devoted to such
ends”); id. at 5 (“decades of congressional appropriations decisions”); id. at 6 (“due to these
resource constraints”); id. at 7 n.9 (“”if Congress were to substantially increase the amount
of funding”); id at 14 (“DHS’s limited resources”); id. at 43 n.55 (“the decades-long failure of
Congress to fund”); id. at [50] (“Congress’s choices as to the level of funding for immigration
enforcement”).
          The facts, not commentary on political decisions, are what should matter. Thus the
dissent’s notion that “this case essentially boils down to a policy dispute,” Dissent at 22, far
misses the mark and avoids having to tackle the hard reality―for the government―of existing
law. Similarly unimpressive is the dissent’s resort to hyperbole. E.g., Dissent at 10 (“[t]he
majority’s breathtaking expansion of state standing”); id. at 11 (“the majority’s sweeping
‘special solicitude’ analysis”); id. at 11 n.14 (“the sweeping language the majority uses
today”); id. at 42 n.54 (“this radical theory of standing”); id at 47 n.61 (“The majority’s ruling
. . . is potentially devastating.”).
        The dissent also claims that despite limited funding, “DHS . . . has been removing
individuals from the United States in record numbers.” Dissent at 20. At the very least, the
statistics on which the dissent relies are highly misleading. Although DHS claims that a
record-high of 0.44 million aliens were deported in 2013, it arrives at that number by using
only “removals” (which are deportations by court order) per year and ignoring “returns”
(which are deportations achieved without court order). If, more accurately, one counts total
removals and returns by both ICE and the Border Patrol, deportations peaked at over 1.8
million in 2000 and plunged to less than half―about 0.6 million―in 2013. In that thirteen-
year interim, the number of aliens deported per court directive (that is, removed) roughly
                                               41
    Case: 15-40238         Document: 00513286295            Page: 42   Date Filed: 11/25/2015



                                        No. 15-40238
to be heard through notice and comment, not to have the judiciary formulate
or rewrite immigration policy. “Consultation between federal and state offi-
cials is an important feature of the immigration system,” 119 and the notice-and-
comment process, which “is designed to ensure that affected parties have an
opportunity to participate in and influence agency decision making,” 120 facili-
tates that communication.

      At its core, this case is about the Secretary’s decision to change the immi-
gration classification of millions of illegal aliens on a class-wide basis. The
states properly maintain that DAPA’s grant of lawful presence and accompany-
ing eligibility for benefits is a substantive rule that must go through notice and
comment, before it imposes substantial costs on them, and that DAPA is sub-
stantively contrary to law. The federal courts are fully capable of adjudicating
those disputes.

                                               VI.
      Because the interests that Texas seeks to protect are within the INA’s
zone of interests, and judicial review is available, we address whether Texas
has established a substantial likelihood of success on its claim that DAPA must
be submitted for notice and comment. The United States urges that DAPA is
exempt as an “interpretative rule[], general statement[] of policy, or rule[] of
agency organization, procedure, or practice.” 5 U.S.C. § 553(b)(A). “In con-
trast, if a rule is ‘substantive,’ the exemption is inapplicable, and the full pano-
ply of notice-and-comment requirements must be adhered to scrupulously. The


doubled from about 0.2 million to 0.44 million. The total number of deportations is at its
lowest level since the mid-1970’s. U.S. DEP’T OF HOMELAND SEC., 2013 YEARBOOK OF
IMMIGRATION                   STATISTICS                    103tbl.39             (2014),
http://www.dhs.gov/sites/default/files/publications/ois_yb_2013_0.pdf.
      119   Arizona v. United States, 132 S. Ct. at 2508.
      120   U.S. Steel Corp. v. EPA, 595 F.2d 207, 214 (5th Cir. 1979).
                                               42
    Case: 15-40238        Document: 00513286295           Page: 43      Date Filed: 11/25/2015



                                        No. 15-40238
‘APA’s notice and comment exemptions must be narrowly construed.’” 121

                                               A.
       The government advances the notion that DAPA is exempt from notice
and comment as a policy statement. 122 We evaluate two criteria to distinguish
policy statements from substantive rules: whether the rule (1) “impose[s] any
rights and obligations” and (2) “genuinely leaves the agency and its decision-
makers free to exercise discretion.” 123 There is some overlap in the analysis of
those prongs “because ‘[i]f a statement denies the decisionmaker discretion in
the area of its coverage . . . then the statement is binding, and creates rights
or obligations.’” 124 “While mindful but suspicious of the agency’s own charac-
terization, we . . . focus[] primarily on whether the rule has binding effect on
agency discretion or severely restricts it.” 125 “[A]n agency pronouncement will


       121Prof’ls & Patients for Customized Care v. Shalala, 56 F.3d 592, 595 (5th Cir. 1995)
(footnote omitted) (quoting United States v. Picciotto, 875 F.2d 345, 347 (D.C. Cir. 1989)).
       122 The government does not dispute that DAPA is a “rule,” which is defined by the
APA as “an agency statement of general or particular applicability and future effect designed
to implement, interpret, or prescribe law or policy or describing the organization, procedure,
or practice requirements of an agency and includes [various substantive agency functions] or
practices bearing on any of the foregoing.” 5 U.S.C. § 551(4).
       123 Prof’ls & Patients, 56 F.3d at 595 (quoting Cmty. Nutrition Inst. v. Young, 818 F.2d
943, 946 (D.C. Cir. 1987) (per curiam)); see also Vigil, 508 U.S. at 197 (describing general
statements of policy “as ‘statements issued by an agency to advise the public prospectively of
the manner in which the agency proposes to exercise a discretionary power.’” (quoting Chrys-
ler Corp. v. Brown, 441 U.S. 281, 302 n.31 (1979))); Brown Express, Inc. v. United States,
607 F.2d 695, 701 (5th Cir. 1979) (“A general statement of policy is a statement by an admin-
istrative agency announcing motivating factors the agency will consider, or tentative goals
toward which it will aim, in determining the resolution of a [s]ubstantive question of
regulation.”).
       124  Gen. Elec. Co. v. EPA, 290 F.3d 377, 382 (D.C. Cir. 2002) (quoting McLouth Steel
Prods. Corp. v. Thomas, 838 F.2d 1317, 1320 (D.C. Cir. 1988)).
        125 Prof’ls & Patients, 56 F.3d at 595 (footnote omitted); accord id. (“[W]e are to give

some deference, ‘albeit “not overwhelming,”’ to the agency’s characterization of its own rule.”
(quoting Cmty. Nutrition Inst., 818 F.2d at 946)); Phillips Petroleum Co. v. Johnson, 22 F.3d
616, 619 (5th Cir. 1994) (“This court, however, must determine the category into which the
rule falls: ‘[T]he label that the particular agency puts upon its given exercise of admin-
istrative power is not, for our purposes, conclusive; rather it is what the agency does in fact.’”
                                               43
    Case: 15-40238          Document: 00513286295          Page: 44     Date Filed: 11/25/2015



                                          No. 15-40238
be considered binding as a practical matter if it either appears on its face to be
binding, or is applied by the agency in a way that indicates it is binding.” Gen.
Elec., 290 F.3d at 383 (citation omitted).

       Although the DAPA Memo facially purports to confer discretion, 126 the
district court determined that “[n]othing about DAPA ‘genuinely leaves the
agency and its [employees] free to exercise discretion,’” 127 a factual finding that
we review for clear error. That finding was partly informed by analysis of the
implementation of DACA, the precursor to DAPA. 128

       Like the DAPA Memo, the DACA Memo instructed agencies to review
applications on a case-by-case basis and exercise discretion, but the district
court found that those statements were “merely pretext” 129 because only
about 5% of the 723,000 applications accepted for evaluation had been
denied, 130 and “[d]espite a request by the [district] [c]ourt, the [g]overnment’s


(alteration in original) (quoting Brown Express, 607 F.2d at 700)).
       126 See Crane, 783 F.3d at 254–55. In Crane, we held that the plaintiff ICE agents and
deportation officers had not “demonstrated the concrete and particularized injury required
to give them standing” to challenge DACA, id. at 247, because, inter alia, they had not alleged
a sufficient factual basis for their claim that an employment action against them was “cer-
tainly impending” if they “exercise[d] [their] discretion to detain an illegal alien,” id. at 255.
That conclusion was informed by the express delegation of discretion on the face of the DACA
Memo and by the fact that no sanctions or warnings had yet been issued. Id. at 254–55. We
did not hold that DACA was an unreviewable exercise of prosecutorial discretion or that the
DACA criteria did not have binding or severely restrictive effect on agency discretion. See
id. at 254–55.
         Dist. Ct. Op., 86 F. Supp. 3d at 670 (second alteration in original) (quoting Prof’ls
       127

& Patients, 56 F.3d at 595).
       128Id. at 579–60. See 3 JACOB A. STEIN ET AL., ADMINISTRATIVE LAW § 15.05[3] (2014)
(“In general, the agency’s past treatment of a rule will often indicate its nature.”).
       129   Dist. Ct. Op., 86 F. Supp. 3d at 669 n.101.
       130 Id. at 609; see id. (noting that “[i]n response to a Senate inquiry, the USCIS told
the Senate that the top four reasons for denials were: (1) the applicant used the wrong form;
(2) the applicant failed to provide a valid signature; (3) the applicant failed to file or complete
Form I–765 or failed to enclose the fee; and (4) the applicant was below the age of fifteen and
thus ineligible to participate in the program”); id. at *669 n.101 (“[A]ll were denied for failure
                                                44
    Case: 15-40238         Document: 00513286295            Page: 45      Date Filed: 11/25/2015



                                          No. 15-40238
counsel did not provide the number, if any, of requests that were denied [for
discretionary reasons] even though the applicant met the DACA criteria
. . . .” 131 The finding of pretext was also based on a declaration by Kenneth
Palinkas, the president of the union representing the USCIS employees pro-
cessing the DACA applications, that “DHS management has taken multiple
steps to ensure that DACA applications are simply rubberstamped if the appli-
cants meet the necessary criteria”; 132 DACA’s Operating Procedures, which
“contain[] nearly 150 pages of specific instructions for granting or denying




to meet the criteria (or ‘rejected’ for technical filing errors, errors in filling out the form or
lying on the form, and failures to pay fees), or for fraud.”).
       Relying on the Neufeld declaration, the dissent tries to make much of the distinction
between denials and rejections. Dissent at 37. The district court did in fact mistakenly write
“denials” (used to describe applications refused for failure to meet the criteria) in the above
quoted passage where the USCIS response actually said “rejections” (applications refused for
procedural defects). USCIS reported that approximately 6% of DACA applicants were
rejected and that an additional 4% were denied. USCIS does not draw a distinction between
denials of applicants who did not meet the criteria and denials of those who met the criteria
but were refused deferred action as a result of a discretionary choice.
        USCIS could not produce any applications that satisfied all of the criteria but were
refused deferred action by an exercise of discretion. Id. at 669 n.101 (“[A]ll were denied for
failure to meet the criteria or ‘rejected’ for technical filing errors, errors in filling out the form
or lying on the form, and failures to pay fees), or for fraud.”).” Given that the government
offered no evidence as to the bases for other denials, it was not error―clear or otherwise―for
the district court to conclude that DHS issued DACA denials under mechanical formulae.
       131 Dist. Ct. Op., 86 F. Supp. 3d at 609. The parties had ample opportunity to inform
the district court, submitting over 200 pages of briefing over a two-month period with more
than 80 exhibits. The court held a hearing on the motion for a preliminary injunction, heard
extensive argument from both sides, and “specifically asked for evidence of individuals who
had been denied for reasons other than not meeting the criteria or technical errors with the
form and/or filing.” Id. at 669 n.101.
       132   Dist. Ct. Op., 86 F. Supp. 3d at 609–10.
                                                 45
    Case: 15-40238           Document: 00513286295        Page: 46     Date Filed: 11/25/2015



                                          No. 15-40238
deferred action”; 133 and some mandatory language in the DAPA Memo itself. 134
In denying the government’s motion for a stay of the injunction, the district
court further noted that the President had made public statements suggesting
that in reviewing applications pursuant to DAPA, DHS officials who “don’t fol-
low the policy” will face “consequences,” and “they’ve got a problem.” 135




           Id. at 669 (footnote omitted). For example, the DACA National Standard Operating
         133

Procedures (“SOP”) specifically directs officers on which evidence an applicant is required to
submit, what evidence is to be considered, “the weight to be given” to evidence, and the
standards of proof required to grant or deny an application. U.S. DEP’T OF HOMELAND SEC.,
NATIONAL STANDARD OPERATING PROCEDURES: DACA 42 (2012). To elaborate: An affidavit
alone may not support an application, and DACA applicants must prove education and age
criteria by documentary evidence. Id. at 8–10. The SOP also mandates, however, that “[o]ffi-
cers will NOT deny a DACA request solely because the DACA requestor failed to submit
sufficient evidence with the request . . . officers will issue a [Request for Evidence (RFE)]
. . . whenever possible.” Id. at 42.
       DHS internal documents further provide that “a series of RFE [ ] templates have been
developed and must be used,” and those documents remind repeatedly that “[u]se of these
RFE templates is mandatory.” (Emphasis added.) And “[w]hen an RFE is issued, the
response time given shall be 87 days.” SOP at 42.
        These specific evidentiary standards and RFE steps imposed by the SOP are just
examples the district court had before it when it concluded that DACA and DAPA “severely
restrict[ ]” agency discretion. Prof’ls & Patients, 56 F.3d at 595. Far from being clear error,
such a finding was no error whatsoever.
           Dist. Ct. Op., 86 F. Supp. 3d at 648–49, 671 n.103. There the district court exhib-
         134

ited its keen awareness of the DAPA Memo by quoting the following from it:
    I [the Secretary] hereby direct USCIS to establish a process, similar to DACA . . . .
    Applicants must file . . . . Applicants must also submit . . . . [Applicants] shall also
    be eligible . . . . Deferred action granted pursuant to the program shall be for a period
    of three years. . . . As with DACA, the above criteria are to be considered for all
    individuals . . . . ICE and CBP are instructed to immediately begin identifying per-
    sons in their custody, as well as newly encountered individuals, who meet the above
    criteria . . . . ICE is further instructed to review pending removal cases . . . . The
    USCIS process shall also be available to individuals subject to final orders of
    removal.
Id. at 611–12 (paragraph breaks omitted.) This detailed explication of the DAPA Memo flies
in the face of the dissent’s unjustified critique that the district court “eschew[ed] the plain
language of the [DAPA] Memorandum.” Dissent at 31.
         135   Texas v. United States, No. B-14-254, 2015 WL 1540022, at *3 (S.D. Tex. Apr. 7,
2015).
                                                46
    Case: 15-40238        Document: 00513286295           Page: 47     Date Filed: 11/25/2015



                                        No. 15-40238
       The DACA and DAPA Memos purport to grant discretion, but a rule can
be binding if it is “applied by the agency in a way that indicates it is binding,” 136
and there was evidence from DACA’s implementation that DAPA’s discretion-
ary language was pretextual. For a number of reasons, any extrapolation from
DACA must be done carefully. 137

       First, DACA involved issuing benefits to self-selecting applicants, and
persons who expected to be denied relief would seem unlikely to apply. But
the issue of self-selection is partially mitigated by the finding that “the [g]ov-
ernment has publicly declared that it will make no attempt to enforce the law
against even those who are denied deferred action (absent extraordinary
circumstances).” Dist. Ct. Op., 86 F. Supp. 3d at 663 (footnote omitted).

       Second, DACA and DAPA are not identical: Eligibility for DACA was



       136 Gen. Elec., 290 F.3d at 383; accord McLouth Steel, 838 F.2d at 1321–22 (reviewing
historical conformity as part of determination of whether rule was substantive or non-binding
policy, despite language indicating that it was policy statement); id. at 1321 (“More critically
than EPA’s language [,] . . . its later conduct applying it confirms its binding character.”).
       137 The dissent, citing National Mining Ass’n v. McCarthy, 758 F.3d 243, 253 (D.C. Cir.
2014), criticizes the states and the district court for enjoining DAPA without “an early snap-
shot” of its implementation. Dissent at 32. First, the dissent overlooks a fundamental prin-
ciple of preliminary injunctions: An injunction is of no help if one must wait to suffer injury
before the court grants it. United States v. Emerson, 270 F.3d 203, 262 (5th Cir. 2001) (“[T]he
injury need not have been inflicted when application [for the injunction] is made or be certain
to occur[.]”).
       Second, the dissent assumes the conclusion of National Mining—that the agency
action in question is not subject to pre-enforcement review—is applicable here and asserts
that we need an “early snapshot” of DAPA enforcement. The two cases are easily distin-
guished. The court found EPA’s “Final Guidance” exempt from pre-enforcement review
because it had “no legal impact.” National Mining, 758 F.3d at 253; see id., at 252 (“The most
important factor concerns the actual legal effect (or lack thereof) of the agency action on
regulated entities. . . . As a legal matter, the Final Guidance is meaningless . . . [and] has
no legal impact.”
       DAPA, by contrast, has an effect on regulated entities (i.e. illegal aliens). DAPA
removes a categorical bar to illegal aliens who are receiving state and federal benefits, so it
places a cost on the states. The states are not required to suffer the injury of that legal impact
before seeking an injunction. See id. 252.
                                               47
    Case: 15-40238        Document: 00513286295          Page: 48     Date Filed: 11/25/2015



                                       No. 15-40238
restricted to a younger and less numerous population, 138 which suggests that
DACA applicants are less likely to have backgrounds that would warrant a
discretionary denial. Further, the DAPA Memo contains additional discretion-
ary criteria: Applicants must not be “an enforcement priority as reflected in
the [Prioritization Memo]; and [must] present no other factors that, in the exer-
cise of discretion, makes the grant of deferred action inappropriate.” DAPA
Memo at 4. But despite those differences, there are important similarities:
The Secretary “direct[ed] USCIS to establish a process, similar to DACA, for
exercising prosecutorial discretion,” id. (emphasis added), and there was evi-
dence that the DACA application process itself did not allow for discretion,
regardless of the rates of approval and denial. 139

       Instead of relying solely on the lack of evidence that any DACA appli-
cation had been denied for discretionary reasons, the district court found pre-
text for additional reasons. It observed that “the ‘Operating Procedures’ for
implementation of DACA contains nearly 150 pages of specific instructions for
granting or denying deferred action to applicants” and that “[d]enials are



       Approximately 1.2 million illegal aliens are eligible for DACA and 4.3 million for
       138

DAPA. Dist. Ct. Op., 86 F. Supp. 3d at 609, 670.
       139 Despite these differences and the dissent’s protestations to the contrary (see, e.g.,
Dissent at 34–38), DACA is an apt comparator to DAPA. The district court considered the
DAPA Memo’s plain language, in which the Secretary equates the DACA and DAPA proce-
dure, background checks, fee exemptions, eligibility for work authorizations, durations of
lawful presence and work authorization, and orders DHS to establish, for DAPA, processes
similar to those for DACA:
    In order to align the DACA program more closely with the other deferred action
    authorization outlined below, . . . I hereby direct USCIS to establish a process,
    similar to DACA . . . . There will be no fee waivers, and like DACA . . . . As with
    DACA, the above criteria are to be considered for all individuals . . . .
DAPA Memo at 4–5. See Dist. Ct. Op., 86 F. Supp. 3d at 610–11. The district court’s conclu-
sion that DACA and DAPA would be applied similarly, based as it was in part on the mem-
orandum’s plain language, was not clearly erroneous and indeed was not error under any
standard of review.
                                              48
    Case: 15-40238       Document: 00513286295         Page: 49     Date Filed: 11/25/2015



                                      No. 15-40238
recorded in a ‘check the box’ standardized form, for which USCIS personnel are
provided templates. Certain denials of DAPA must be sent to a supervisor for
approval[, and] there is no option for granting DAPA to an individual who does
not meet each criterion.” Dist. Ct. Op., 86 F. Supp. 3d at 669 (footnotes omit-
ted). The finding was also based on the declaration from Palinkas that, as with
DACA, the DAPA application process itself would preclude discretion: “[R]out-
ing DAPA applications through service centers instead of field offices . . . cre-
ated an application process that bypasses traditional in-person investigatory
interviews with trained USCIS adjudications officers” and “prevents officers
from conducting case-by-case investigations, undermines officers’ abilities to
detect fraud and national-security risks, and ensures that applications will be
rubber-stamped.” See id. at 609–10 (citing that declaration).

       As the government points out, there was conflicting evidence on the
degree to which DACA allowed for discretion. Donald Neufeld, the Associate
Director for Service Center Operations for USCIS, declared that “deferred
action under DACA is a . . . case-specific process” that “necessarily involves the
exercise of the agency’s discretion,” and he purported to identify several
instances of discretionary denials. 140 Although Neufeld stated that approxi-
mately 200,000 requests for additional evidence had been made upon receipt
of DACA applications, the government does not know the number, if any, that
related to discretionary factors rather than the objective criteria. Similarly,



       140 The states properly maintain that those denials were not discretionary but instead
were required because of failures to meet DACA’s objective criteria. For example, Neufeld
averred that some discretionary denials occurred because applicants “pose[d] a public safety
risk,” “[were] suspected of gang membership or gang-related activity, had a series of arrests
without convictions” or “ongoing criminal investigations.” As the district court aptly noted,
however, those allegedly discretionary grounds fell squarely within DACA’s objective criteria
because DACA explicitly incorporated the enforcement priorities articulated in the DACA
Operation Instructions and the memorandum styled Policies for Apprehension, Detention,
and Removal of Undocumented Immigrants. Dist. Ct. Op., 86 F. Supp. 3d at 669 n.101.
                                             49
    Case: 15-40238          Document: 00513286295          Page: 50     Date Filed: 11/25/2015



                                          No. 15-40238
the government did not provide the number of cases that service-center offi-
cials referred to field offices for interviews. 141

       Although the district court did not make a formal credibility determina-
tion or hold an evidentiary hearing on the conflicting statements by Neufeld
and Palinkas, the record indicates that it did not view the Neufeld declaration
as creating a material factual dispute. 142 Further, the government did not seek
an evidentiary hearing, nor does it argue on appeal that it was error not to
conduct such a hearing. Reviewing for clear error, we conclude that the states
have established a substantial likelihood that DAPA would not genuinely leave
the agency and its employees free to exercise discretion.

                                                 B.
       A binding rule is not required to undergo notice and comment if it is one
“of agency organization, procedure, or practice.” § 553(b)(A). “[T]he substan-
tial impact test is the primary means by which [we] look beyond the label ‘pro-
cedural’ to determine whether a rule is of the type Congress thought
appropriate for public participation.” 143               “An agency rule that modifies



       141 The United States was also given the chance to show that it planned to put DAPA
into effect in a manner different from how it implemented DACA; it failed to take advantage
of that opportunity. Further, after assuring the district court that “[USCIS] does not intend
to entertain requests for deferred action under the challenged policy until February 18, 2015,”
the government later admitted to having approved dozens of DAPA applications and three-
year employment authorization to more than 100,000 aliens satisfying the original DACA
criteria; the government could not demonstrate which applicants, if any, were rejected on
purely discretionary grounds, as distinguished from failure to meet the requirements set
forth in the memoranda.
       142After a hearing on the preliminary injunction, the government filed a sur-reply
that included the Neufeld declaration. The government did not seek an evidentiary hearing,
but the states requested one if the “new declarations create a fact dispute of material
consequence to the motion.” No such hearing was held, and the court cited the Palinkas
declaration favorably, e.g., Dist. Ct. Op., 86 F. Supp. 3d at 609–10, 613 n.13, 669 n.101, yet
described other sources as providing insufficient detail, e.g., id. at 669 n.101.
       143   U.S. Dep’t of Labor v. Kast Metals Corp., 744 F.2d 1145, 1153 (5th Cir. 1984); accord
                                                50
    Case: 15-40238         Document: 00513286295          Page: 51     Date Filed: 11/25/2015



                                        No. 15-40238
substantive rights and interests can only be nominally procedural, and the
exemption for such rules of agency procedure cannot apply.” 144 DAPA undoubt-
edly meets that test—conferring lawful presence on 500,000 illegal aliens
residing in Texas forces the state to choose between spending millions of
dollars to subsidize driver’s licenses and amending its statutes. 145

       The District of Columbia Circuit applies a more intricate test for distin-
guishing between procedural and substantive rules. 146 The court first looks at
the “‘effect on those interests ultimately at stake in the agency proceeding.’
Hence, agency rules that impose ‘derivative,’ ‘incidental,’ or ‘mechanical’
burdens upon regulated individuals are considered procedural, rather than
substantive.” 147

       Further, “a procedural rule generally may not ‘encode [] a substantive
value judgment or put[] a stamp of approval or disapproval on a given type of




STEIN, supra, §15.05[5] (“Procedural and practice rules have been distinguished from sub-
stantive rules by applying the substantial impact test.”).
       144   Kast Metals, 744 F.2d at 1153; accord Brown Express, 607 F.2d at 701–03.
       145See Avoyelles Sportsmen’s League, Inc. v. Marsh, 715 F.2d 897, 908 (5th Cir. 1983)
(“[Substantive] rules . . . grant rights, impose obligations, or produce other significant effects
on private interests. They also narrowly constrict the discretion of agency officials by largely
determining the issue addressed.” (omission in original) (quoting Batterton v. Marshall,
648 F.2d 694 (D.C. Cir. 1980))).
       146 Compare Kaspar Wire Works, Inc. v. Sec’y of Labor, 268 F.3d 1123, 1132 (D.C. Cir.
2001) (recognizing that the D.C. Circuit “has expressly rejected” “the Fifth Circuit’s ‘substan-
tial impact’ standard for notice and comment requirements”), with City of Arlington v. FCC,
668 F.3d 229, 245 (5th Cir. 2012) (“The purpose of notice-and-comment rulemaking is to
assure fairness and mature consideration of rules having a substantial impact on those reg-
ulated.” (quoting United States v. Johnson, 632 F.3d 912, 931 (5th Cir. 2011))), aff’d on other
grounds, 133 S. Ct. 1863 (2013), and Phillips Petroleum, 22 F.3d at 620 (reaffirming sub-
stantial-impact test announced in Brown Express).
       147Nat’l Sec. Counselors v. CIA, 931 F. Supp. 2d 77, 107 (D.D.C. 2013) (citation omit-
ted) (quoting Neighborhood TV Co. v. FCC, 742 F.2d 629, 637 (D.C. Cir. 1984); Am. Hosp.
Ass’n v. Bowen, 834 F.2d 1037, 1051 (D.C. Cir. 1987)).
                                               51
    Case: 15-40238             Document: 00513286295          Page: 52     Date Filed: 11/25/2015



                                             No. 15-40238
behavior,’” 148 but “the fact that the agency’s decision was based on a value
judgment about procedural efficiency does not convert the resulting rule into a
substantive one.” 149 “A corollary to this principle is that rules are generally
considered procedural so long as they do not ‘change the substantive standards
by which the [agency] evaluates’ applications which seek a benefit that the
agency has the power to provide.” 150

          Applying those considerations to DAPA yields the same result as does
our substantial-impact test. Although the burden imposed on Texas is deriv-
ative of conferring lawful presence on beneficiaries, DAPA establishes “‘the
substantive standards by which the [agency] evaluates applications’ which
seek a benefit that the agency [purportedly] has the power to provide”—a criti-
cal fact requiring notice and comment. 151

          Thus, DAPA is analogous to “the rules [that] changed the substantive
criteria for [evaluating station allotment counter-proposals]” in Reeder v. FCC,
865 F.2d 1298, 1305 (D.C. Cir. 1989) (per curiam), holding that notice and com-
ment was required. In contrast, the court in JEM Broadcasting, 22 F.3d
at 327, observed that “[t]he critical fact here, however, is that the ‘hard look’
rules did not change the substantive standards by which the FCC evaluates
license applications,” such that the rules were procedural. Further, receipt of
DAPA benefits implies a “stamp of approval” from the government and
“encodes a substantive value judgment,” such that the program cannot be



          Nat’l Sec. Counselors, 931 F. Supp. 2d at 107 (alterations in original) (quoting Am.
          148

Hosp., 834 F.2d at 1047).
          149   Id. (quoting James V. Hurson Assocs. v. Glickman, 229 F.3d 277, 282 (D.C. Cir.
2000)).
          Id. (alteration in original) (quoting JEM Broad. Co. v. FCC, 22 F.3d 320, 327 (D.C.
          150

Cir. 1994)).
          151   Id. (first alteration in original) (quoting JEM Broad., 22 F.3d at 327).
                                                   52
    Case: 15-40238          Document: 00513286295         Page: 53     Date Filed: 11/25/2015



                                         No. 15-40238
considered procedural. Am. Hosp., 834 F.2d at 1047.

                                                C.
       Section 553(a)(2) exempts rules from notice and comment “to the extent
that there is involved . . . a matter relating to . . . public property, loans, grants,
benefits, or contracts.” To avoid “carv[ing] the heart out of the notice provisions
of Section 553”, 152 the courts construe the public-benefits exception very nar-
rowly as applying only to agency action that “clearly and directly relate[s] to
‘benefits’ as that word is used in section 553(a)(2).” 153

       DAPA does not “clearly and directly” relate to public benefits as that
term is used in § 553(a)(2). That subsection suggests that “rulemaking require-
ments for agencies managing benefit programs are . . . voluntarily imposed,” 154
but USCIS—the agency tasked with evaluating DAPA applications—is not an
agency managing benefit programs. Persons who meet the DAPA criteria do
not directly receive the kind of public benefit that has been recognized, or was
likely to have been included, under this exception. 155


       152 Hous. Auth. of Omaha v. U.S. Hous. Auth., 468 F.2d 1, 9 (8th Cir. 1972) (“The
exemptions of matters under Section 553(a)(2) relating to ‘public benefits,’ could conceivably
include virtually every activity of government. However, since an expansive reading of the
exemption clause could easily carve the heart out of the notice provisions of Section 553, it is
fairly obvious that Congress did not intend for the exemptions to be interpreted that
broadly.”).
       153   Baylor Univ. Med. Ctr. v. Heckler, 758 F.2d 1052, 1061 (5th Cir. 1985).
       154   Alcaraz v. Block, 746 F.2d 593, 611 (9th Cir. 1984).
       155 See e.g., Vigil, 508 U.S. at 184, 196 (clinical services provided by Indian Health
Service for handicapped children); Hoerner v. Veterans Admin., No. 88-3052, 1988 WL 97342,
at *1–2 & n.10 (4th Cir. July 8, 1988) (per curiam) (unpublished) (benefits for veterans);
Baylor Univ. Med. Ctr., 758 F.2d at 1058–59 (Medicare reimbursement regulations issued by
Secretary of Health and Human Services); Rodway v. U.S. Dep’t of Agric., 514 F.2d 809, 813
(D.C. Cir. 1975) (food stamp allotment regulations). The Departments of Agriculture, Health
and Human Services, and Labor have waived the exemption for matters relating to public
property, loans, grants, benefits, or contracts. See 29 C.F.R. § 2.7 (Department of Labor);
Public Participation in Rule Making, 36 Fed. Reg. 13,804, 13,804 (July 24, 1971) (Department
of Agriculture); Public Participation in Rule Making, 36 Fed. Reg. 2532, 2532 (Jan. 28, 1971)
                                                53
    Case: 15-40238          Document: 00513286295          Page: 54     Date Filed: 11/25/2015



                                          No. 15-40238
       In summary, the states have established a substantial likelihood of suc-
cess on the merits of their procedural claim. We proceed to address whether,
in addition to that likelihood on the merits, the states make the same showing
on their substantive APA claim. 156

                                               VII.
       A “reviewing court shall . . . hold unlawful and set aside agency action
. . . found to be—(A) arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law . . . [or] (C) in excess of statutory jurisdiction,
authority, or limitations, or short of statutory right.” 5 U.S.C. § 706(2).
Although the district court enjoined DAPA solely on the basis of the procedural
APA claim, “it is an elementary proposition, and the supporting cases too
numerous to cite, that this court may affirm the district court’s judgment on
any grounds supported by the record.” 157                 Therefore, as an alternate and
additional ground for affirming the injunction, we address this substantive
issue, which was fully briefed in the district court. 158

       Assuming arguendo that Chevron 159 applies, 160 we first “ask whether



(Department of Health and Human Services, then known as Health, Education, and Welfare).
       156We reiterate that DAPA is much more than a nonenforcement policy, which pre-
sumptively would be committed to agency discretion. Therefore, even where a party has
standing and is within the requisite zone of interests, a traditional nonenforcement policy
would not necessarily be subject to notice and comment just because DAPA must undergo
notice-and-comment review.
       157 Palmer ex rel. Palmer v. Waxahachie Indep. Sch. Dist., 579 F.3d 502, 506 (5th Cir.
2009) (citation and internal quotation marks omitted).
       158 “This circuit follows the rule that alternative holdings are binding precedent and
not obiter dictum.” United States v. Potts, 644 F.3d 233, 237 n.3 (5th Cir. 2011) (citation and
internal quotation marks omitted). At oral argument, the parties agreed that no further
factual development is needed to resolve the substantive APA challenge.
       159   Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984).
       160   “[T]he fact that the Agency previously reached its interpretation through means
                                                54
    Case: 15-40238          Document: 00513286295        Page: 55     Date Filed: 11/25/2015



                                         No. 15-40238
Congress has ‘directly addressed the precise question at issue.’” 161 It has.
“Federal governance of immigration and alien status is extensive and com-
plex.” Arizona v. United States, 132 S. Ct. at 2499. The limited ways in which
illegal aliens can lawfully reside in the United States reflect Congress’s con-
cern that “aliens have been applying for and receiving public benefits from
Federal, State, and local governments at increasing rates,” 8 U.S.C. § 1601(3),
and that “[i]t is a compelling government interest to enact new rules for eligi-
bility and sponsorship agreements in order to assure that aliens be self-reliant
in accordance with national immigration policy,” § 1601(5).

       In specific and detailed provisions, the INA expressly and carefully pro-
vides legal designations allowing defined classes of aliens to be lawfully
present 162 and confers eligibility for “discretionary relief allowing [aliens in


less formal than ‘notice and comment’ rulemaking does not automatically deprive that inter-
pretation of the judicial deference otherwise its due.” Barnhart v. Walton, 535 U.S. 212, 221
(2002) (citation omitted). Instead, we consider factors such as “the interstitial nature of the
legal question, the related expertise of the Agency, the importance of the question to admin-
istration of the statute, the complexity of that administration, and the careful consideration
the Agency has given the question over a long period of time . . . .” Id. We need not decide
whether DHS’s interpretation satisfies that test, however, because, as we explain, the agency
cannot prevail even under Chevron.
        Chevron deference requires the courts to accept an agency’s reasonable construction
of a statute as long as it is “not patently inconsistent with the statutory scheme.” Am. Air-
lines, Inc. v. Dep’t of Transp., 202 F.3d 788, 813 (5th Cir. 2000). As explained below, we
decide that, assuming Chevron deference does apply, DAPA is not a reasonable construction
of the INA, because it is “manifestly contrary” to the INA statutory scheme. Mayo Found.
for Med. Educ. & Research v. United States, 562 U.S. 44, 53 (2011).
       An agency construction that is manifestly contrary to a statutory scheme could not be
persuasive under the test in Skidmore v. Swift & Co., 323 U.S. 134 (1944), a test that affords
agency constructions less deference than does Chevron. See Gonzales v. Oregon, 546 U.S.
243, 256 (2006) (providing that under Skidmore, an “interpretation is entitled to respect only
to the extent it has the power to persuade”). Therefore, our decision to forego discussion of
the Walton factors is sensible. See Griffon v. U.S. Dep’t of Health & Human Servs., 802 F.2d
146, 148 n.3 (5th Cir. 1986) (noting that where an interpretive rule is unreasonable, “there
is no need to decide whether Chevron or a less exacting standard applies”).
       161   Mayo Found., 562 U.S. at 52 (quoting Chevron, 467 U.S. at 842).
       162   E.g., lawful-permanent-resident (“LPR”) status, see 8 U.S.C. §§ 1101(a)(20), 1255;
                                               55
    Case: 15-40238         Document: 00513286295         Page: 56      Date Filed: 11/25/2015



                                        No. 15-40238
deportation proceedings] to remain in the country.” 163 Congress has also iden-
tified narrow classes of aliens eligible for deferred action, including certain
petitioners for immigration status under the Violence Against Women Act of
1994, 164 immediate family members of lawful permanent residents (“LPRs”)
killed by terrorism, 165 and immediate family members of LPRs killed in combat
and granted posthumous citizenship. 166 Entirely absent from those specific
classes is the group of 4.3 million illegal aliens who would be eligible for lawful
presence under DAPA were it not enjoined. See DAPA Memo at 4.

       Congress has enacted an intricate process for illegal aliens to derive a
lawful immigration classification from their children’s immigration status: In
general, an applicant must (i) have a U.S. citizen child who is at least twenty-
one years old, (ii) leave the United States, (iii) wait ten years, and then
(iv) obtain one of the limited number of family-preference visas from a United
States consulate. 167        Although DAPA does not confer the full panoply of


nonimmigrant status, see §§ 1101(a)(15), 1201(a)(1); refugee and asylum status, see
§§ 1101(a)(42), 1157–59, 1231(b)(3); humanitarian parole, see § 1182(d)(5); temporary pro-
tected status, see § 1254a. Cf. §§ 1182(a) (inadmissible aliens), 1227(a)–(b) (deportable
aliens).
       163Arizona v. United States, 132 S. Ct. at 2499 (citing 8 U.S.C. §§ 1158 (asylum), 1229b
(cancellation of removal), 1229c (voluntary departure)); see also § 1227(d) (administrative
stays of removal for T- and U-visa applicants (victims of human trafficking, or of various
serious crimes, who assist law enforcement)).
       164 Pub. L. No. 103-322, tit. IV, 108 Stat. 1902 (codified as amended in scattered sec-
tions of the U.S. Code). See 8 U.S.C. § 1154(a)(1)(D)(i)(II), (IV).
       165   USA PATRIOT Act of 2001, Pub. L. No. 107-56, § 423(b), 115 Stat. 272, 361.
       166 National Defense Authorization Act for Fiscal Year 2004, Pub. L. No. 108-136,
§ 1703(c)–(d), 117 Stat. 1392, 1694–95; see also 8 U.S.C. § 1227(d)(2) (specifying that “[t]he
denial of a request for an administrative stay of removal [for T- and U-visa applicants] shall
not preclude the alien from applying for . . . deferred action, or a continuance or abeyance of
removal proceedings under any other provision of the immigration laws . . . .”).
       167See 8 U.S.C. §§ 1151(b)(2)(A)(i), 1182(a)(9)(B)(i)(II), 1201(a), 1255; see Scialabba v.
Cuellar de Osorio, 134 S. Ct. 2191, 2199 (2014) (recognizing that legal immigration “takes
time—and often a lot of it. . . . After a sponsoring petition is approved but before a visa
application can be filed, a family-sponsored immigrant may stand in line for years—or even
                                              56
    Case: 15-40238          Document: 00513286295           Page: 57   Date Filed: 11/25/2015



                                          No. 15-40238
benefits that a visa gives, DAPA would allow illegal aliens to receive the
benefits of lawful presence solely on account of their children’s immigration
status without complying with any of the requirements, enumerated above,
that Congress has deliberately imposed. DAPA requires only that prospective
beneficiaries “have . . . a son or daughter who is a U.S. citizen or lawful
permanent resident”—without regard to the age of the child—and there is no
need to leave the United States or wait ten years 168 or obtain a visa. 169
Further, the INA does not contain a family-sponsorship process for parents of
an LPR child, 170 but DAPA allows a parent to derive lawful presence from his
child’s LPR status.

       The INA authorizes cancellation of removal and adjustment of status if,
inter alia, “the alien has been physically present in the United States for a
continuous period of not less than 10 years immediately preceding the date of
such application” and if “removal would result in exceptional and extremely
unusual hardship to the alien’s spouse, parent, or child, who is a citizen of the
United States or an alien lawfully admitted for permanent residence.”
8 U.S.C. § 1229b(b)(1)(A) (emphasis added). Although LPR status is more sub-
stantial than is lawful presence, § 1229b(b)(1) is the most specific delegation of
authority to the Secretary to change the immigration classification of remova-
ble aliens that meet only the DAPA criteria and do not fit within the specific


decades—just waiting for an immigrant visa to become available.”).
       168 Although “[t]he Attorney General has sole discretion to waive [the ten-year reentry
bar] in the case of an immigrant who is the spouse or son or daughter of a United States
citizen or of an alien lawfully admitted for permanent residence, if it is established to the
satisfaction of the Attorney General that the refusal of admission to such immigrant alien
would result in extreme hardship to the citizen or lawfully resident spouse or parent of such
alien,” § 1182(a)(9)(B)(v) (emphasis added), there is no such provision for waiving the reentry
bar for parents of U.S. citizen or LPR children.
       169   DAPA Memo at 4.
       170   See 8 U.S.C. §§ 1151(b)(2)(A)(i), 1152(a)(4), 1153(a).
                                                 57
    Case: 15-40238         Document: 00513286295            Page: 58      Date Filed: 11/25/2015



                                         No. 15-40238
categories set forth in § 1229b(b)(2)–(6).

       Instead of a ten-year physical-presence period, DAPA grants lawful pres-
ence to persons who “have continuously resided in the United States since
before January 1, 2010,” and there is no requirement that removal would result
in exceptional and extremely unusual hardship. DAPA Memo at 4. Although
the Secretary has discretion to make immigration decisions based on humani-
tarian grounds, that discretion is conferred only for particular family relation-
ships and specific forms of relief—none of which includes granting lawful pres-
ence, on the basis of a child’s immigration status, to the class of aliens that
would be eligible for DAPA. 171

       The INA also specifies classes of aliens eligible 172 and ineligible 173 for
work authorization, including those “eligible for work authorization and
deferred action”―with no mention of the class of persons whom DAPA would
make eligible for work authorization. Congress “‘forcefully’ made combating
the employment of illegal aliens central to ‘[t]he policy of immigration law,’” 174
in part by “establishing an extensive ‘employment verification system,’
designed to deny employment to aliens who . . . are not lawfully present in the


       171  See, e.g., 8 U.S.C. §§ 1182(a)(9)(B)(v), (C)(iii) (authorizing waiver of reentry bars for
particular classes of inadmissible aliens), 1227(a)(1)(E)(iii) (authorizing waiver of inadmissi-
bility for smuggling by particular classes of aliens).
       172 E.g., 8 U.S.C. §§ 1101(i)(2) (human-trafficking victims in lawful-temporary-
resident status pursuant to a T-visa), 1105a(a) (nonimmigrant battered spouses),
1154(a)(1)(K) (grantees of self-petitions under the Violence Against Women Act),
1158(c)(1)(B), (d)(2) (asylum applicants and grantees), 1160(a)(4) (certain agricultural work-
ers in lawful-temporary-resident status), 1184(c)(2)(E), (e)(6) (spouses of L- and E-visa
holders), (p)(3)(B) (certain victims of criminal activity in lawful-temporary-resident status
pursuant to a U visa), 1254a(a)(1)(B) (temporary-protected status holders), 1255a(b)(3)(B)
(temporary-resident status holders).
         E.g., 8 U.S.C. §§ 1226(a)(3) (limits on work authorizations for aliens with pending
       173

removal proceedings), 1231(a)(7) (limits on work authorizations for aliens ordered removed).
       174 Hoffman Plastic Compounds, Inc. v. NLRB, 535 U.S. 137, 147 (2002) (alteration in
original) (quoting INS v. Nat’l Ctr. for Immigrants’ Rights, Inc., 502 U.S. 183, 194 n.8 (1991)).
                                                58
    Case: 15-40238          Document: 00513286295         Page: 59     Date Filed: 11/25/2015



                                         No. 15-40238
United States.” 175

       The INA’s careful employment-authorization scheme “protect[s] against
the displacement of workers in the United States,” 176 and a “primary purpose
in restricting immigration is to preserve jobs for American workers.” 177 DAPA
would dramatically increase the number of aliens eligible for work authoriza-
tion, thereby undermining Congress’s stated goal of closely guarding access to
work authorization and preserving jobs for those lawfully in the country.

       DAPA would make 4.3 million otherwise removable aliens eligible for
lawful presence, employment authorization, and associated benefits, and “we
must be guided to a degree by common sense as to the manner in which Con-
gress is likely to delegate a policy decision of such economic and political
magnitude to an administrative agency.” 178 DAPA undoubtedly implicates
“question[s] of deep ‘economic and political significance’ that [are] central to
this statutory scheme; had Congress wished to assign that decision to an
agency, it surely would have done so expressly.” 179 But assuming arguendo
that Chevron applies and that Congress has not directly addressed the precise


       175   Id. (emphasis added) (citation omitted) (quoting 8 U.S.C. § 1324a(a)(1)).
       176Nat’l Ctr. for Immigrants’ Rights, 502 U.S. at 194 (quoting Powers and Duties of
Service Officers; Availability of Service Records; Employment Authorization; Excludable or
Deportable Aliens, 48 Fed. Reg. 51,142, 51,142 (Nov. 7, 1983)).
       177Id. (quoting Sure-Tan, 467 U.S. at 893); see 8 U.S.C § 1182(a)(5)(A)(i) (listing among
the classes of excludable aliens those who “seek[] to enter the United States for the purpose
of performing skilled or unskilled labor . . . , unless the Secretary of Labor has determined
and certified to the Secretary of State and the Attorney General that—(I) there are not suf-
ficient workers who are able, willing, qualified (or equally qualified in the case of an alien
described in clause (ii)) and available at the time of application for a visa and admission to
the United States and at the place where the alien is to perform such skilled or unskilled
labor, and (II) the employment of such alien will not adversely affect the wages and working
conditions of workers in the United States similarly employed”).
       178   FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 133 (2000).
         King v. Burwell, 135 S. Ct. 2480, 2489 (2015) (quoting Util. Air Regulatory Grp. v.
       179

EPA, 134 S. Ct. 2427, 2444 (2014)).
                                                59
    Case: 15-40238          Document: 00513286295         Page: 60     Date Filed: 11/25/2015



                                         No. 15-40238
question at hand, we would still strike down DAPA as an unreasonable inter-
pretation that is “manifestly contrary” to the INA.                      See Mayo Found.,
562 U.S. at 53.

       The dissent, relying on Texas Rural Legal Aid v. Legal Services Corp.,
940 F.2d 685, 694 (D.C. Cir. 1991), theorizes that our analysis is nothing but
an application of the expressio unius est exclusio alterius 180 canon of construc-
tion, which the dissent claims is of limited utility in administrative law. Dis-
sent at 46. The dissent’s observation is astray, however, because our statutory
analysis does not hinge on the expressio unius maxim.

       Moreover, the Supreme Court and this court have relied on expressio
unius in deciding issues of administrative law. While noting “the limited use-
fulness of the expressio unius doctrine in the administrative context,” 181 some
courts have declined to apply it mostly because they find it unhelpful for the
specific statute at issue. 182         On other occasions, both our circuit and the
Supreme Court have employed the canon in addressing administrative law. 183
Nor has the District of Columbia Circuit expressly foreclosed use of the canon
on questions of statutory interpretation by agencies. 184 Our distinguished




       180“A canon of construction holding that to express or include one thing implies the
exclusion of the other, or of the alternative.” BLACK’S LAW DICTIONARY 701 (10th ed. 2014).
       181   Tex. Office of Pub. Util. Counsel v. FCC, 183 F.3d 393, 443–44 (5th Cir. 1999).
       182Id. at 444 (concluding, on the basis of other statutory provisions, that “Congress
intended to allow the FCC broad authority to implement this section”).
       183 See, e.g., Christensen v. Harris Cnty., 529 U.S. 576, 582–83 (2000) (discussing
expressio unius, and concluding that it does not inform the result, without suggesting that it
has no applicability in administrative law); Rodriguez-Avalos v. Holder, 788 F.3d 444, 451
(5th Cir. 2015) (per curiam) (relying on the expression of a term in one section of the statute
to infer that its absence in another section suggests intent to foreclose its implication in the
latter, even though the statute was subject to interpretation by the Board of Immigration
Appeals).
       184   See Indep. Ins. Agents of Am., Inc. v. Hawke, 211 F.3d 638, 644 (D.C. Cir. 2000)
                                                60
    Case: 15-40238         Document: 00513286295          Page: 61     Date Filed: 11/25/2015



                                        No. 15-40238
dissenting colleague, in fact, relied on expressio unius to uphold a decision of
the Board of Immigration Appeals, concluding that the Equal Access to Justice
Act did not provide for fee-shifting in proceedings before the Board. See Hodge
v. Dep’t of Justice, 929 F.2d 153, 157 n.11 (5th Cir. 1991) (King, J.).

       For the authority to implement DAPA, the government relies in part on
8 U.S.C. § 1324a(h)(3), 185 a provision that does not mention lawful presence or
deferred action, and that is listed as a “[m]iscellaneous” definitional provision
expressly limited to § 1324a, a section concerning the “Unlawful employment
of aliens”—an exceedingly unlikely place to find authorization for DAPA. 186
Likewise, the broad grants of authority in 6 U.S.C. § 202(5), 187 8 U.S.C.
§ 1103(a)(3), 188 and 8 U.S.C. § 1103(g)(2) 189 cannot reasonably be construed as


(“The Comptroller argues that the expressio unius maxim cannot preclude an otherwise rea-
sonable agency interpretation. This is not entirely correct. True, we have rejected the canon
in some administrative law cases, but only where the logic of the maxim . . . simply did not
hold up in the statutory context. . . . In this case, the two canons upon which we rely [expressio
unius and avoidance of surplusage] inarguably compel our holding that § 24 (Seventh)
unambiguously does not authorize national banks to engage in the general sale of insurance
as ‘incidental’ to ‘the business of banking.’”); see also Ronald M. Levin, The Anatomy of
Chevron: Step Two Reconsidered, 72 CHI.-KENT L. REV.1253, 1280 (1997) (“[P]ost-Chevron
cases have often set aside agency interpretations by drawing upon the full range of
conventional statutory construction techniques at step one. Arguments from statutory struc-
ture and purpose . . . are regularly examined at that step. So are canons of construction.”)
(footnotes omitted).
       185“As used in this section, the term ‘unauthorized alien’ means, with respect to the
employment of an alien at a particular time, that the alien is not at that time either (A) an
alien lawfully admitted for permanent residence, or (B) authorized to be so employed by this
chapter or by the Attorney General.”
       186See Whitman v. Am. Trucking Ass’ns, 531 U.S. 457, 468 (2001) (“Congress, we have
held, does not alter the fundamental details of a regulatory scheme in vague terms or
ancillary provisions—it does not, one might say, hide elephants in mouseholes.”).
         “The Secretary . . . shall be responsible for . . . [e]stablishing national immigration
       187

enforcement policies and priorities.”
       188“[The Secretary] . . . shall establish such regulations; prescribe such forms of bond,
reports, entries, and other papers; issue such instructions; and perform such other acts as he
deems necessary for carrying out his authority under the provisions of this chapter.”
       189   “The Attorney General shall establish such regulations, prescribe such forms of
                                               61
    Case: 15-40238        Document: 00513286295           Page: 62     Date Filed: 11/25/2015



                                        No. 15-40238
assigning “decisions of vast ‘economic and political significance,’” 190 such as
DAPA, to an agency. 191

       The interpretation of those provisions that the Secretary advances would
allow him to grant lawful presence and work authorization to any illegal alien
in the United States—an untenable position in light of the INA’s intricate
system of immigration classifications and employment eligibility. Even with




bond, reports, entries, and other papers, issue such instructions, review such administrative
determinations in immigration proceedings, delegate such authority, and perform such other
acts as the Attorney General determines to be necessary for carrying out this section.”
       190Util. Air, 134 S. Ct. at 2444 (quoting Brown & Williamson, 529 U.S. at 159); accord
id. (“When an agency claims to discover in a long-extant statute an unheralded power to
regulate ‘a significant portion of the American economy,’ we typically greet its announcement
with a measure of skepticism. We expect Congress to speak clearly if it wishes to assign to
an agency decisions of vast ‘economic and political significance.’” (citation omitted) (quoting
Brown & Williamson, 529 U.S. at 159)).
       191The dissent urges the courts to give DHS leeway to craft rules regarding deferred
action because of the scope of the problem of illegal immigration and the insufficiency of con-
gressional funding. Dissent at 50. That is unpersuasive. “Regardless of how serious the
problem an administrative agency seeks to address, . . . it may not exercise its authority ‘in
a manner that is inconsistent with the administrative structure that Congress enacted into
law.’” Brown & Williamson, 529 U.S. at 125 (quoting ETSI Pipeline Project v. Missouri, 484
U.S. 495, 517 (1988)).
        Because we conclude, at Chevron Step One, that Congress has directly addressed
lawful presence and work authorizations through the INA’s unambiguously specific and intri-
cate provisions, we find no reason to allow DHS such leeway. There is no room among those
specific and intricate provisions for the Secretary to “exercise discretion in selecting a differ-
ent threshold” for class-wide grants of lawful presence and work authorization under DAPA.
Util. Air, 134 S. Ct. at 2446 n.8.
        We merely apply the ordinary tools of statutory construction to conclude that Con-
gress directly addressed, yet did not authorize, DAPA. See King, 135 S. Ct. at 2483 (noting
that to determine whether Congress has expressed its intent, we “must read the words in
their context and with a view to their place in the overall statutory scheme”; City of Arlington
v. F.C.C., 133 S. Ct. 1863, 1868 (2013) (“First, applying the ordinary tools of statutory con-
struction, the court must determine whether Congress has directly spoken to the precise
question at issue.”); Util. Air, 134 S. Ct at 2441 (recognizing the “fundamental canon of stat-
utory construction that the words of a statute must be read in their context and with a view
to their place in the overall statutory scheme”). Now, even assuming the government had
survived Chevron Step One, we would strike down DAPA as manifestly contrary to the INA
under Step Two. See Chevron, 467 U.S. at 844; Mayo Found., 562 U.S. at 53.
                                               62
    Case: 15-40238       Document: 00513286295          Page: 63     Date Filed: 11/25/2015



                                       No. 15-40238
“special deference” to the Secretary, 192 the INA flatly does not permit the
reclassification of millions of illegal aliens as lawfully present and thereby
make them newly eligible for a host of federal and state benefits, including
work authorization.

       Presumably because DAPA is not authorized by statute, the United
States posits that its authority is grounded in historical practice, but that “does
not, by itself, create power,” 193 and in any event, previous deferred-action pro-
grams are not analogous to DAPA. “[M]ost . . . discretionary deferrals have
been done on a country-specific basis, usually in response to war, civil unrest,
or natural disasters,” 194 but DAPA is not such a program. Likewise, many of
the previous programs were bridges from one legal status to another, 195


       192Texas v. United States, 106 F.3d at 665 (“Courts must give special deference to
congressional and executive branch policy choices pertaining to immigration.”).
       193 Medellin v. Texas, 552 U.S. 491, 532 (2008) (quoting Dames & Moore v. Regan,
453 U.S. 654, 686 (1981)). But see NLRB v. Noel Canning, 134 S. Ct. 2550, 2560 (2014) (“[T]he
longstanding ‘practice of the government’ can inform our determination of ‘what the law is.’”
(citation omitted) (quoting McCulloch v. Maryland, 17 U.S. (4 Wheat.) 316, 401 (1819); Mar-
bury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803))).
        ANDORRA BRUNO ET AL., CONG. RESEARCH SERV., ANALYSIS OF JUNE 15, 2012 DHS
       194

MEMORANDUM, EXERCISING PROSECUTORIAL DISCRETION WITH RESPECT TO INDIVIDUALS
WHO CAME TO THE UNITED STATES AS CHILDREN 9 (July 13, 2012); see CHARLOTTE J. MOORE,
CONG. RESEARCH SERV., ED206779, REVIEW OF U.S. REFUGEE RESETTLEMENT PROGRAMS
AND POLICIES 9, 12–14 (1980).
       195  See Voluntary Departure for Out-of-Status Nonimmigrant H-1 Nurses, 43 Fed.
Reg. 2776, 2776 (Jan. 19, 1978) (deferring action on the removal of nonimmigrant nurses
whose temporary licenses expired so that they could pass permanent licensure examina-
tions); Memorandum from Michael Cronin, Acting Exec. Assoc. Comm’r, Office of Programs,
INS, to Michael Pearson, Exec. Assoc. Comm’r, Office of Field Operations, INS 2 (Aug. 30,
2001) (directing that possible victims of the Victims of Trafficking and Violence Protection
Act of 2000 (“VTVPA”), Pub. L. No. 106-386, 114 Stat. 1464, “should not be removed from the
United States until they have had the opportunity to avail themselves of the . . . VTVPA,”
including receipt of a T- or U-visa); Memorandum from Paul Virtue, Acting Exec. Assoc.
Comm’r, INS, to Reg’l Dirs., INS, et al. 3 (May 6, 1997) (utilizing deferred action for VAWA
self-petitioners “pending the availability of a visa number”); Press Release, USCIS, USCIS
Announces Interim Relief for Foreign Students Adversely Impacted by Hurricane Katrina 1
(Nov. 25, 2005) (deferring action on students “based upon the fact that the failure to maintain
status is directly due to Hurricane Katrina”); see also United States ex rel. Parco v. Morris,
                                             63
    Case: 15-40238         Document: 00513286295         Page: 64     Date Filed: 11/25/2015



                                       No. 15-40238
whereas DAPA awards lawful presence to persons who have never had a legal
status 196 and may never receive one. 197

       Although the “Family Fairness” program did grant voluntary departure
to family members of legalized aliens while they “wait[ed] for a visa preference
number to become available for family members,” that program was interstitial
to a statutory legalization scheme. 198 DAPA is far from interstitial: Congress



426 F. Supp. 976, 980 (E.D. Pa. 1977) (discussing an INS policy that allowed aliens to “await
the availability of a [Third Preference] visa while remaining in this country” under “extended
voluntary departure”).
       196   DAPA Memo at 4 (limiting DAPA to persons who “have no lawful status”).
       197 Id. at 5 (specifying that DAPA “confers no . . . immigration status or pathway to
citizenship”). Throughout the dissent is the notion that DHS must pursue DAPA because
Congress’s funding decisions have left the agency unable to deport as many illegal aliens as
it would if funding were available. But the adequacy or insufficiency of legislative appropri-
ations is not relevant to whether DHS has statutory authority to implement DAPA. Neither
our nor the dissent’s reasoning hinges on the budgetary feasibility of a more thorough
enforcement of the immigration laws; instead, our conclusion turns on whether the INA gives
DHS the power to create and implement a sweeping class-wide rule changing the immigra-
tion status of the affected aliens without full notice-and-comment rulemaking, especially
where―as here―the directive is flatly contrary to the statutory text.
       The dissent’s repeated references to DAPA as the appropriate continuation of a
longstanding practice, see, e.g., Dissent at 2, badly mischaracterizes the nature of DAPA.
Previous iterations of deferred action were limited in time and extent, affecting only a few
thousand aliens for months or, at most, a few years. MEMORANDUM ON THE DEP’T OF HOME-
LAND SEC.’S AUTH. TO PRIORITIZE REMOVAL OF CERTAIN ALIENS UNLAWFULLY PRESENT IN
THE UNITED STATES AND TO DEFER REMOVAL OF OTHERS, Dep’t of Justice, Office of Legal
Counsel, at *15–*17 (Nov. 19, 2014).
        Nothing like DAPA, which alters the status of more than four million aliens, has ever
been contemplated absent direct statutory authorization. In its OLC memorandum, the
Department of Justice noted that “extending deferred action to individuals who satisfied
these and other specified criteria on a class-wide basis would raise distinct questions not
implicated by ad hoc grants of deferred action.” Id. at *18 n.8. Deferred action may be a
decades-old tool, but it has never been used to affect so many aliens and to do so for so expan-
sive a period of time.
       198 See Memorandum from Gene McNary, Comm’r, INS, to Reg’l Comm’rs, INS 1
(Feb. 2, 1990) (authorizing extended voluntary departure and work authorization for the
spouses and children of aliens who had been granted legal status under the Immigration
Reform and Control Act of 1986, Pub. L. No. 99-603, 100 Stat. 3359); see also Memorandum
from Donald Neufeld, Acting Assoc. Dir., USCIS, to Field Leadership, USCIS 1 (Sept. 4, 2009)
                                              64
    Case: 15-40238       Document: 00513286295          Page: 65     Date Filed: 11/25/2015



                                       No. 15-40238
has repeatedly declined to enact the Development, Relief, and Education for
Alien Minors Act (“DREAM Act”), 199 features of which closely resemble DACA
and DAPA.

       Historical practice that is so far afield from the challenged program
sheds no light on the Secretary’s authority to implement DAPA. Indeed, as the
district court recognized, the President explicitly stated that “it was the failure
of Congress to enact such a program that prompted him . . . to ‘change the
law.’” 200 At oral argument, and despite being given several opportunities, the
attorney for the United States was unable to reconcile that remark with the
position that the government now takes. And the dissent attempts to avoid
the impact of the President’s statement by accusing the district court and this
panel majority of “relying . . . on selected excerpts of the President’s public
statements.” Dissent at 24, 33 n.41.

       The dissent repeatedly claims that congressional silence has conferred
on DHS the power to act. E.g., Dissent at 46–47. To the contrary, any such
inaction cannot create such power:
    “[D]eference is warranted only when Congress has left a gap for the
    agency to fill pursuant to an express or implied ‘delegation of authority
    to the agency.’” Chevron[,] 467 U.S. at 843–44[]. To suggest, as the
    [agency] effectively does, that Chevron step two is implicated at any


(authorizing deferred action for “the surviving spouse of a deceased U.S. citizen if the sur-
viving spouse and the U.S. citizen were married less than 2 years at the time of the citizen’s
death” because “no avenue of immigration relief exist[ed]” and “[t]his issue has caused a split
among the circuit courts of appeal and is also the subject of proposed legislation in . . .
Congress”).
       199 “[A] bill that would have become the ‘DREAM’ Act never became law[; it] passed
the House of Representatives during the 111th Congress and then stalled in the Senate.”
Common Cause v. Biden, 748 F.3d 1280, 1281 (D.C. Cir.) (citing H.R. 5281, 111th Cong.
(2010)), cert. denied, 135 S. Ct. 451 (2014)).
         Dist. Ct. Op., 86 F. Supp. 3d at 657 & n.71 (quoting Press Release, Remarks by the
       200

President on Immigration―Chicago, Ill., The White House Office of the Press Sec’y (Nov. 25,
2014)).
                                              65
    Case: 15-40238       Document: 00513286295        Page: 66     Date Filed: 11/25/2015



                                      No. 15-40238
    time a statute does not expressly negate the existence of a claimed
    administrative power . . . is both flatly unfaithful to the principles of
    administrative law . . . and refuted by precedent. . . . Were courts to
    presume a delegation of power absent an express withholding of such
    power, agencies would enjoy virtually limitless hegemony, a result
    plainly out of keeping with Chevron and quite likely with the Constitu-
    tion as well.
Ethyl Corp. v. EPA, 51 F.3d 1053, 1060 (D.C. Cir. 1995).

       Through the INA’s specific and intricate provisions, “Congress has ‘dir-
ectly addressed the precise question at issue.’” Mayo Found., 562 U.S. at 52.
As we have indicated, the INA prescribes how parents may derive an immigra-
tion classification on the basis of their child’s status and which classes of aliens
can achieve deferred action and eligibility for work authorization. DAPA is
foreclosed by Congress’s careful plan; the program is “manifestly contrary to
the statute” 201 and therefore was properly enjoined. 202

                                           VIII.
       The states have satisfied the other requirements for a preliminary
injunction. They have demonstrated “a substantial threat of irreparable injury
if the injunction is not issued.” Sepulvado, 729 F.3d at 417 (quoting Byrum,
566 F.3d at 445). DAPA beneficiaries would be eligible for driver’s licenses and
other benefits, and a substantial number of the more than four million poten-
tial beneficiaries—many of whom live in the plaintiff states—would take
advantage of that opportunity. The district court found that retracting those
benefits would be “substantially difficult—if not impossible,” Dist. Ct. Op.,



       201Mayo Found., 562 U.S. at 53 (quoting Household Credit Servs., Inc. v. Pfennig, 541
U.S. 232, 242 (2004)).
       202We do not address whether single, ad hoc grants of deferred action made on a gen-
uinely case-by-case basis are consistent with the INA; we conclude only that the INA does
not grant the Secretary discretion to grant deferred action and lawful presence on a class-
wide basis to 4.3 million otherwise removable aliens.
                                            66
    Case: 15-40238       Document: 00513286295          Page: 67     Date Filed: 11/25/2015



                                       No. 15-40238
86 F. Supp. 3d at 673, and the government has given us no reason to doubt
that finding.

       The states have shown “that the threatened injury if the injunction is
denied outweighs any harm that will result if the injunction is granted.” Sepul-
vado, 729 F.3d at 417 (quoting Byrum, 566 F.3d at 445). The states have
alleged a concrete threatened injury in the form of millions of dollars of losses.

       The harms the United States has identified are less substantial. It
claims that the injunction “obstructs a core Executive prerogative” and offends
separation-of-powers and federalism principles.               Those alleged harms are
vague, and the principles the government cites are more likely to be affected
by the resolution of the case on the merits than by the injunction.

       Separately, the United States postulates that the injunction prevents
DHS from effectively prioritizing illegal aliens for removal. But the injunction
“does not enjoin or impair the Secretary’s ability to marshal his assets or deploy
the resources of the DHS [or] to set priorities,” including selecting whom to
remove first, see Dist. Ct. Op., 86 F. Supp. 3d at 678, and any inefficiency is
outweighed by the major financial losses the states face.

       The government also complains that the injunction imposes administra-
tive burdens because DHS has already leased office space and begun hiring
employees to implement DAPA. Such inconveniences are common incidental
effects of injunctions, and the government could have avoided them by delaying
preparatory work until the litigation was resolved. 203 Finally, the government
reasonably speculates that the injunction burdens DAPA beneficiaries and


       203Cf. Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 728 (3d Cir. 2004) (“[W]hen
the potential harm to each party is weighed, a party ‘can hardly claim to be harmed [where]
it brought any and all difficulties occasioned by the issuance of an injunction upon itself.’”
(second alteration in original) (quoting Opticians Ass’n of Am. v. Indep. Opticians of Am.,
920 F.2d 187, 197 (3d Cir. 1990))).
                                             67
    Case: 15-40238        Document: 00513286295          Page: 68      Date Filed: 11/25/2015



                                        No. 15-40238
their families and discourages them from cooperating with law-enforcement
officers and paying taxes. But those are burdens that Congress knowingly
created, and it is not our place to second-guess those decisions.

       The states have also sufficiently established that “an injunction will not
disserve the public interest.” Sepulvado, 729 F.3d at 417 (quoting Byrum,
566 F.3d at 445). This factor overlaps considerably with the previous one, and
most of the same analysis applies. 204 The main difference is that, instead of
relying on their financial interests, the states refer to the public interest in
protecting separation of powers by curtailing unlawful executive action.

       Although the United States cites the public interest in maintaining sep-
aration of powers and federalism by avoiding judicial and state interference
with a legitimate executive function, there is an obvious difference: The inter-
est the government has identified can be effectively vindicated after a trial on
the merits. The interest the states have identified cannot be, given the diffi-
culty of restoring the status quo ante if DAPA were to be implemented. 205 The
public interest easily favors an injunction.

                                              IX.
       The government claims that the nationwide scope of the injunction is an
abuse of discretion and requests that it be confined to Texas or the plaintiff



       204Cf. Nken v. Holder, 556 U.S. 418, 435 (2009) (“Once an applicant satisfies the first
two factors [for a stay of an alien’s removal pending judicial review], the traditional stay
inquiry calls for assessing the harm to the opposing party and weighing the public interest.
These factors merge when the Government is the opposing party.”).
       205 See Wenner v. Tex. Lottery Comm’n, 123 F.3d 321, 326 (5th Cir. 1997) (“It is well
settled that the issuance of a prohibitory injunction freezes the status quo, and is intended
‘to preserve the relative positions of the parties until a trial on the merits can be held.’ Pre-
liminary injunctions commonly favor the status quo and seek to maintain things in their
initial condition so far as possible until after a full hearing permits final relief to be fash-
ioned.” (citation omitted) (quoting Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981))).
                                              68
    Case: 15-40238           Document: 00513286295           Page: 69   Date Filed: 11/25/2015



                                          No. 15-40238
states. But the Constitution requires “an uniform Rule of Naturalization”; 206
Congress has instructed that “the immigration laws of the United States
should be enforced vigorously and uniformly”; 207 and the Supreme Court has
described immigration policy as “a comprehensive and unified system.” 208 Par-
tial implementation of DAPA would “detract[] from the ‘integrated scheme of
regulation’ created by Congress,” 209 and there is a substantial likelihood that
a geographically-limited injunction would be ineffective because DAPA bene-
ficiaries would be free to move among states.

       Furthermore, the Constitution vests the District Court with “the judicial
Power of the United States.” 210 That power is not limited to the district
wherein the court sits but extends across the country. It is not beyond the
power of a court, in appropriate circumstances, to issue a nationwide
injunction. 211



       206   U.S. CONST. art. I, § 8, cl. 4 (emphasis added).
         Immigration Reform and Control Act of 1986, Pub. L. No. 99-603, § 115(1), 100 Stat.
       207

3359, 3384 (emphasis added).
       208   Arizona v. United States, 132 S. Ct. at 2502.
         Id. (quoting Wis. Dep’t of Indus., Labor & Human Relations v. Gould Inc., 475 U.S.
209

282, 288–89 (1986)).
       210   U.S. CONST. art. III, § 1
       211  See, e.g., Earth Island Inst. v. Ruthenbeck, 490 F.3d 687, 699 (9th Cir. 2006)
(upholding a nationwide injunction after concluding it was “compelled by the text of [§ 706 of
the] Administrative Procedure Act”), aff’d in part & rev’d in part on other grounds by Sum-
mers v. Earth Island Inst., 555 U.S. 488 (2009) (concluding that the plaintiff organizations
lacked standing to challenge the forest service action in question); Chevron Chem. Co. v. Vol-
untary Purchasing Grps., 659 F.2d 695, 705–06 (Former 5th Cir. Oct. 1981) (instructing
district court to issue broad, nationwide injunction); Brennan v. J.M. Fields, Inc., 488 F.2d
443, 449–50 (5th Cir. 1973) (upholding nationwide injunction against a national chain);
Hodgson v. First Fed. Sav. & Loan Ass’n, 455 F.2d 818, 826 (5th Cir. 1972) (“[C]ourts should
not be loath[ ] to issue injunctions of general applicability. . . . ‘The injunctive processes are
a means of effecting general compliance with national policy as expressed by Congress, a
public policy judges too must carry out—actuated by the spirit of the law and not begrudg-
ingly as if it were a newly imposed fiat of a presidium.’” (quoting Mitchell v. Pidcock, 299 F.2d
281, 287 (5th Cir. 1962)).
                                                 69
   Case: 15-40238     Document: 00513286295     Page: 70   Date Filed: 11/25/2015



                                 No. 15-40238
      “We expect Congress to speak clearly if it wishes to assign to an agency
decisions of vast ‘economic and political significance.’” Util. Air, 134 S. Ct.
at 2444 (citation omitted).     Agency announcements to the contrary are
“greet[ed] . . . with a measure of skepticism.” Id.

      The district court did not err and most assuredly did not abuse its dis-
cretion. The order granting the preliminary injunction is AFFIRMED.




                                       70
    Case: 15-40238      Document: 00513286295        Page: 71     Date Filed: 11/25/2015



                                     No. 15-40238
KING, Circuit Judge, dissenting:
      Although there are approximately 11.3 million removable aliens in this
country today, for the last several years Congress has provided the Department
of Homeland Security (DHS) with only enough resources to remove
approximately 400,000 of those aliens per year. 1                 Recognizing DHS’s
congressionally granted prosecutorial discretion to set removal enforcement
priorities, Congress has exhorted DHS to use those resources to “mak[e] our
country safer.”      In response, DHS has focused on removing “those who
represent threats to national security, public safety, and border security.” The
DAPA Memorandum at issue here focuses on a subset of removable aliens who
are unlikely to be removed unless and until more resources are made available
by Congress: those who are the parents of United States citizens or legal
permanent residents, who have resided in the United States for at least the
last five years, who lack a criminal record, and who are not otherwise removal
priorities as determined by DHS. The DAPA Memorandum has three primary
objectives for these aliens: (1) to permit them to be lawfully employed and
thereby enhance their ability to be self-sufficient, a goal of United States
immigration law since this country’s earliest immigration statutes; (2) to
encourage them to come out of the shadows and to identify themselves and
where they live, DHS’s prime law enforcement objective; and (3) to maintain
flexibility so that if Congress is able to make more resources for removal
available, DHS will be able to respond.
      Plaintiffs do not challenge DHS’s ability to allow the aliens subject to the
DAPA Memorandum—up to 4.3 million, some estimate—to remain in this




      1  During the period from 2009 through 2014, approximately 2.4 million aliens were
removed from the United States. DHS claims that this is a record number, and Plaintiffs do
not dispute that point.
                                               71
    Case: 15-40238        Document: 00513286295         Page: 72     Date Filed: 11/25/2015



                                       No. 15-40238
country indefinitely. Indeed, Plaintiffs admit that such removal decisions are
well within DHS’s prosecutorial discretion. 2 Rather, Plaintiffs complain of the
consequences of DHS’s decision to use its decades-long practice of granting
“deferred action” to these individuals, specifically that these “illegal aliens”
may temporarily work lawfully for a living and may also eventually become
eligible for some public benefits. Plaintiffs contend that these consequences
and benefits must be struck down even while the decision to allow the “illegal
aliens” to remain stands.           But Plaintiffs’ challenge cannot be so easily
bifurcated. For the benefits of which Plaintiffs complain are not conferred by
the DAPA Memorandum—the only policy being challenged in this case—but
are inexorably tied to DHS’s deferred action decisions by a host of
unchallenged, preexisting statutes and notice-and-comment regulations
enacted by Congresses and administrations long past.                       Deferred action
decisions, such as those contemplated by the DAPA Memorandum, are
quintessential exercises of prosecutorial discretion. As the Supreme Court put
it sixteen years ago, “[a]t each stage [of the removal process] the Executive has
discretion to abandon the endeavor, [including by] engaging in a regular
practice (which had come to be known as ‘deferred action’) of exercising that
discretion for humanitarian reasons or simply for its own convenience.” 3
Because all parties agree that an exercise of prosecutorial discretion itself is
unreviewable, this case should be dismissed on justiciability grounds.
       Even if this case were justiciable, the preliminary injunction, issued by
the district court, is a mistake. If the Memorandum is implemented in the



       2 In their briefing on appeal, Plaintiffs refute the “mistaken premise that this lawsuit
challenges [DHS]’s decision not to remove certain unauthorized aliens,” making clear that
“[t]his lawsuit has never challenged any decision by the Executive to initiate or
forego removal proceedings.” Appellees’ Suppl. Br. 18–19.
       3   Reno v. Am.-Arab Anti-Discrimination Comm., 525 U.S. 471, 483–84 (1999).
                                                 72
    Case: 15-40238     Document: 00513286295       Page: 73    Date Filed: 11/25/2015



                                   No. 15-40238
truly discretionary, case-by-case manner it contemplates, it is not subject to
the APA’s notice-and-comment requirements, and the injunction cannot stand.
Although the very face of the Memorandum makes clear that it must be applied
with such discretion, the district court concluded on its own—prior to DAPA’s
implementation, based on improper burden-shifting, and without seeing the
need even to hold an evidentiary hearing—that the Memorandum is a sham, a
mere “pretext” for the Executive’s plan “not [to] enforce the immigration laws
as to over four million illegal aliens.” Texas v. United States, 86 F. Supp. 3d
591, 638 (S.D. Tex. 2015) [hereinafter Dist. Ct. Op.]. That conclusion is clearly
erroneous. The majority affirms and goes one step further today. It holds, in
the alternative, that the Memorandum is contrary to the INA and
substantively violates the APA. These conclusions are wrong. The district
court expressly declined to reach this issue without further development, id.
at 677, and the limited briefing we have before us is unhelpful and
unpersuasive. For these reasons, as set out below, I dissent.
                        I.    The DAPA Memorandum
      For all of the pounds of paper written about it, the DAPA Memorandum
spans only five pages, and I attach it to this dissent for all to read. 4 The D.C.
Circuit (which hears more of these administrative law cases than any other)
has wisely observed that “[s]ometimes a simple reading of the document and
study of its role in the regulatory scheme will yield the answer.” Pub. Citizen,
Inc. v. U.S. Nuclear Regulatory Comm’n, 940 F.2d 679, 682 (D.C. Cir. 1991).




      4 The DAPA Memorandum is attached as Appendix A. As Appendix B, I also attach
the Secretary’s November 20, 2014, memorandum entitled “Policies for the Apprehension,
Detention and Removal of Undocumented Immigrants” (Enforcement Priorities
Memorandum), which itself is unchallenged by Plaintiffs, but which the DAPA Memorandum
incorporates by reference.
                                            73
   Case: 15-40238          Document: 00513286295          Page: 74   Date Filed: 11/25/2015



                                        No. 15-40238
      The DAPA Memorandum is one of a series of memoranda issued by
Secretary of Homeland Security Jeh Johnson on November 20, 2014. Broadly
speaking, the Memorandum does two things: (1) it expands certain parameters
of the prior DACA Memorandum, which provided guidelines for the use of
deferred action with respect to certain individuals who came to the United
States as children; and (2) it includes “guidance for case-by-case use of deferred
action for those adults who have been in this country since January 1, 2010,
are the parents of U.S. citizens or lawful permanent residents, and who are
otherwise not enforcement priorities.” Appx. A, at 3.
      It is important to recognize at the outset the backdrop upon which the
Memorandum was written. As noted above, given the resource constraints
faced by DHS, the agency is faced with important prioritization decisions as to
which aliens should be the subject of removal proceedings. Congress has made
clear that those decisions are to be made by DHS, not by Congress itself—and
certainly not by the courts. Indeed, Congress has delegated to the Secretary of
Homeland Security the authority to “[e]stablish[] national immigration
enforcement policies and priorities,” 6 U.S.C. § 202(5), 5 and to “establish such
regulations; . . . issue such instructions; and perform such other acts as he
deems necessary for carrying out” his responsibilities, 8 U.S.C. § 1103(a)(3). 6
Congress has given the Secretary some direction, in appropriations bills, as to
how removal resources should be spent—by specifically devoting funding
toward “identify[ing] aliens convicted of a crime who may be deportable,
and . . . remov[ing] them from the United States once they are judged
deportable,” and by making clear that the Secretary “shall prioritize the
identification and removal of aliens convicted of a crime by the severity of that


      5   This statute was passed in 2002.
      6   A version of this statute was first passed in 1990.
                                                   74
   Case: 15-40238     Document: 00513286295      Page: 75   Date Filed: 11/25/2015



                                  No. 15-40238
crime.” Department of Homeland Security Appropriations Act, Pub. L. No.
114-4, 129 Stat. 39, 43 (2015).
      In an apparent effort to maximize the resources that can be devoted to
such ends and consistent with his congressionally granted authority to set
enforcement priorities, the Secretary contends that he has chosen—through
the DACA and DAPA Memoranda—to divert some of DHS’s resources away
from the lowest priority aliens to better enforce the immigration laws against
the highest priority aliens. See Arpaio v. Obama, 797 F.3d 11, 17–18 (D.C. Cir.
2015) (“DACA and DAPA . . . apply to the portion of the population that [DHS]
considers not threatening to public safety and that has not had any
involvement, or only minimal and minor involvement, with the criminal justice
system.”). By granting deferred action to children who were brought to this
country unlawfully, and to the parents of U.S. citizens and lawful permanent
residents (who otherwise have clean records), DHS has sought to “encourage
[those individuals] to come out of the shadows, submit to background checks,
pay fees, apply for work authorization . . . and be counted.” Appx. A, at 3.
Qualifying individuals can therefore work “on the books”—meaning, of course,
that they will pay taxes on the income they earn. Furthermore, the Secretary
points to the humanitarian aim of the DAPA Memorandum which, in
conjunction with the DACA Memorandum, keeps families together—at least
temporarily. Cf. Reno, 525 U.S. at 484 (describing “deferred action” as an
“exercis[e] [of] discretion for humanitarian reasons or simply for [the
Executive’s] own convenience”). And by encouraging removable aliens to self-
identify and register, both DACA and DAPA allow DHS to collect information
(names, addresses, etc.) that will make it easier to locate these aliens in the
future—if and when DHS ultimately decides to remove them. DHS is, of
course, a law enforcement agency, and this is what we would call “good
policing.” Although these programs will likely apply to a large number of
                                         75
    Case: 15-40238        Document: 00513286295          Page: 76     Date Filed: 11/25/2015



                                       No. 15-40238
individuals, that result is the inevitable upshot of decades of congressional
appropriations decisions, 7 which require DHS (whether by policy or by
practice) to de-prioritize millions of removable aliens each year due to these
resource constraints.
       The DAPA Memorandum operates in two ways. First, with respect to
the expansion of DACA, the DAPA Memorandum: removes the age cap (the
DACA Memorandum excluded applicants over 31 years of age); extends the
period of deferred action from two to three years; and adjusts the date-of-entry
requirement from June 15, 2007, to January 1, 2010.                             Second, the
Memorandum establishes new deferred action guidance, “direct[ing] USCIS to
establish a process, similar to DACA, for exercising prosecutorial discretion
through the use of deferred action, on a case-by-case basis, to those individuals”
who meet six threshold criteria:
       • have, on the date of this memorandum, a son or daughter who
         is a U.S. citizen or lawful permanent resident;
       • have continuously resided in the United States since before
         January 1, 2010;
       • are physically present in the United States on the date of this
         memorandum, and at the time of making a request for
         consideration of deferred action with USCIS;
       • have no lawful status on the date of this memorandum;
       • are not an enforcement priority as reflected in the [Enforcement
         Priorities Memorandum 8]; and
       • present no other factors that, in the exercise of discretion,
         makes the grant of deferred action inappropriate.


       7The limited resources that Congress has made available to DHS for removals are
most probably a product of the nation’s limited resources, not of penuriousness on the part of
Congress.
       8  The Enforcement Priorities Memorandum classifies aliens into three priority
categories: (1) “Priority 1 (threats to national security, border security, and public safety)”;
(2) “Priority 2 (misdemeanants and new immigration violators)”; and (3) “Priority 3 (other
immigration violations).” Appx. B, at 3–4. It further states that “resources should be
dedicated, to the greatest degree possible, to the removal of aliens described in the priorities
set forth above, commensurate with the level of prioritization identified.” Appx. B, at 5.
                                                  76
    Case: 15-40238       Document: 00513286295         Page: 77     Date Filed: 11/25/2015



                                      No. 15-40238
       Appx. A, at 4.
       The Memorandum describes deferred action as a “form of prosecutorial
discretion by which the Secretary deprioritizes an individual’s case for
humanitarian reasons, administrative convenience, or in the interest of the
Department’s overall enforcement mission.” 9 Appx. A, at 2. The Memorandum
makes clear that deferred action: must be “granted on a case-by-case basis”;
“may be terminated at any time at the agency’s discretion”; 10 and “does not
confer any form of legal status in this country, much less citizenship.”
Appx. A, at 2.     The Memorandum also states that although “immigration
officers will be provided with specific eligibility criteria for deferred
action, . . . the ultimate judgment as to whether an immigrant is granted
deferred action will be determined on a case-by-case basis.” Appx. A, at 5. In
addition, the Memorandum makes clear that applicants must submit to a
background check and pay a $465 fee. 11 Appx. A, at 4–5. It notes that deferred
action recipients are eligible to apply for employment authorization. 12
Appx. A, at 4. Finally, the Memorandum states that it “confers no substantive
right, immigration status or pathway to citizenship.” Appx. A, at 5.
              Holding that Plaintiffs’ challenge to this Memorandum is likely to
succeed on the merits, the majority reaches four conclusions, the first three of
which were reached by the district court, to sustain the preliminary injunction:



       9The Memorandum also summarizes the substantial past use of deferred action.
Appx. A, at 2.
       10 Therefore, if Congress were to substantially increase the amount of funding
available to DHS for removals, deferred action would pose no impediment to the removal
even of these low-priority aliens.
       11DHS contends that the fees collected will be sufficient to offset any administrative
costs required to implement the DAPA Memorandum.
       12As discussed below, this is merely a statement of preexisting law. See 8 C.F.R.
§ 274a.12(c)(14).
                                                77
      Case: 15-40238   Document: 00513286295     Page: 78    Date Filed: 11/25/2015



                                  No. 15-40238
(1) Plaintiffs have standing; (2) this case is justiciable and reviewable under
the APA; (3) the DAPA Memorandum constitutes a substantive rule that must
go through the notice-and-comment process; and (4) the DAPA Memorandum
is not authorized by statute and is a substantive violation of the APA. As to
the first conclusion, the majority finds that Texas is entitled to “special
solicitude” in the standing analysis as DAPA implicates state “sovereignty
concerns.” Majority Op. at 10, 14. Within this framework of standing, Texas
has demonstrated an injury-in-fact because “it would incur significant costs in
issuing driver’s licenses to DAPA beneficiaries.”      Id. at 16.   The majority
contends that even though “Texas could avoid financial loss by requiring
applicants to pay the full costs of licenses, it could not avoid injury altogether”
because “avoid[ing] injury by incurring other costs does not negate standing.”
Id. at 19. Second, the majority determines that this action is reviewable under
the APA even though DAPA helps set “priority levels” for immigration
enforcement, suggesting that it “is a presumptively unreviewable exercise of
‘prosecutorial discretion.’” Id. at 35. Despite this, the majority claims that
DAPA is reviewable because it “affirmatively confer[s] ‘lawful presence’ and
associated benefits.” Id. While reaching this conclusion the majority also casts
doubt on the validity of one of these benefits—a decades-old regulation on
employment authorization, previously unchallenged in this suit. See id. at 39–
40.    Third, recognizing that the “DAPA Memo facially purports to confer
discretion,” id. at 44, the majority nonetheless deems the DAPA Memorandum
a substantive rule subject to the requirements of notice-and-comment
rulemaking, id. at 44–54.      According to the majority, the district court’s
conclusion—that “[n]othing about DAPA ‘genuinely leaves the agency and its
[employees] free to exercise discretion,’” Dist. Ct. Op., 86 F. Supp. 3d at 670—
is not clearly erroneous, as there was at least “conflicting evidence on the
degree to which DACA allowed for discretion.” Majority Op. at 49 (emphasis
                                           78
   Case: 15-40238      Document: 00513286295      Page: 79   Date Filed: 11/25/2015



                                   No. 15-40238
added). Finally, the majority reaches beyond the district court’s judgment to
conclude that DAPA constitutes a substantive violation of the APA because it
“is not authorized by statute.” Id. at 63. I address each of these conclusions in
turn.
                                 II.   Standing
        While I would conclude that this case is non-justiciable, I write first to
note my concerns with the majority’s primary theory of standing, premised on
an expansive notion of state standing and Texas’s increased costs due to the
issuance of driver’s licenses to DAPA recipients.
        Building off a single, isolated phrase in Massachusetts v. EPA,
549 U.S. 497, 520 (2007), the majority finds that Texas has “special solicitude”
in the standing inquiry because “DAPA affects the states’ ‘quasi-sovereign’
interests.” Majority Op. at 13. It is altogether unclear whether the majority
means that states are afforded a relaxed standing inquiry by virtue of their
statehood or whether their statehood, in of itself, helps confer standing. In any
event, both propositions are deeply troublesome for three reasons.
        First, this reasoning misconstrues the holding of Massachusetts. In that
case, the Supreme Court held that Massachusetts had standing to challenge
the EPA’s decision not to regulate greenhouse gas emissions. Massachusetts,
549 U.S. at 526.      But it did so based on Massachusetts’ quasi-sovereign
interests and a provision of the Clean Air Act that specifically “recognized a
concomitant procedural right to challenge the rejection of its rulemaking
petition as arbitrary and capricious.” Id. at 520 (citing 42 U.S.C. § 7607(b)(1)).
The Court there recognized that this statutory “authorization [was] of critical
importance to the standing inquiry.” Id. at 516. By contrast, neither the INA




                                           79
    Case: 15-40238        Document: 00513286295          Page: 80     Date Filed: 11/25/2015



                                       No. 15-40238
nor the APA specifically authorizes this suit. 13 Massachusetts also provides
little instruction as to how far this “special solicitude” reaches. The phrase
appears only once in the Massachusetts majority opinion. And the Court has
had no occasion to revisit it since. 14
       Second, the majority’s ruling raises serious separation of powers
concerns. Long recognized is “the foundational role that Article III standing
plays in our separation of powers.” Ariz. Christian Sch. Tuition Org. v. Winn,
131 S. Ct. 1436, 1443 (2011); see also Steel Co. v. Citizens for a Better Env’t,
523 U.S. 83, 125 n.20 (1998) (“[O]ur standing doctrine is rooted in separation-
of-powers concerns.”). By preserving the proper bounds of Article III standing,
the judiciary prevents itself from “aggrandiz[ing] itself . . . at the expense of
one of the other branches.” John G. Roberts, Jr., Article III Limits on Statutory
Standing, 42 Duke L.J. 1219, 1230 (1993).
       The majority’s breathtaking expansion of state standing would inject the
courts into far more federal–state disputes and review of the political branches
than is now the case. While the majority claims that the factors giving a state
“special solicitude” to sue the federal government will “seldom exist,” its
holding suggests otherwise. Majority Op. at 28. If the APA provides the
requisite procedural right to file suit—as the majority indicates, see id. at 11—


       13 The majority suggests that the APA does provide specific authorization for suit here
because it “authorizes challenges to ‘final agency action for which there is no other adequate
remedy in a court.’” Majority Op. at 11 (citing 5 U.S.C. § 704). If this were the case, then
presumably Massachusetts would have also referenced the APA as conferring a procedural
right since the plaintiffs there challenged “final agency action” within the ambit of the APA.
Massachusetts did not, however, even refer to the APA. And, as discussed below, it would be
odd if the APA provided such an expansive procedural right to states.
       14The notion of “special solicitude” was cited in Arizona State Legislature v. Arizona
Independent Redistricting Commission (AIRC), 135 S. Ct. 2652, 2664–65 n.10 (2015)—but as
recognized by a treatise, in a footnote, in an opinion that did not concern federal–state suits.
That footnote correctly observed that “[t]he cases on the standing of states to sue the federal
government” are “hard to reconcile.” Id. (quoting R. Fallon et al., Hart and Wechsler’s The
Federal Courts and the Federal System 263–66 (6th ed. 2009)).
                                                  80
    Case: 15-40238        Document: 00513286295           Page: 81     Date Filed: 11/25/2015



                                        No. 15-40238
and a state need only assert a “quasi-sovereign interest” to get “special
solicitude,” then states can presumably challenge a wide array of federal
regulatory actions. The majority dismisses such a possibility as a “parade of
horribles” and “unfounded” based on the lack of such lawsuits at the moment.
Id. at 28. It is certainly possible to describe a parade of horribles that could
result from the majority’s decision, but those horribles are only “unfounded”
because the majority’s broad ruling is untested and unparalleled in any other
court. 15 By relaxing standing for state suits against the federal government,
we risk transforming ourselves into “ombudsmen of the administrative
bureaucracy, a role for which [we] are ill-suited both institutionally and as a
matter of democratic theory.” Roberts, supra, at 1232.
       Third, and relatedly, the majority’s sweeping “special solicitude”
analysis “has no principled limit.” Majority Op. at 26. Recognizing that fact,
it “stress[es] that [its] decision is limited to these facts.” Id. at 16. Really? If
that were true, there would be no need to assuage concerns regarding the
opinion’s breadth by arguing “that there are other ways to cabin policy
disagreements masquerading as legal claims.” Id. at 27. It is hard for me to


       15 The majority cites a number of cases to show that courts have held that states have
standing to sue the federal government. Majority Op. at 12–13. Many of these cases are
inapposite. Alaska v. U.S. Department of Transportation, 868 F.2d 441, 443–45 (D.C. Cir.
1989), found standing because the FAA, much like the CAA in Massachusetts, created a
procedural right to sue available to states. The court in Virginia ex rel. Cuccinelli v. Sebelius,
656 F.3d 253, 272 (4th Cir. 2011), actually denied standing. And Alfred L. Snapp & Son, Inc.
v. Puerto Rico ex rel. Barez, 458 U.S. 592 (1982), Diamond v. Charles, 476 U.S. 54 (1986), and
Maine v. Taylor, 477 U.S. 131 (1986), did not involve federal–state suits. It is true that courts
found state standing against the federal government in Ohio ex rel. Celebrezze v. U.S.
Department of Transportation, 766 F.2d 228, 232–33 (6th Cir. 1985), Texas Office of Public
Utility v. Federal Communications Commission, 183 F.3d 393, 449 (5th Cir. 1999), Wyoming
ex rel. Crank v. United States, 539 F.3d 1236, 1241–44 (10th Cir. 2008), and New Mexico ex
rel. Richardson v. Bureau of Land Management, 565 F.3d 683, 696 n.13 (10th Cir. 2009),
respectively. However, Celebrezze preceded the Supreme Court’s more rigorous standing
cases (i.e., post-Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992)). And Texas Office of
Public Utility, Crank, and Richardson offered very cursory examinations of state standing
bereft of the sweeping language the majority uses today.
                                                   81
    Case: 15-40238    Document: 00513286295       Page: 82   Date Filed: 11/25/2015



                                  No. 15-40238
see the bounds of the majority’s broad ruling. Circuit Judge Alvin B. Rubin of
this court once wrote that “[a]ny appellate opinion worth publishing should not
merely give a reasoned disposition of the particular matter; it should, in
addition, articulate a standard or a rule that can be applied by lawyers and
judges in future cases.” Alvin B. Rubin, Views From the Lower Court, 23 UCLA
L. Rev. 448, 451 (1976). Anything else is a “‘railway ticket’ decision—good only
for this day and station.” Id. Today’s decision is either just such a “railway
ticket” (which, we are told, it actually aspires to be) or a broad, new-fangled
concept of state standing with little instruction going forward.
      Apart from its “special solicitude” analysis, the majority also holds that
Texas has standing because it suffered an injury-in-fact traceable to DAPA.
This injury results from two independent decisions made by Texas: (1) an
alleged decision to underwrite the costs of issuing driver’s licenses to all
applicants; and (2) a decision to allow deferred action recipients to apply for
driver’s licenses. The majority claims, at length, that there is a “pressure to
change state law,” Majority Op. at 13, because the DAPA Memorandum has
the downstream effect of expanding the pool of potential Texas driver’s license
applicants, thus increasing the costs Texas has made the choice to bear. This
“pressure” is entirely manufactured by Plaintiffs for this case, and the majority
and the district court have signed on. Nothing in the DAPA Memorandum
suggests changes in state law. And I am skeptical that an incidental increase
in state costs is sufficient to confer standing for the purposes of Article III. See
Pennsylvania v. New Jersey, 426 U.S. 660, 664 (1976) (“No State can be heard
to complain about damage inflicted by its own hand.”). But see Wyoming v.
Oklahoma, 502 U.S. 437, 448 (1992) (holding a state had standing to sue
another state when it suffered “a direct injury in the form of a loss of specific




                                           82
    Case: 15-40238       Document: 00513286295         Page: 83     Date Filed: 11/25/2015



                                        No. 15-40238
tax revenues”). 16 Such a theory of standing—based on the indirect economic
effects of agency action—could theoretically bestow upon states standing to
challenge any number of federal programs as well (assuming states have the
motivation to create the factual record to support those economic effects). I
have serious misgivings about any theory of standing that appears to allow
limitless state intrusion into exclusively federal matters—effectively enabling
the states, through the courts, to second-guess federal policy decisions—
especially when, as here, those decisions involve prosecutorial discretion. See
AIRC, 135 S. Ct. at 2665 n.12 (“The Court’s standing analysis . . . has been
‘especially rigorous when reaching the merits of the dispute would force [the
Court] to decide whether an action taken by one of the other two branches of
the Federal Government was unconstitutional.’” (quoting Raines v. Byrd,
521 U.S. 811, 819–20 (1997)).
                                 III.    Justiciability
       I would conclude, as did Judge Higginson in dissenting from the denial
of a stay in this action, that this case is non-justiciable.              I write only to
supplement Judge Higginson’s thorough and forceful analysis as to this issue,




       16  Recognizing the tension between these two cases, the majority claims that Texas’s
injury is like that of Wyoming in Wyoming v. Oklahoma, and not like that of Pennsylvania
in Pennsylvania v. New Jersey. But a principal difference in these cases was that
Pennsylvania, like Texas, tied its law to that of another sovereign, whereas Wyoming did not.
See Pennsylvania, 426 U.S. at 663 (“Pennsylvania permits a tax credit to any of its residents
for income taxes paid to other States, including, of course, New Jersey.”). The majority
asserts that forcing Texas to change its laws would be an injury because states have “a
sovereign interest in ‘the power to create and enforce a legal code.’” Majority Op. at 19
(footnote omitted). Yet if that is enough of an injury, then presumably Pennsylvania should
have had standing in Pennsylvania v. New Jersey, as Pennsylvania was faced with an
instance where it could avoid injury but would have had to change its laws by “withdrawing
th[e] credit for taxes paid to New Jersey.” Pennsylvania, 426 U.S. at 664. The Court found
that this was not a traceable injury, suggesting Texas’s injury today is similarly “self-
inflicted.” Id.
                                                83
    Case: 15-40238      Document: 00513286295          Page: 84     Date Filed: 11/25/2015



                                    No. 15-40238
with which I agree in full. See generally Texas v. United States, 787 F.3d 733,
769–84 (5th Cir. 2015) (Higginson, J., dissenting).
      Plaintiffs concede that if the DAPA Memorandum is only an exercise in
enforcement discretion—without granting any “additional benefits”—it is
unreviewable under 5 U.S.C. § 701(a). 17 See Majority Op. at 54 n.156
(recognizing that “a nonenforcement policy . . . presumptively would be
committed      to    agency    discretion”);     see    also      Heckler   v.    Chaney,
470 U.S. 821, 831 (1985) (“[A]n agency’s decision not to prosecute or enforce,
whether through civil or criminal process, is a decision generally committed to
an agency’s absolute discretion.”); Texas v. United States, 106 F.3d 661, 667
(5th Cir. 1997) (“An agency’s decision not to take enforcement actions is
unreviewable . . . .”). Even the district court concluded that “decisions as to
how to marshal DHS resources, how to best utilize DHS manpower, and where
to concentrate its activities are discretionary decisions solely within the
purview of the Executive Branch.” Dist. Ct. Op., 86 F. Supp. 3d at 645. But
those are exactly the type of decisions the DAPA Memorandum contemplates.
The Memorandum is a statement embodying the Secretary’s tentative
decision, based on an assessment of the best uses of DHS’s limited resources
and under his congressionally delegated authority to “[e]stablish[] national
immigration enforcement policies and priorities,” 6 U.S.C. § 202(5), not to
remove qualifying applicants for a certain period of time.
      In other words, deferred action itself is merely a brand of “presumptively
unreviewable”       prosecutorial    discretion.        Majority      Op.   at    35;    see
8 C.F.R. § 274a.12(c)(14)     (describing      “deferred    action”    as   “an    act    of




      17  For this very reason, Plaintiffs do not challenge the Enforcement Priorities
Memorandum. See Majority Op. at 35 (“[T]he states have not challenged the priority levels
[the Secretary] has established.” (footnote omitted)).
                                               84
   Case: 15-40238     Document: 00513286295     Page: 85   Date Filed: 11/25/2015



                                 No. 15-40238
administrative convenience to the government which gives some cases lower
priority”); see also Reno, 525 U.S. at 483–84 (“At each stage [of the removal
process] the Executive has discretion to abandon the endeavor, [including by]
engaging in a regular practice (which had come to be known as ‘deferred
action’) of exercising that discretion for humanitarian reasons or simply for its
own convenience.”); Villas at Parkside Partners v. City of Farmers Branch,
726 F.3d 524, 545 n.3 (5th Cir. 2013) (en banc) (Dennis, J., concurring)
(describing DACA as an “exercise of . . . prosecutorial discretion”); Arpaio,
2015 WL 4772774, at *3 (“One form of discretion the Secretary of Homeland
Security exercises is ‘deferred action,’ which entails temporarily postponing
the removal of individuals unlawfully present in the United States.”);
6 Charles Gordon et al., Immigration Law & Procedure § 72.03[2][h] (2014)
(“To ameliorate a harsh and unjust outcome, the immigration agency may
decline to institute proceedings, may terminate proceedings, or may decline to
execute a final order of deportation.          This commendable exercise in
administrative discretion . . . is now designated as deferred action.”); Steel on
Immigration Law § 14:42 (2014) (defining “deferred action” as the exercise of
“discretionary authority by Immigration and Customs Enforcement, before or
after a removal proceeding, not to remove the alien”). Much like pretrial
diversion in the criminal context—which also developed over a period of
decades without express statutory authorization—deferred action channels
limited resources by allowing certain low-priority offenders to work openly and
contribute taxes, thus reducing their burden on the system. Notably, such
prosecutorial discretion is heightened in the immigration context. See Arizona
v. United States, 132 S. Ct. 2492, 2499 (2012) (“A principal feature of the




                                          85
    Case: 15-40238       Document: 00513286295          Page: 86     Date Filed: 11/25/2015



                                       No. 15-40238
removal system is the broad discretion exercised by immigration officials.”); 18
Reno, 525 U.S. at 490 (stating that concerns of judicial intrusion into
enforcement decisions “are greatly magnified in the deportation context”); see
also 8 U.S.C. § 1252(g) (stripping courts of jurisdiction “to hear any cause or
claim by or on behalf of any alien arising from the decision or action by the
Attorney General to commence proceedings, adjudicate cases, or execute
removal orders against any alien”).
       To the extent the exercise of deferred action “trigger[s]” other benefits,
those are not new or “associated” benefits contained within the DAPA
Memorandum itself. Majority Op. at 35–36. 19 Rather, those benefits are a
function of statutes and regulations that were enacted by Congresses and
administrations long past—statutes and regulations which, vitally, Plaintiffs
do not challenge in this action. The ability to apply for work authorization, the
benefit on which the district court most heavily relied, has been tied to deferred
action by a federal regulation since the early 1980s. The most current such
regulation, promulgated in 1987, states that “[a]n alien who has been granted
deferred action, an act of administrative convenience to the government which
gives some cases lower priority,” may apply for work authorization “if the alien
establishes     an    economic      necessity     for    employment.” 20         8    C.F.R.


       18The majority repeatedly cites Arizona to support its position, including an assertion
that “[t]he pervasiveness of federal regulation does not diminish the importance of
immigration policy to the States.” Majority Op. at 29–30 (citing Arizona, 132 S. Ct. at 2500).
To say the least, the majority’s reliance on Arizona is misplaced. Arizona repeatedly
approved of broad discretion in federal immigration enforcement and actually held that a
state law concerning immigration was preempted.
       19Nor does the DAPA Memorandum do anything to change the eligibility criteria for
these benefits.
       20 A predecessor regulation enacted in 1981 similarly stated that “[a]ny alien in whose
case the district director recommends consideration of deferred action, an act of
administrative convenience to the government which gives some cases lower priority” may
apply for work authorization “[p]rovided, [t]he alien establishes to the satisfaction of the
district director that he/she is financially unable to maintain himself/herself and family
                                                 86
    Case: 15-40238       Document: 00513286295          Page: 87     Date Filed: 11/25/2015



                                       No. 15-40238
§ 274a.12(c)(14). It is this regulation, not the DAPA Memorandum, which
affords those granted deferred action the ability to apply for work
authorization. Plaintiffs did not challenge the validity of this regulation, 21 and
for good reason—it was promulgated via the notice-and-comment process. 22
The majority nevertheless states that § 274a.12(c)(14) as applied “to any class
of illegal aliens whom DHS declines to remove—is beyond the scope of what
the INA can reasonably be interpreted to authorize.” Majority Op. at 40. This
broad holding is very damaging to DHS’s immigration enforcement policy,
which has operated, from time to time, on a class-wide basis. It stems from a
deeply flawed reading of the INA that I discuss below.
       Each of the other benefits relied on by the district court and the
majority—not one of which is even mentioned on the face of the DAPA
Memorandum—results, if at all, from prior statutes and notice-and-comment
regulations: (1) the suspension of the accrual of certain time periods for




without employment.” 46 Fed. Reg. 25,079, 25,081 (May 5, 1981) (formerly codified at
8 C.F.R. § 109.1(b)(6)).
       21  Plaintiffs suggested at oral argument that they were challenging the statutory
underpinnings of 8 C.F.R. § 274a.12(c)(14), but that position is inconsistent with their
briefing on appeal, in which they contend that the work authorization regulation “is not
facially invalid,” and in which they “assum[e] arguendo that the regulation is valid in all
applications.” Appellees’ Br. 21 n.9. Moreover, throughout this litigation, Plaintiffs stated
that they were challenging only the validity of the DAPA Memorandum; this is underscored
by the complaint, which does not mention any challenge to the validity of 8 C.F.R.
§ 274a.12(c)(14). In any event, Plaintiffs’ minimal and inconsistent briefing as to this issue
cannot be considered sufficient to mount a challenge to a notice-and-comment regulation that
has been on the books for decades, and we should not decide this issue. See United States v.
Scroggins, 599 F.3d 433, 446 (5th Cir. 2010) (“A party that asserts an argument on appeal,
but fails to adequately brief it, is deemed to have waived it. It is not enough to merely
mention or allude to a legal theory.” (internal citations omitted)).
       22 Congress, of course, can limit those to whom work authorization is granted, see
8 U.S.C. § 1226(a)(3) (barring the Attorney General from granting work authorization to
aliens who are “arrested and detained pending a decision on whether the alien is to be
removed from the United States”), but it has not done so with respect to those eligible for
deferred action under DAPA.
                                                 87
    Case: 15-40238        Document: 00513286295          Page: 88      Date Filed: 11/25/2015



                                        No. 15-40238
purposes of the INA’s illegal reentry bars; 23 (2) eligibility for certain Social
Security and Medicare benefits; 24 and (3) the ability to obtain a Social Security
number. 25 Like work authorization, these benefits are conferred not by the
DAPA Memorandum, but by federal statutes or notice-and-comment
regulations that are not being directly challenged in this case. And to the
extent there are “state benefits,” Majority Op. at 36, to individuals granted
deferred action, those benefits stem from state statutes or regulations, none of
which is being challenged here. Accordingly, DAPA itself grants no new rights
or benefits. It merely announces guidelines for the granting of deferred action
(which may trigger benefits under this framework of preexisting law) in an
effort to “encourage [qualifying individuals] to come out of the shadows, submit
to background checks, pay fees, apply for work authorization . . . and be




       23 See 8 U.S.C. § 1182(a)(9)(B)(ii) (passed in 1997) (stating that “[f]or purposes of [the
illegal entry bars], an alien is deemed to be unlawfully present in the United States if the
alien is present in the United States after the expiration of the period of stay authorized by
the Attorney General or is present in the United States without being admitted or paroled”
(emphasis added)); Dhuka v. Holder, 716 F.3d 149, 156 (5th Cir. 2013) (“‘[A]uthorized by the
Attorney General’ describes an exercise of discretion by a public official.” (quoting
8 U.S.C. § 1182(a)(9)(B)(ii))). DHS contends that this “benefit” is largely irrelevant here, as
the vast majority of potential DAPA recipients have already accrued sufficient unlawful
presence to trigger these statutory bars to admissibility.
       24See 8 U.S.C. § 1611(b)(2)–(3) (passed in 1997) (stating that aliens “lawfully present
in the United States as determined by the Attorney General” are not barred from receiving
certain Social Security and Medicare benefits); 8 C.F.R. § 1.3(a)(4)(vi) (promulgated in 2011)
(defining an “alien who is lawfully present in the United States” to include “[a]liens currently
in deferred action status”).
       25    See 20 C.F.R. § 422.104(a)(2) (promulgated in 2003) (stating that “[a]n
alien . . . under other authority of law permitting [the alien] to work in the United States” is
“eligible for SSN assignment”); 20 C.F.R. § 422.105(a) (promulgated in 2004) (stating that “a
current document authorized by [DHS] that verifies authorization to work has been granted”
is sufficient documentation “to enable SSA to issue an SSN card that is valid for work”).
Under preexisting statutes and regulations, obtaining a Social Security number may also
trigger other benefits, such as earned income tax benefits. See 26 U.S.C. § 32(c)(1)(E), (m)
(passed in 1997).
                                                  88
    Case: 15-40238     Document: 00513286295       Page: 89    Date Filed: 11/25/2015



                                    No. 15-40238
counted.” 26 Appx. A, at 3. Even absent this announcement, the above benefits
would attach to any grant of deferred action.
      These tangible benefits aside, the majority concludes that the term
“lawful presence” itself constitutes a benefit bestowed by the DAPA
Memorandum because it is “a change in designation that confers eligibility for
substantial federal and state benefits on a class of otherwise ineligible aliens.”
Majority Op. at 38. The majority ascribes some added importance to “lawful
presence.” The Memorandum uses the phrase “lawful presence” to describe
what deferred action is: “Deferred action . . . simply means that, for a specified
period of time, an individual is permitted to be lawfully present in the United
States.” Appx. A, at 2. As the Memorandum makes clear, “[d]eferred action
does not confer any form of legal status in this country, much less citizenship,”
and it “may be terminated at any time at the agency’s discretion.” Id. at 2; see
also Dhuka, 716 F.3d at 156 (“We conclude that ‘lawful status’ implies a right
protected by law, while ‘[lawful presence]’ describes an exercise of discretion
by a public official.”); Chaudhry v. Holder, 705 F.3d 289, 292 (7th Cir. 2013)
(“It is entirely possible for aliens to be lawfully present (i.e., in a ‘period of stay
authorized by the Attorney General’) even though their lawful status has
expired.”). Thus, “lawful presence” does not “confer[] legal status upon its
recipients,” Dist. Ct. Op., 86 F. Supp. 3d at 637 n.45 (emphasis added), nor does
it constitute “a change in designation,” Majority Op. at 38. Rather, both “lawful
presence” and “deferred action” refer to nothing more than DHS’s tentative
decision, revocable at any time, not to remove an individual for the time
being—i.e., the decision to exercise prosecutorial discretion. Even the majority




      26 Of course, the DAPA Memorandum itself does not grant anyone deferred action.
Those decisions will be made in the future by DHS agents guided by the DAPA Memorandum.
                                             89
    Case: 15-40238        Document: 00513286295          Page: 90      Date Filed: 11/25/2015



                                        No. 15-40238
acknowledges that, at its core, “deferred action [is] a nonprosecution decision.”
Id. at 37 (citing Reno, 525 U.S. at 484). 27
       The Memorandum provides guidelines for this exercise of prosecutorial
discretion, and thus falls squarely within DHS’s “broad discretion to ‘decide
whether it makes sense to pursue removal at all.’” Id. at 34; see also Dist. Ct.
Op., 86 F. Supp. 3d at 645 (noting the Secretary’s “virtually unlimited
discretion when prioritizing enforcement objectives and allocating its limited
resources”). Accordingly, precedent compels the conclusion that this case is
non-justiciable. 28 See Texas, 106 F.3d at 667 (concluding that an “allegation
that defendants have failed to enforce the immigration laws . . . is not subject
to judicial review . . . because a court has no workable standard against which
to judge the agency’s exercise of discretion”); see also Heckler, 470 U.S. at 831
(noting “the general unsuitability for judicial review of agency decisions to
refuse enforcement”); Johns v. Dep’t of Justice, 653 F.2d 884, 893 (5th Cir.
1981) (“Th[e] discretion [to commence deportation proceedings] is, like
prosecutorial discretion, immune from review in the courts.”). That a prior
statute or regulation ties a benefit to the exercise of prosecutorial discretion
does not make that ordinarily unreviewable exercise of prosecutorial discretion
reviewable or turn it into “affirmative agency action.” Majority Op. at 39.
Rather, the challenge is properly leveled at the prior legislation that does the


       27 Strangely, the majority cites to Reno to support its conclusion that Plaintiffs’ claims
are justiciable. Reno stressed the broad discretion afforded to federal immigration officials
and found the case at hand to be non-justiciable based on certain jurisdiction-stripping
provisions of the INA. Reno, 525 U.S. at 484–92.
       28 This approach would not, as Plaintiffs suggest, constitute a “novel extension of
Heckler,” allowing DHS to insulate grants of benefits from judicial review by attaching them
to any enforcement policy. Appellees’ Br. 18. Rather, the crucial fact rendering this action
non-justiciable is that the benefits at issue are not being granted by the Memorandum itself.
Thus, Plaintiffs’ doomsday scenario of DHS “grant[ing] . . . voting rights . . . in conjunction
with a non-removal policy,” Appellees’ Br. 18–19, would certainly be reviewable, as no
preexisting statute or regulation grants voting rights to deferred action recipients.
                                                  90
    Case: 15-40238       Document: 00513286295          Page: 91     Date Filed: 11/25/2015



                                       No. 15-40238
tying. See U.S. Dep’t of Labor v. Kast Metals Corp., 744 F.2d 1145, 1156 (5th
Cir. 1984) (deeming a rule non-substantive where the rule’s “substantive
effect . . . is purely derivative” of preexisting statutes and regulations).
Plaintiffs’ failure to formally challenge the statutes and regulations discussed
above—either through the political process at the time of their enactment or
in this litigation—does not change the equation. It is always a risk that a
different administration will be more generous with its discretion than the one
in place at the time the statutes or regulations are passed. Moreover, that
these decisions will likely be made with respect to a large number of
individuals, and that DHS seeks to organize the process by memorializing
these decisions and notifying applicants of the results, does not transform
deferred action into anything other than an exercise of prosecutorial discretion.
Rather, as noted above, the scale of this policy is a direct function of Congress’s
past appropriations decisions.
       Nor can it possibly be maintained that this exercise of prosecutorial
discretion may be reviewed because DHS, which has been removing
individuals from the United States in record numbers, “‘consciously and
expressly adopted a general policy’ that is so extreme as to amount to an
abdication of its statutory responsibilities.” 29 Heckler, 470 U.S. at 833 n.4.
Although Plaintiffs may prefer a different approach to immigration



       29 In determining that DHS has adopted such a policy, the district court reasoned that
“the Government here is ‘doing nothing to enforce’ the removal laws against a class of millions
of individuals.” Dist. Ct. Op., 86 F. Supp. 3d at 663 (quoting Texas, 106 F.3d at 667). But by
cabining its sample size only to DAPA-eligible individuals, and ignoring DHS’s record
number of enforcement efforts against others, the district court’s conclusion was preordained.
Under the district court’s logic, if DHS grants deferred action to ten individuals, it would
have “abdicated its duty” to enforce the immigration laws as to those ten individuals—
rendering that action reviewable. Reading Heckler’s narrow exception so broadly would
swallow the general rule that “an agency’s decision not to take enforcement action should be
presumed immune from judicial review.” Heckler, 470 U.S. at 832. The majority does not
appear to endorse this misrepresentation today.
                                                 91
    Case: 15-40238         Document: 00513286295           Page: 92      Date Filed: 11/25/2015



                                         No. 15-40238
enforcement, they “do[] not contend that federal defendants are doing nothing
to enforce the immigration laws.” Texas, 106 F.3d at 667 (emphasis added).
As we have stated, “[r]eal or perceived inadequate enforcement of immigration
laws does not constitute a reviewable abdication of duty.” Id.; see also Heckler,
470 U.S. at 834 (“The danger that agencies may not carry out their delegated
powers with sufficient vigor does not necessarily lead to the conclusion that
courts are the most appropriate body to police this aspect of their
performance.”).
       Finally, I would note that characterizing any “associated” benefits as
flowing exclusively from the DAPA Memorandum—despite the fact that they
stem from separate legal authorities—sets a dangerous precedent.                               The
majority concludes that, in order to be reviewable, “DAPA need not directly
confer public benefits”; merely “removing a categorical bar on receipt of those
benefits and thereby making a class of persons newly eligible for them
‘provides a focus for judicial review.’” Majority Op. at 37. Under this logic, any
non-enforcement decision that triggers a collateral benefit somewhere within
the background regulatory and statutory scheme is subject to review by the
judiciary. As DHS notes, many exercises of prosecutorial discretion trigger
such benefits. For example, a prosecutor’s decision to place an individual in a
federal pretrial diversion program in lieu of prosecution may result in that
individual receiving drug treatment. See Thomas E. Ulrich, Pretrial Diversion
in the Federal Court System, Fed. Prob., Dec. 2002 at 30, 32. 30                     At the very
least, the majority’s reasoning would render reviewable every single exercise



       30  While the majority suggests DAPA is more than “nonprosecution” because it
“remov[es] a categorical bar on [the] receipt of . . . benefits,” Majority Op. at 37, diversion also
removes a categorical bar on the receipt of benefits as convicted drug offenders are otherwise
ineligible for certain public benefits. See, e.g., 21 U.S.C. § 862a(a) (preventing these offenders
from receiving TANF and food stamps).
                                                    92
    Case: 15-40238      Document: 00513286295        Page: 93    Date Filed: 11/25/2015



                                    No. 15-40238
of deferred action—programmatic or ad hoc—as any grant of deferred action
triggers benefits under the statutes and regulations discussed above. While
the district court distinguished away many past exercises of deferred action as
“different in kind and scope” from DAPA for the purposes of reviewability, 31
Dist. Ct. Op., 86 F. Supp. 3d at 664, the majority does not cabin its conclusion.
In fact, it suggests that all exercises of deferred action would be subject to
judicial scrutiny. Majority Op. at 35 (“Deferred action . . . is much more than
nonenforcement.”)
      This is logic to which I cannot subscribe.                Because the DAPA
Memorandum contains only guidelines for the exercise of prosecutorial
discretion and does not itself confer any benefits to DAPA recipients, I would
deem this case non-justiciable. The policy decisions at issue in this case are
best resolved not by judicial fiat, but via the political process. That this case
essentially boils down to a policy dispute is underscored not only by the dozens
of amicus briefs filed in this case by interested parties across the ideological
spectrum—Mayors, Senators, Representatives, and law enforcement officials,
among others—but also by the district court’s opinion, which repeatedly
expresses frustration that the Secretary is “actively act[ing] to thwart” the
immigration laws and “is not just rewriting the laws [but is] creating them
from scratch.” Dist. Ct. Op., 86 F. Supp. 3d at 663. The majority’s observation
that this suit involves “policy disagreements masquerading as legal claims” is
also telling.    Majority Op. at 27.         Whether or not the district court’s
characterization of this case is accurate—though the record number of
removals in recent years demonstrates that it is not—to the extent some are




      31 As noted by DHS and various amici, the granting of deferred action—even to whole
classes of individuals—has occurred for decades, under both Republican and Democratic
administrations.
                                              93
    Case: 15-40238        Document: 00513286295           Page: 94      Date Filed: 11/25/2015



                                        No. 15-40238
unhappy with the vigor of DHS’s enforcement efforts, their remedies lie in the
political process, not in litigation. See Mathews v. Diaz, 426 U.S. 67, 81 (1976)
(“For reasons long recognized as valid, the responsibility for regulating the
relationship between the United States and our alien visitors has been
committed to the political branches of the Federal Government.”). Congress is
free to constrain DHS’s discretion, and, ultimately, the voters are free to
express their approval or disapproval of DAPA through their choice of elected
officials. See Lincoln v. Vigil, 508 U.S. 182, 193 (1993) (“[W]e hardly need to
note that an agency’s decision to ignore congressional expectations may expose
it to grave political consequences.”).
         Accordingly, this case should be dismissed on justiciability grounds.
However, for the sake of thoroughness and to correct serious errors committed
by the district court in granting the preliminary injunction and the majority in
affirming that grant, I discuss below the merits of both APA claims.
                             IV.    APA Procedural Claim
       Our precedent is clear: “As long as the agency remains free to consider
the individual facts in the various cases that arise, then the agency action in
question has not established a binding norm,” and thus need not go through
the procedures of notice-and-comment. Prof’ls & Patients for Customized Care
v. Shalala, 56 F.3d 592, 596–97 (5th Cir. 1995) (citation omitted). 32 Therefore,


       32As the Fifth Circuit has noted, in determining whether a rule is substantive, and
thus subject to notice-and-comment procedures, we must “focus[] primarily on whether the
rule has binding effect on agency discretion or severely restricts it.” Prof’ls & Patients, 56
F.3d at 595 (footnote omitted). Plaintiffs now appear to argue (for the first time) on appeal
that regardless of the discretion it confers, the DAPA Memorandum is a substantive rule
because it “changed the law” by granting benefits to 4.3 million individuals. But as discussed
above, the DAPA Memorandum itself confers no additional benefits. Moreover, the scale of
the program has no bearing on the substantive rule inquiry—i.e., whether the policy will be
administered with case-by-case discretion. See id.; McLouth Steel Prods. Corp. v. Thomas,
838 F.2d 1317, 1320 (D.C. Cir. 1988) (“The question for purposes of [5 U.S.C.] § 553 is whether
a statement is a rule of present binding effect; the answer depends on whether the statement
constrains the agency’s discretion.”). Indeed, Plaintiffs put it best in a letter brief filed with
                                                   94
   Case: 15-40238     Document: 00513286295     Page: 95   Date Filed: 11/25/2015



                                 No. 15-40238
in order for Plaintiffs to establish a substantial likelihood of success on the
merits—the required showing for a preliminary injunction, Jackson Women’s
Health Org. v. Currier, 760 F.3d 448, 452 (5th Cir. 2014)—Plaintiffs bore the
burden of demonstrating that the Memorandum was non-discretionary. As the
majority admits, the Memorandum “facially purports to confer discretion.”
Majority Op. at 44.     But the district court ignored this clear language,
concluding that agency officials implementing DAPA will defy the
Memorandum and simply rubberstamp applications. In so doing, the district
court disregarded a mountain of highly probative evidence from DHS officials
charged with implementing DAPA, relying instead on selected excerpts of the
President’s public statements, facts relating to a program materially
distinguishable from the one at issue here, and improper burden-shifting. The
majority now adopts the district court’s conclusions wholesale and without
question. Id. at 50. For the reasons set out below, I would hold that the
Memorandum is nothing more than a general statement of policy and that the
district court’s findings cannot stand, even under clear error review.
   A.     The Language and Substance of the DAPA Memorandum
        In determining whether the DAPA Memorandum constitutes a
substantive rule, we must begin with the words of the Memorandum itself. See
Prof’ls & Patients, 56 F.3d at 596. The Memorandum states that it reflects
“new policies,” Appx. A, at 1, and “guidance for case-by-case use of deferred
action,” Appx. A, at 3.       Accordingly, the Secretary characterizes the
Memorandum as a “general statement[] of policy”—which is not subject to the
notice-and-comment process.      5 U.S.C. § 553(b)(3)(A); see also Prof’ls &
Patients, 56 F.3d at 596 (“[T]he description as ‘policy’ in the [statement]



the district court: “To be sure, ‘case-by-case discretion’ determines whether the
[Memorandum] is a ‘substantive rule’ under the APA.”
                                          95
    Case: 15-40238        Document: 00513286295           Page: 96     Date Filed: 11/25/2015



                                        No. 15-40238
itself . . . militate[s] in favor of a holding that [the statement] is not a
substantive rule.”). The Memorandum also repeatedly references (more than
ten times) the discretionary, “case-by-case” determinations to be made by
agents in deciding whether to grant deferred action.                    It emphasizes that,
despite the criteria contained therein, “the ultimate judgment as to whether
an immigrant is granted deferred action will be determined on a case-by-case
basis.” 33 Appx. A, at 5; see also Ass’n of Flight Attendants-CWA v. Huerta, 785
F.3d 710, 717 (D.C. Cir. 2015) (stating that a document “riddled with caveats
is not” likely to constitute a substantive rule); Brock v. Cathedral Bluffs Shale
Oil Co., 796 F.2d 533, 538 (D.C. Cir. 1986) (Scalia, J.) (concluding that agency
guidelines for determining when to take enforcement action against mine
operators did not constitute a substantive rule where “[t]he language of the
guidelines is replete with indications that the Secretary retained his discretion
to cite production-operators as he saw fit”). Indeed, this court has already
recognized the “discretion expressly granted under” DAPA—discretion that
allows “agent[s] to deal with each alien on a case by case basis.” Crane v.



       33 The Memorandum also states that (1) “DHS must exercise prosecutorial discretion
in the enforcement of the law”; (2) our immigration laws “are not designed to be blindly
enforced without consideration given to the individual circumstances of each case”; (3)
“[d]eferred action is a form of prosecutorial discretion by which the Secretary deprioritizes
an individual’s case for humanitarian reasons, administrative convenience, or in the interest
of the Department’s overall enforcement mission”; (4) “deferred action is legally available so
long as it is granted on a case-by-case basis, and it may be terminated at any time at the
agency’s discretion”; (5) “[h]istorically, deferred action has been used . . . on a case-by-case
basis”; (6) “I am now expanding certain parameters of DACA and issuing guidance for case-
by-case use of deferred action”; (7) “[c]ase-by-case exercises of deferred action for children and
long-standing members of American society who are not enforcement priorities are in this
Nation’s security and economic interests”; (8) “I hereby direct USCIS to establish a
process . . . for exercising prosecutorial discretion through the use of deferred action, on a
case-by-case basis”; (9) “ICE is . . . instructed to review pending removal cases . . . of
individuals identified who meet the above criteria, and to refer such individuals to USCIS for
case-by-case determinations”; and (10) “[i]t remains within the authority of the Executive
Branch . . . to set forth policy for the exercise of prosecutorial discretion and deferred action
within the framework of existing law.” Appx. A, at 1–5.
                                                   96
    Case: 15-40238       Document: 00513286295          Page: 97     Date Filed: 11/25/2015



                                       No. 15-40238
Johnson, 783 F.3d 244, 255 (5th Cir. 2015) (concluding that, on the record in
Crane, the plaintiffs lacked standing to challenge DACA).
       The discretionary nature of the DAPA Memorandum is further
supported by the policy’s substance. Although some of the Memorandum’s
criteria can be routinely applied, 34 many will require agents to make
discretionary judgments as to the application of the respective criteria to the
facts of a particular case. For example, agents must determine whether an
applicant “pose[s] a danger to national security,” Appx. B, at 3, whether the
applicant is “a threat to . . . border security” or “public safety,” Appx. B, at 4,
and whether the applicant has “significantly abused the visa or visa waiver
programs,” 35 Appx. B, at 4. Such criteria cannot be mechanically applied, but
rather entail a degree of judgment; in other words, they are “imprecise and
discretionary—not exact and certain.” 36 Prof’ls & Patients, 56 F.3d at 600
(concluding that an FDA policy delineating nine factors the agency should
consider in determining whether to bring an enforcement action did not
constitute a substantive rule). This aspect of the DAPA Memorandum appears
to have been overlooked by the district court, which—in analyzing whether the
Memorandum allows for case-by-case discretion—was fixated on the extent to
which applicants meeting DAPA’s criteria would nonetheless be denied


       34For example: whether the applicant has “a son or daughter who is a U.S. citizen or
lawful permanent resident.” Appx. A, at 4.
        Although these criteria come from the Enforcement Priorities Memorandum, the
       35

DAPA Memorandum incorporates these criteria into its own, stating that deferred action
may be granted to individuals who “are not an enforcement priority as reflected in the”
Enforcement Priorities Memorandum. Appx. A, at 4.
       36 Similarly, an agent implementing the DACA Memorandum must make the
threshold discretionary determinations of whether the applicant has been convicted of “a
significant misdemeanor,” and whether the applicant “poses a threat to national security or
public safety.” And as we concluded in Crane, the DACA Memorandum too “makes it clear
that the Agents shall exercise their discretion in deciding to grant deferred action, and this
judgment should be exercised on a case-by-case basis.” Crane, 783 F.3d at 254–55.
                                                 97
    Case: 15-40238      Document: 00513286295        Page: 98     Date Filed: 11/25/2015



                                     No. 15-40238
deferred action. 37 Such an approach ignores the fact that applying these
threshold criteria itself involves an exercise of discretion.
      Most strikingly, the last criterion contained in the DAPA Memorandum
is entirely open-ended, stating that deferred action should be granted only if
the applicant “present[s] no other factors that, in the exercise of discretion,
makes the grant of deferred action inappropriate.”              Appx. A, at 4.       The
Memorandum does not elaborate on what such “other factors” should be
considered—leaving this analysis entirely to the judgment of the agents
processing the applications.         This court has held that such a caveat
“express[ing] that [a] list of . . . factors is neither dispositive nor exhaustive,”
“clearly leaves to the sound discretion of the agency in each case the ultimate
decision whether to bring an enforcement action.” Prof’ls & Patients, 56 F.3d
at 600–01. Indeed, construing the DAPA memorandum as a categorical grant
of deferred action for all applicants meeting the other DAPA criteria would
render this last criterion meaningless. Cf. Brock, 796 F.2d at 538. Thus, due
to the presence of these various flexible and indefinite criteria, the DAPA
Memorandum is not a substantive rule that “so fills out the statutory scheme
that upon application one need only determine whether a given case is within
the rule’s criterion.” Huerta, 785 F.3d at 718 (citation omitted); cf. Pickus v.
U.S. Bd. of Parole, 507 F.2d 1107, 1113 (D.C. Cir. 1974) (concluding that the
“formula like” guidance for determining the length of parole constituted a
substantive rule, as it involved the “purely mechanical operation” of computing
a score using exclusive criteria).




      37  The majority perpetuates this error today by accepting the district court’s
characterizations of DAPA without question—despite recognizing that there was “conflicting
evidence” below and that extrapolating DAPA from DACA needed to “be done carefully.”
Majority Op. at 47, 49.
                                               98
    Case: 15-40238        Document: 00513286295          Page: 99     Date Filed: 11/25/2015



                                       No. 15-40238
       As Judge Kavanaugh, writing for the D.C. Circuit, has stated, “[t]he most
important factor” in distinguishing between a substantive rule and a general
statement of policy “concerns the actual legal effect (or lack thereof) of the
agency action in question on regulated entities.”                   Nat’l Mining Ass’n v.
McCarthy, 758 F.3d 243, 252 (D.C. Cir. 2014). Here, the Memorandum makes
clear that it “confers no substantive right, immigration status or pathway to
citizenship.”    Appx. A, at 5.        The majority suggests that DAPA “modifies
substantive rights and interests,” by “conferring lawful presence on 500,000
illegal aliens” and forcing Texas to change its laws. Majority Op. at 50–51.
None of this appears on the face of the Memorandum though. 38 In fact, nothing
in the Memorandum indicates that it is legally binding—i.e., that an applicant
who is not granted deferred action can challenge that decision in court, or that
DHS would be barred from removing an applicant who appears to satisfy the
Memorandum’s criteria. See Tex. Sav. & Cmty. Bankers Ass’n v. Fed. Hous.
Fin. Bd., 201 F.3d 551, 556 (5th Cir. 2000) (“Substantive or legislative rules
affect individual rights and obligations and are binding on the courts.”); cf.
Cmty. Nutrition Inst. v. Young, 818 F.2d 943, 948 (D.C. Cir. 1987) (per curiam)
(deeming enforcement criteria a substantive rule where, “[a]s FDA conceded at
oral argument, it would be daunting indeed to try to convince a court that the
agency could appropriately prosecute a producer [who did not meet the
agency’s criteria for enforcement]”).             Nor does anyone assert that the
Memorandum “impose[s] any obligation or prohibition on regulated entities,”
i.e., the potential DAPA applicants. 39 Huerta, 785 F.3d at 717; cf. Heckler,



       38“Lawful presence,” as previously indicated, is also not a substantive right, but rather
a form of nonprosecution that can be revoked at any time. Any purported harm to Texas is
incidental and not contemplated by DAPA.
        The majority suggests that there is a “burden imposed on Texas” by DAPA and even
       39

then concedes that this “is derivative of issuing lawful presence to beneficiaries.”
                                                  99
   Case: 15-40238        Document: 00513286295          Page: 100     Date Filed: 11/25/2015



                                       No. 15-40238
470 U.S. at 832 (“[W]hen an agency refuses to act it generally does not exercise
its coercive power over an individual’s liberty or property rights, and thus does
not infringe upon areas that courts often are called upon to protect.”).
Moreover, even absent the DAPA Memorandum, DHS would have the
authority to take the action of which Plaintiffs complain—i.e., by granting
deferred action on an ad hoc basis. See McCarthy, 758 F.3d at 253 (“When the
agency applies a general statement of policy in a particular situation, it must
be prepared to support the policy just as if the policy statement had never been
issued.” (internal brackets omitted)). Accordingly, based on its language and
substance, the Memorandum does not constitute a binding substantive rule
subject to the requirements of notice-and-comment.
       The majority recognizes that the plain language of Memorandum
“facially purports to confer discretion” and does not argue that DAPA creates
a substantive rule from its four corners alone.                     Majority Op. at 44.
Nonetheless, the district court reached the opposite conclusion. And it bears
identifying the errors committed by the district court in holding that DAPA
was a substantive rule on its face.
       The district court focused on the Memorandum’s “mandatory term[s],
instruction[s], [and] command[s]”—in particular, the Secretary’s “direct[ion]”
to USCIS to begin implementing DAPA. Dist. Ct. Op., 86 F. Supp. 3d at 671
n.103. But it should be no surprise that the Memorandum “direct[s]” the
USCIS to establish a process for implementing this guidance, Appx. A, at 4;
certainly the Secretary did not intend for it to be ignored, see Prof’ls & Patients,
56 F.3d at 599 (“[W]hat purpose would an agency’s statement of policy serve if
agency employees could not refer to it for guidance?”).                     Although “the



Majority Op. at 52. But the analysis centers on the effect of the policy statement on regulated
entities, and Texas is plainly not regulated by or even mentioned in the DAPA Memorandum.
                                                100
   Case: 15-40238      Document: 00513286295        Page: 101   Date Filed: 11/25/2015



                                     No. 15-40238
mandatory tone of the factors is undoubtedly calculated to encourage
compliance,” such language does not transform a statement of policy into a
substantive rule so long as there is “an opportunity for individualized
determinations.” Id. at 597. Our discussion in Professionals and Patients is
particularly instructive on this point:
              True, the FDA had even greater discretion in bringing
        enforcement actions before [the policy for determining whether to
        bring enforcement actions against pharmacies] issued; prior to
        that time inspectors were apparently provided with no official
        guidance whatsoever. In that sense, therefore, [the policy] has
        “channeled”    the   FDA’s     enforcement     discretion,   providing
        direction—where once there was none—by helping to determine
        whether a pharmacy is engaged in traditional compounding or
        drug manufacturing.       But all statements of policy channel
        discretion to some degree—indeed, that is their purpose. The more
        cogent question therefore is whether [the policy] is so restrictive in
        defining which pharmacies are engaged in drug manufacturing
        that it effectively removes most, if not all, of the FDA’s discretion
        in deciding against which pharmacies it will bring an enforcement
        action. We cannot read [the policy] that restrictively.

        Id. at 600. Nor should the DAPA Memorandum be read so restrictively.
Its channeling of agency enforcement discretion—through the use of non-
exhaustive, flexible criteria—is entirely consistent with a non-substantive
rule.    See, e.g., Nat’l Roofing Contractors Ass’n v. U.S. Dep’t of Labor,
639 F.3d 339, 341–42 (7th Cir. 2011) (“The Secretary committed to paper the
criteria for allowing regulatory violations to exist without redress, a step
essential to control her many subordinates. This does not make the exercise
less discretionary.”); Guardian Fed. Sav. & Loan Ass’n v. Fed. Sav. & Loan Ins.
                                         101
   Case: 15-40238    Document: 00513286295      Page: 102   Date Filed: 11/25/2015



                                 No. 15-40238
Corp., 589 F.2d 658, 667 (D.C. Cir. 1978) (“The mandatory tone of the
specifications for audits and auditors doubtless encourages compliance.
However, an opportunity for an individualized determination is afforded.”); see
also Kast Metals Corp., 744 F.2d at 1152 n.13 (“[A]gency instructions to agency
officers are not legislative rules.”). This is the law for good reason. Requiring
each and every policy channeling prosecutorial discretion to go through the
notice-and-comment process would perversely encourage unwritten, arbitrary
enforcement policies.
      The plain language of the Memorandum cannot be characterized as
“draw[ing] a ‘line in the sand’ that, once crossed, removes all discretion from
the agency.” Prof’ls & Patients, 56 F.3d at 601. Furthermore, the fact that the
DAPA Memorandum relates to two areas in which courts should be reluctant
to interfere—immigration and prosecutorial discretion—counsels in favor of
concluding that it does not constitute a substantive rule.           See Brock,
796 F.2d at 538 (“Our decision [that the rule is non-substantive] is reinforced
by the fact that the statement here in question pertains to an agency’s exercise
of its enforcement discretion—an area in which the courts have traditionally
been most reluctant to interfere.”).
      Rather than relying on the language of the Memorandum, the majority
concludes that DAPA is a substantive rule because it “would not genuinely
leave [DHS] and its employees free to exercise discretion” in practice.
Majority Op. at 50; see also Prof’ls & Patients, 56 F.3d at 595 (quoting Young,
818 F.2d at 946). But in doing so, the majority relies unquestioningly on the
district court’s finding that the discretionary language in DAPA was “merely
pretext” and that DHS officials would not exercise case-by-case discretion of
removals under DAPA.         Majority Op. at 44; see also id. at 52 (“DAPA
establishes ‘the substantive standards by which the [agency] evaluates


                                         102
   Case: 15-40238      Document: 00513286295      Page: 103   Date Filed: 11/25/2015



                                   No. 15-40238
applications.” (alterations in original)). The district court’s finding was clearly
erroneous, however, and I turn to it next.
   B.      Evidence of Pretext
        The district court erred not only in its analysis of the legal effect of the
DAPA Memorandum, but also in its resolution of the facts. By eschewing the
plain language of the Memorandum, and concluding that its discretionary
aspects are “merely pretext,” Dist. Ct. Op., 86 F. Supp. 3d at 669 n.101, the
district court committed reversible error. To the extent the district court’s
pretext conclusion constitutes a factual finding entitled to “clear error” review,
that does not mean that we “rubber stamp the district court’s findings simply
because they were entered.” McLennan v. Am. Eurocopter Corp., 245 F.3d 403,
409 (5th Cir. 2001). Rather, “[c]lear error exists when this court is left with
the definite and firm conviction that a mistake has been made.” Ogden v.
Comm’r, 244 F.3d 970, 971 (5th Cir. 2001) (per curiam). I am left with such a
conviction for three independent reasons: (1) the record lacks any probative
evidence of DAPA’s implementation; (2) the district court erroneously equated
DAPA with DACA; and (3) even assuming DAPA and DACA can be equated,
the evidence of DACA’s implementation fails to establish pretext.
        It is true that the plain language of the Memorandum—which, in the
majority’s words, “facially purports to confer discretion”—may not be
conclusive if rebutted by “what the agency does in fact.” Prof’ls & Patients,
56 F.3d at 596. Here, however, there is no such evidence of what the agency
has done “in fact,” as DAPA has yet to be implemented. The district court ruled
even before it had “an early snapshot” of the policy’s implementation.
McCarthy, 758 F.3d at 253 (stating that, “because . . . recently issued guidance
will have been implemented in only a few instances,” courts “look[ing] to post-
guidance events to determine whether the agency has applied the guidance as


                                            103
   Case: 15-40238       Document: 00513286295          Page: 104     Date Filed: 11/25/2015



                                      No. 15-40238
if it were binding” must rely on “an early snapshot”). 40 Plaintiffs have cited no
authority, and I am not aware of any, deeming a statement of policy pretextual
without direct evidence of the policy’s implementation. Cf. Interstate Nat. Gas
Ass’n of Am. v. FERC, 285 F.3d 18, 60 (D.C. Cir. 2002) (“[I]f there have so far
been any applications of the [agency]’s policy, neither side has seen fit to bring
it to our attention. So there is no basis here for any claim that the [agency]
has actually treated the policy with the de facto inflexibility of a binding
norm.”). Nor should pretext be found here absent such evidence. As noted at
the outset, courts should not be quick to conclude that when a coordinate
branch of government describes a policy as discretionary, it does not mean
what it says.
      How, then, did the district court reach the conclusion that the DAPA
Memorandum’s express inclusion of case-by-case discretion is “merely
pretext”? First, the district court selectively relied on public statements the
President made in describing the DAPA Memorandum to the public.
Majority Op. at 46. But there is no precedent for a court relying on such
general pronouncements in determining a program’s effect on the agency and
on those being regulated. As Judge Higginson aptly noted in his dissent from


      40 As several amici argue, a challenge to a statement of policy as pretextual may be
unripe prior to the policy’s implementation. For example, where:


             [T]he facts are so wholly ambiguous and unsharpened as not to present
      a purely legal question ‘fit . . . for judicial decision,’ and where the agency’s
      characterization of its action would fit them cleanly into a § 553
      exemption, . . . the most prudent course [is] to await the sharpened facts that
      come from the actual workings of the regulation in question before striking the
      objective down as violative of the APA.


       Am. Hosp. Ass’n v. Bowen, 834 F.2d 1037, 1056 (D.C. Cir. 1987) (first alteration in
original) (internal citation omitted); see Hudson v. FAA, 192 F.3d 1031, 1034–35 (D.C. Cir.
1999); Pub. Citizen, Inc., 940 F.2d at 683.
                                               104
   Case: 15-40238        Document: 00513286295         Page: 105     Date Filed: 11/25/2015



                                       No. 15-40238
the denial of the motion for a stay, “Presidents, like governors and legislators,
often describe [a] law enthusiastically yet defend the same law narrowly.”
Texas, 787 F.3d at 780 (Higginson, J., dissenting); see also Prof’ls & Patients,
56 F.3d at 599 (reasoning that “informal communications often exhibit a lack
of ‘precision of draftsmanship’ and . . . internal inconsistencies” and thus are
“entitled to limited weight”). 41 More importantly, the statements relied upon
by the district court are not inconsistent with the DAPA Memorandum’s grant
of discretion to agency decision makers.                For example, the President’s
statement that those who “meet the [DAPA] criteria . . . can come out of the
shadows,” Dist. Ct. Op., 86 F. Supp. 3d at 668, does not suggest that
applications will be rubberstamped, given that (as discussed above) those very
criteria involve the exercise of discretion. Similarly, the President’s suggestion
that agents who do not follow DAPA’s guidelines may suffer consequences does
not support the conclusion that the Memorandum is pretextual. Rather, it
supports the opposite conclusion—that the terms of the DAPA Memorandum,
which incorporate case-by-case discretion, will be followed. An order to “use
your discretion” is not a substantive rule.
       The district court’s reliance on language contained in DHS’s DAPA
website—a source apparently not even cited by the parties and not mentioned
by the majority—rests on even shakier ground. According to the district court,
the DHS website’s characterization of DAPA as a “program” and an “initiative”
somehow contradicts DHS’s position that the Memorandum constitutes
“guidance.” Of course, DAPA may very well be all three, but this has no
bearing on whether the Memorandum constitutes a substantive rule—i.e.,




       41The majority appears to endorse the district court’s reliance on presidential
statements as it too cites the President’s remark that he “‘change[d] the law’” as support for
concluding that DAPA is beyond the scope of the INA. Majority Op. at 65.
                                                105
   Case: 15-40238        Document: 00513286295          Page: 106      Date Filed: 11/25/2015



                                       No. 15-40238
whether the “program” or “initiative” or “guidance” genuinely allows the
agency to exercise its discretion on a case-by-case basis. Even more dubious is
the district court’s argument that, by using the word “initiative” on its website,
DHS was intending to use the word in its technical legal sense to reference
voter initiatives, thus implying a “legislative process.” 42 Id. at 667–68.
       Lacking any probative evidence as to DAPA’s implementation, the
district court relied most heavily on evidence of DACA’s implementation—
concluding unequivocally that DAPA will be “implemented exactly like DACA.”
Id. at 663. It is this analysis that the majority finds convincing, all the while
noting that “any extrapolation from DACA must be done carefully.” Majority
Op. at 47. The district court reached this conclusion on two flawed bases:
(1) the DAPA Memorandum’s statement directing the USCIS to “establish a
process, similar to DACA” for implementing DAPA, Appx. A, at 4; and (2) the
“lack of any suggestion that DAPA will be implemented in a fashion different
from DACA,” Dist. Ct. Op., 86 F. Supp. 3d at 649. With respect to the former,
this single, nebulous statement does not specify how the DAPA and DACA
processes would be similar; the phrase cannot be construed to mean that DAPA
and DACA will be implemented identically.                   The latter is pure burden-
shifting—the district court implies that the burden is on DHS to show that the
two programs will be implemented differently. Of course, in the preliminary
injunction context, Plaintiffs, “by a clear showing, carr[y] the burden of
persuasion.” Harris Cnty. v. CarMax Auto Superstores Inc., 177 F.3d 306, 312



       42 The district court noted that this voter initiative definition is the “sole definition
offered for ‘initiative’” in Black’s Law Dictionary. Dist. Ct. Op., 86 F. Supp. 3d at 668. There
are, of course, other dictionaries—dictionaries far more likely to capture DHS’s intended use
of the word in a website created to describe DAPA to the public (rather than to attorneys or
judges). For example, the first definition of “initiative” in the Oxford English Dictionary is
“[t]hat which initiates, begins, or originates,” Initiative, The Oxford English Dictionary (2d
ed. 1989)—a definition that certainly does not imply a binding norm.
                                                 106
   Case: 15-40238     Document: 00513286295     Page: 107   Date Filed: 11/25/2015



                                 No. 15-40238
(5th Cir. 1999).    The district court also completely ignored the statement
contained in the Declaration of Donald W. Neufeld—the Associate Director for
Service Center Operations for USCIS—that “USCIS is in the process of
determining the procedures for reviewing requests under DAPA, and thus
USCIS has not yet determined whether the process to adjudicate DAPA
requests will be similar to the DACA process.”
      More importantly, the fact that the administration of the two programs
may be similar is not evidence that the substantive review under both programs
will be the same. As discussed in more detail below, the district court relied
heavily on the denial rates of applications submitted under DACA. But those
rates are irrelevant for one simple reason, a reason the district court failed to
confront: the substantive criteria under DACA and DAPA are different. And
even the majority concedes that “DACA and DAPA are not identical.”
Majority Op. at 47.    Review under the DACA Memorandum does not, for
example, require reference to the various discretionary factors contained in the
Enforcement Priorities Memorandum, nor does DACA contain DAPA’s
criterion that the applicant “present no other factors that, in the exercise of
discretion, makes the grant of deferred action inappropriate.” Appx. A, at 4;
see also Majority Op. at 48 (“Further, the DAPA Memo contains additional
discretionary criteria.”). Thus, even assuming DACA and DAPA applications
are reviewed using the exact same administrative process, the district court
had no basis for concluding that the results of that process—a process that
would involve the application of markedly different, discretionary criteria—
would be the same. For this reason alone—that is, the district court’s heavy




                                         107
   Case: 15-40238        Document: 00513286295         Page: 108     Date Filed: 11/25/2015



                                       No. 15-40238
reliance upon this minimally probative evidence—I would conclude that the
district court clearly erred. 43
       There are additional reasons, however, to discount the DACA-related
evidence on which the district court based its decision and which the majority
now accepts. First, even assuming DACA’s 5% denial rate has some probative
value, and assuming that rate can be properly characterized as low, 44 a low
rate would be unsurprising given the self-selecting nature of the program, as
the majority concedes. Majority Op. at 47. It should be expected that only
those highly likely to receive deferred action will apply; otherwise, applicants
would risk revealing their immigration status and other identifying
information to authorities, thereby risking removal (and the loss of a sizeable
fee). The majority recognizes this issue but finds that it “is partially mitigated
by the finding that ‘the [g]overnment has publicly declared that it will make
no attempt to enforce the law against even those who are denied deferred
action.” Id. (citing Dist. Ct. Op., 86 F. Supp. 3d at 663).                But this public
declaration, cited by the district court, comes from an informational DHS
website that never states that DHS will make no attempt to enforce the law. 45




       43 In addition, as Judge Higginson noted in his dissent, DACA is materially
distinguishable from DAPA because the former applies only to “a subset of undocumented
immigrants who are particularly inculpable as they ‘were brought to this country as children’
and, thus, ‘lacked the intent to violate the law.’” Texas, 787 F.3d at 781 (Higginson, J.,
dissenting) (quoting the DACA Memorandum). Accordingly, it would be reasonable to expect
that denial rates under DAPA would be higher than those under DACA, as DACA applicants
are far less likely to exhibit other factors (e.g., a threat to national security) that would
prompt an exercise of discretion not to grant deferred action.
       44This rate represents 38,080 denials out of the 723,358 applications accepted for
processing at USCIS service centers through December 2014. There were an additional
42,919 applications rejected for purely administrative reasons during this time period.
Neither of these numbers suggests an agency on autopilot.
       45The majority’s acceptance of this passage is but one illustration of the problem with
relying on the district court’s factual conclusions.
                                                108
   Case: 15-40238     Document: 00513286295      Page: 109    Date Filed: 11/25/2015



                                  No. 15-40238
      The district court also erred in its mischaracterization of a letter written
by León Rodríguez, Director of USCIS, to Senator Charles Grassley, suggesting
that the top four reasons for DACA denials are:
              (1) the applicant used the wrong form; (2) the applicant
      failed to provide a valid signature; (3) the applicant failed to file or
      complete Form I-765 or failed to enclose the fee; and (4) the
      applicant was below the age of fifteen and thus ineligible to
      participate in the program.

      Dist. Ct. Op., 86 F. Supp. 3d at 609. This, however, is not what the letter
says. The letter actually states that these were the top four reasons for DACA
application rejections, not denials.       As made clear in DHS’s Neufeld
Declaration, “a DACA request is ‘rejected’ when [it is] determine[d] upon intake
that the [application] has a fatal flaw,” while “[a] DACA request is ‘denied’
when a USCIS adjudicator, on a case-by-case basis, determines that the
requestor has not demonstrated that they satisfy the guidelines for DACA or
when an adjudicator determines that deferred action should be denied even
though the threshold guidelines are met.”          By conflating rejections with
denials, the district court suggested that most denials are made for mechanical
administrative reasons and thus could not have been discretionary. But the
five percent denial rate does not even take into account these administrative
rejections.
      The district court also appeared singularly focused on one metric for
measuring whether DACA (and by implication, DAPA) is implemented in a
discretionary manner. The court insisted that DHS provide: “the number, if
any, of requests that were denied even though the applicant met the DACA




                                           109
   Case: 15-40238      Document: 00513286295        Page: 110     Date Filed: 11/25/2015



                                    No. 15-40238
criteria as set out in Secretary Napolitano’s DACA memorandum.” 46 Id. at
609. In yet another instance of improper burden-shifting, the court reasoned
that “[b]ecause the Government could not produce evidence concerning
applicants who met the program’s criteria but were denied DACA status, this
Court accepts the States’ evidence as correct.” Id. at 609 n.8. But the burden
of showing DAPA is non-discretionary was on Plaintiffs—the States—and
Plaintiffs provided no evidence as to the number of these denials. Rather, the
district court accepted as true Plaintiffs’ bare assertion that there were no such
denials, concluding unequivocally that “[n]o DACA application that has met
the criteria has been denied based on an exercise of individualized discretion.”
Id. at 669 n.101. The district court reached this conclusion in the face of
uncontested evidence contained in the Neufeld Declaration that DACA
applications “have also been denied on the basis that deferred action was not
appropriate for other reasons not expressly set forth in [the] 2012 DACA
Memorandum.” The district court also failed to acknowledge the reason DHS
did not introduce statistics as to these denials: it had no ability to do so. As
stated in the Neufeld Declaration, “[u]ntil very recently, USCIS lacked any
ability to automatically track and sort the reasons for DACA denials,”
presumably because it had no reason to track such data prior to this litigation.
Although this point is undisputed, the district court and now the majority
nonetheless fault DHS for failing to provide the information the district court
requested. See Majority Op. at 50 (“[T]he government did not provide the
number of cases that service-center officials referred to field offices for
interviews.”). Yet it was not DHS’s burden to disprove Plaintiffs’ assertions of




      46As discussed above, this focus was misplaced, as application of both the DACA and
DAPA criteria themselves involves the exercise of discretion.
                                             110
   Case: 15-40238           Document: 00513286295          Page: 111       Date Filed: 11/25/2015



                                          No. 15-40238
pretext, nor must DHS (anticipatorily) track data in a way that may be
convenient to an adversary in future litigation.
       The district court also relied on a four-page declaration by Kenneth
Palinkas, President of the National Citizenship and Immigration Services
Council (the union representing USCIS employees processing DACA
applications), for the proposition that “DACA applications are simply
rubberstamped if the applicants meet the necessary criteria.” 47 Dist. Ct. Op.,
86 F. Supp. 3d at 610. Yet lay witness conclusions are only competent evidence
if rationally drawn from facts personally observed. See Fed. R. Evid. 701.
Here, Palinkas’s conclusion was supported only by the fact that DACA
applications are routed to “service centers instead of field offices,” and that
“USCIS officers in service centers . . . do not interview applicants”—a weak
basis on which to conclude that DHS’s representations (both to the public and
to the courts) are “merely pretext.” 48 See 11A Charles Alan Wright & Arthur
R. Miller, Federal Practice & Procedure § 2949 (3d ed. 2015) (“Preliminary
injunctions frequently are denied if the affidavits are too vague or conclusory
to demonstrate a clear right to relief under Rule 65.”). Indeed, Palinkas’s
assertions are rebutted—and the step-by-step process for reviewing DACA
applications is explained—in the detailed affidavit filed by Donald Neufeld, the
head of those very USCIS service centers. Neufeld declares that the service
centers “are designed to adjudicate applications, petitions and requests” for
various programs “that have higher-volume caseloads.” Neufeld goes on to
describe       the   “multi-step,      case-specific     process”    for    reviewing    DACA


       47   Yet again, this focus ignores the discretion inherent in those criteria.
       48Palinkas also focuses on the USCIS’s announcement that it will create a new service
center for the processing of DAPA applications, to be staffed by approximately 700 USCIS
employees and 300 federal contractors. But the fact that so many agents are necessary to
assess DAPA applications is inconsistent with the notion that the review will be conducted
in a mechanical, pro forma manner.
                                                   111
   Case: 15-40238         Document: 00513286295        Page: 112     Date Filed: 11/25/2015



                                       No. 15-40238
applications: “Once a case arrives at a Service Center, a specially trained
USCIS adjudicator is assigned to determine whether the requestor satisfies
the DACA guidelines and ultimately determine whether a request should be
approved or denied.” 49 Adjudicators “evaluate the evidence each requestor
submits in conjunction with the relevant DACA guidelines” and “assess the
appropriate weight to accord such evidence.” 50               Citing various examples,
Neufeld explains that “[e]ven if it is determined that a requestor has satisfied
the threshold DACA guidelines, USCIS may exercise discretion to deny a
request where other factors make the grant of deferred action inappropriate.” 51
As a part of their review, adjudicators can investigate the facts and evidence
supporting the application “by contacting educational institutions, other
government agencies, employers, or other entities.” Moreover, although the
Palinkas Declaration accurately states that adjudicators at USCIS service
centers do not have the capability to interview applicants, the Neufeld
Declaration clarifies that service center adjudicators “may refer a case for
interview at a Field Office”—for example, “when the adjudicator determines,
after careful review of the request and supporting documents, that a request
is deniable, but potentially curable, with information that can best be received
through an interview.” Adjudicators may also request that applicants submit
additional evidence in support of their applications for deferred action; this
was no rare occurrence, as nearly 200,000 such requests for additional evidence
were issued by adjudicators. “In addition, all DACA requestors must submit


        Applications are first mailed to USCIS “lockboxes,” where they are reviewed to
       49

determine whether they should be rejected for administrative reasons.
       50 Neufeld notes, consistent with the discussion above, that “USCIS must . . . exercise
significant discretion in determining whether” some of the DACA guidelines apply; for
example, “determining whether a requestor ‘poses a threat to national security or public
safety’ necessarily involves the exercise of the agency’s discretion.”
       51   Such discretionary denials are generally reviewed at USCIS headquarters.
                                                112
   Case: 15-40238        Document: 00513286295         Page: 113     Date Filed: 11/25/2015



                                       No. 15-40238
to background checks, and requests are denied if these background checks
show that deferred action would be inappropriate.”
       Placing these declarations side-by-side, the detailed Neufeld Declaration
does not simply rebut the conclusory assertions contained in the Palinkas
Declaration—it provides undisputed context for how USCIS service centers
actually work and how DACA application decisions are made. Or at the very
least, as the majority concedes, the two in tandem create “conflicting evidence
on the degree to which DACA allowed for discretion.” Majority Op. at 49. Yet
the district court concluded that the Neufeld Declaration did not provide “the
level of detail that the Court requested.” 52 Dist. Ct. Op., 86 F. Supp. 3d at 609.
It is difficult to imagine what level of detail would have satisfied the district
court. At a minimum, as recognized by Judge Higginson in his dissent to the
denial of the stay pending appeal, the Neufeld Declaration created a factual
dispute warranting an evidentiary hearing. 53 See Texas, 787 F.3d at 781–82
(Higginson, J., dissenting) (citing authorities); see also Landmark Land Co. v.
Office of Thrift Supervision, 990 F.2d 807, 812 (5th Cir. 1993) (“The record
reveals several disputes of material fact that the district court must necessarily
resolve in deciding whether to issue the injunction. An evidentiary hearing
thus is in order upon remand.”); Marshall Durbin Farms, Inc. v. Nat’l Farmers
Org., Inc., 446 F.2d 353, 356 n.4 (5th Cir. 1971) (“[W]here so very much turns
upon an accurate presentation of numerous facts . . . the propriety of
proceeding upon affidavits becomes the most questionable.”); Cobell v. Norton,
391 F.3d 251, 261 (D.C. Cir. 2004) (“Particularly when a court must make



       52The district court did not, however, make an express finding that it deemed the
Palinkas Declaration more credible than the Neufeld Declaration.
       53Even Plaintiffs noted, after DHS submitted the Neufeld Declaration, that “if the
Court decides that the Defendants’ new declarations create a material fact dispute of material
consequence to the motion . . . , the correct step would be to hold a second hearing.”
                                                113
   Case: 15-40238     Document: 00513286295       Page: 114    Date Filed: 11/25/2015



                                   No. 15-40238
credibility determinations to resolve key factual disputes in favor of the moving
party, it is an abuse of discretion for the court to settle the question on the basis
of documents alone, without an evidentiary hearing.” (emphasis added)). The
district court’s failure to hold an evidentiary hearing further undermines faith
in its factual conclusions.
      The district court also looked to the operating procedures governing the
implementation of DACA, noting that they “contain[] nearly 150 pages of
specific instructions for granting or denying deferred action” and involve the
use of standardized forms for recording denials—a fact the majority mentions.
Dist. Ct. Op., 86 F. Supp. 3d at 669 (footnote omitted). But no such operating
procedures for the implementation of DAPA appear in the record—a fact the
majority does not mention. As noted above, the USCIS is currently “in the
process of determining the procedures for reviewing requests under DAPA.” In
any event, even “specific and detailed requirements” may qualify as a “‘general’
statement of policy.” Guardian Fed. Sav. & Loan Ass’n, 589 F.2d at 667. And
the “purpose” of a statement of policy is to “channel discretion” of agency
decision makers; such channeling does not trigger the requirements of notice-
and-comment unless it is “so restrictive . . . that it effectively removes most, if
not all, of the [agency]’s discretion.” Prof’ls & Patients, 56 F.3d at 600. As for
the use of standardized forms to record denials, what matters is not whether
DAPA decisions are memorialized in a mechanical fashion, but whether they
are made in such a fashion. For the many reasons discussed above, the district
court had no legitimate basis for concluding that they will be.
      Finally, the district court’s lengthy discussion of an “abdication theory”
of standing—a theory for which Plaintiffs have not even expressly advocated—




                                           114
   Case: 15-40238        Document: 00513286295          Page: 115      Date Filed: 11/25/2015



                                       No. 15-40238
provides context for the district court’s conclusions as to pretext. 54                      In
determining that the DAPA Memorandum constituted an “abdication” of
DHS’s duties, the district court asserted (repeatedly) that it “cannot be
disputed” that “the Government has abandoned its duty to enforce the law.”
Dist. Ct. Op., 86 F. Supp. 3d at 638. The district court deemed it “evident that
the Government has determined that it will not enforce the law as it applies to
over 40% of the illegal alien population that qualify for DAPA.” 55 Id. at 639
(emphasis added). Such blanket assertions—made without discussing any of
the evidence set out above—assume a lack of discretion in the review of DAPA
applications. This assumption—which the district court apparently required
DHS to rebut—infects the opinion below, yet has no evidentiary basis.
       The majority accepts the district court’s factual conclusions almost carte
blanche. But clear error review is not a rubber stamp, and the litany of errors
committed by the district court become readily apparent from a review of the


       54 It appears that no court in the country has accepted this radical theory of standing.
Indeed, the district court admitted that it had “not found a case where the plaintiff’s standing
was supported solely on this basis.” Dist. Ct. Op., 86 F. Supp. 3d at 643 n.48. The majority’s
broad concept of state standing based on harm to “quasi-sovereign interests” is strikingly
similar to this theory of standing. See Majority Op. at 14 (“When the states joined the union,
they surrendered some of their sovereign prerogatives over immigration.”).
       55 In addition, the district court stated: (1) “DHS has clearly announced that it has
decided not to enforce the immigration laws as they apply to approximately 4.3 million
individuals”; (2) “Secretary Johnson announced that the DHS will not enforce the
immigration laws as to over four million illegal aliens eligible for DAPA, despite the fact that
they are otherwise deportable”; (3) “As demonstrated by DACA and DAPA . . . , the
Government has decided that it will not enforce these immigration laws as they apply to well
over five million people”; (4) “The DHS unilaterally established the parameters for DAPA and
determined that it would not enforce the immigration laws as they apply to millions of
individuals”; and (5) “the DHS does not seek compliance with the federal law in any form,
but instead establishes a pathway for non-compliance and completely abandons entire
sections of this country’s immigration law.” Id. at 637 n.45, 638–43. The district court also
characterized DAPA as an “announced policy of non-enforcement.” Id. at 637 n.45. Although
these quotations from the district court’s opinion focus on what it perceives to be the failures
of DHS to enforce the immigration laws, at other places in that opinion, the district court
identifies the decades-long failure of Congress to fund what the district court would consider
adequate enforcement.
                                                 115
   Case: 15-40238       Document: 00513286295         Page: 116     Date Filed: 11/25/2015



                                      No. 15-40238
record. The record before us, when read properly, shows that DAPA is merely
a general statement of policy. As such, it is exempt from the notice-and-
comment requirements of 5 U.S.C. § 553.
                           V.     APA Substantive Claim
       The majority’s conclusion that the states are substantially likely to
succeed on their APA procedural claim should presumably be enough to affirm
the decision below. Yet, for reasons altogether unclear, the majority stretches
beyond the judgment of the district court and concludes that DAPA and a long,
preexisting regulation (8 C.F.R. § 274a.12(c)(14)), as applied to DAPA, are
substantive APA violations. See Majority Op. at 54–66. Prudence and judicial
economy warrant against going this far, and I would not reach this issue on
the record before us. For one, “the district court enjoined DAPA solely on the
basis of the procedural APA claim.”             Id. at 54.     It did not evaluate the
substantive APA claim at issue. See Dist. Ct. Op., 86 F. Supp. 3d at 677 (“[T]he
Court is specifically not addressing Plaintiffs’ likelihood of success on their
substantive APA claim.”). In fact, the district court eschewed determination of
this issue and Plaintiffs’ constitutional claim “until there [could be] further
development of the record.” Id. 56
       On appeal, the parties offered only sparse arguments on the substantive
APA claim. The parties filed briefs totaling 203 pages, of which ten pages
addressed the substantive APA claim. 57           This hardly seems to be enough to
help us answer a complicated question of statutory interpretation and
administrative law. I would not address the substantive APA claim in light of
this limited record while cognizant of the principle that “[c]ases are to be


       56There might not be much left in the way of factual development of the record,
see Majority Op. at 54 n.158, but there is much left wanting in the way of legal development.
       57Appellees’ Br. 47–50; Appellants’ Reply Br. 21–23; Appellants’ Suppl. Br. 27–29;
Appellees’ Suppl. Br. 15–17.
                                               116
   Case: 15-40238     Document: 00513286295       Page: 117        Date Filed: 11/25/2015



                                  No. 15-40238
decided on the narrowest legal grounds available.”                 Korioth v. Briscoe,
523 F.2d 1271, 1275 (5th Cir. 1975).
      That said, were I to reach the substantive APA claim I would find the
majority’s conclusion unpersuasive on the limited record before us.                 The
argument that DAPA is a substantive APA violation, as I read it, appears to
be the following: (1) DAPA is “manifestly contrary,” Majority Op. at 66, to the
text of the INA and deserves no deference partly because Congress would not
assign it such a “decision[] of vast ‘economic and political significance,’” id. at
62 (citation omitted); and (2) even if DHS deserved deference, DAPA is not a
reasonable interpretation of the INA.
      Questions of how agencies construe their governing statutes fall under
the two-step inquiry announced in Chevron, U.S.A., Inc. v. Natural Resources
Defense Council, Inc., 467 U.S. 837 (1984). It bears reiterating this framework
as I believe the majority misapplies it and its associated precedents. At step
one of Chevron, courts are to look at “whether Congress has directly spoken to
the precise question at issue.” Id. at 842. If Congress has directly spoken, then
the court “must give effect to [its] unambiguously expressed intent.” Id. at 843.
But “if the statute is silent or ambiguous,” then at step two, a court is to defer
to an agency’s interpretation of a statute so long as it is “reasonable.”
Id. at 843–44.
      The majority first states that DAPA fails Chevron step one because
Congress    has     directly   addressed    the    issue      of     deferred    action.
Majority Op. at 55–56.     To bolster its conclusion, the majority points to
provisions of the INA that delineate which aliens can receive lawful permanent
resident (LPR) status, can be eligible for deferred action, and can receive LPR
status by having a citizen family member. Id. at 55–57. These provisions are,
indeed, “specific and detailed,” id. at 55, but none of them precisely prohibits
or addresses the kind of deferred action provided for under DAPA.                   The
                                           117
      Case: 15-40238     Document: 00513286295         Page: 118     Date Filed: 11/25/2015



                                       No. 15-40238
question under step one is whether the language of a statute is “precisely
directed to the question,” not whether “parsing of general terms in the text of
the statute will reveal an actual intent of Congress.” Chevron, 467 U.S. at 861–
62.    Most of the provisions identified by the majority are directed at the
requirements for legal status, not the lawful presence permitted by DAPA. And
even the majority acknowledges the two are not the same. See Majority Op.
at 57 (“LPR status is more substantial than is lawful presence.”). DAPA does
not purport to create “a lawful immigration classification.” Id. at 56.
        It is true that Congress has specified certain categories of aliens that are
eligible for deferred action. See id. at 56. This line of argument follows from
the legal maxim expressio unius est exclusio alterius (“the expression of one is
the exclusion of others”) suggesting that because DAPA was not specified by
Congress, it is contrary to the INA. But this argument is nonetheless incorrect.
The expressio unius “canon has little force in the administrative setting.” Tex.
Rural Legal Aid, Inc. v. Legal Servs. Corp., 940 F.2d 685, 694 (D.C. Cir. 1991).
And the inquiry at step one is “whether Congress has directly spoken to the
precise question at issue,” not whether it legislated in the general area or
around the periphery. Chevron, 467 U.S. at 842 (emphasis added). Congress
has never prohibited or limited ad hoc deferred action, which is no different
than DAPA other than scale. 58 In fact, each time Congress spoke to this
general issue, it did so incidentally and as part of larger statutes not concerned


        58The majority makes much of the scope of DAPA in concluding that it violates the
APA. See Majority Op. at 56, 59. Yet the conclusions regarding DAPA’s legality are similarly
applicable to ad hoc deferred action. Ad hoc deferred action triggers the same eligibility for
benefits and Congress has not directly mentioned it by statute. It should follow then that ad
hoc deferred action is also not authorized by the INA and is a substantive APA violation. But
this cannot be the case for the reasons mentioned below. Despite the majority’s emphasis on
the scale of DAPA, its size plays no role in whether or not it is authorized by statute. I am
aware of no principle that makes scale relevant in this analysis, and the majority does not
cite any authority otherwise. The question of whether an agency has violated its governing
statute does not change if its actions affect one person or “4.3 million” persons. Id. at 56.
                                                118
   Case: 15-40238       Document: 00513286295         Page: 119     Date Filed: 11/25/2015



                                      No. 15-40238
with deferred action. See, e.g., USA PATRIOT ACT of 2001, Pub L. No. 107-
56, § 423(b), 115 Stat. 272, 361 (discussing deferred action for family members
of LPRs killed by terrorism within a far larger statute aimed primarily at
combatting terrorism).        And the language regarding deferred action was
worded in permissive terms, not prohibitive terms.                 See, e.g., 8 U.S.C. §
1154(a)(1)(D)(i)(II) (stating that a qualifying individual “is eligible for deferred
action and work authorization”). More importantly, in enacting these provisos,
Congress was legislating against a backdrop of longstanding practice of federal
immigration officials exercising ad hoc deferred action. By the time Congress
specified categories of aliens eligible for deferred action, immigration officials
were already “engaging in a regular practice . . . of exercising [deferred action]
for humanitarian reasons or simply for its own convenience.” Reno, 525 U.S.
at 484. 59 Yet Congress did nothing to upset this practice. The provisions cited
by the majority, if anything, highlight Congress’s continued acceptance of
flexible and discretionary deferred action. 60 Denying DHS’s ability to grant




       59 The Court in Reno noted that “[p]rior to 1997, deferred-action decisions were
governed by internal INS guidelines which considered [a variety of factors].” Reno, 525 U.S.
at 484 n.8. Although the guidelines were rescinded, the Court also observed that “there [was]
no indication that the INS has ceased making this sort of determination on a case-by-case
basis.” Id.
       60 The Office of Legal Counsel, in its evaluation of DAPA, noted that Congress had
given its “implicit approval” to deferred action over the years. Office of Legal Counsel, The
Department of Homeland Security’s Authority to Prioritize Removal of Certain Aliens
Unlawfully Present in the United States and to Defer Removal of Others 30–31 (2014),
available                                                                                  at
http://www.justice.gov/sites/default/files/olc/opinions/attachments/2014/11/20/2014-11-19-
auth-prioritize-removal.pdf.
                                               119
   Case: 15-40238        Document: 00513286295          Page: 120     Date Filed: 11/25/2015



                                       No. 15-40238
deferred action on a “class-wide basis,” Majority Op. at 32, as the majority does,
severely constrains the agency. 61
       The majority makes a similar mistake with respect to the work
authorization regulation, 8 C.F.R. § 274a.12(c)(14). The majority holds that
this regulation as “to any class of illegal aliens whom DHS declines to remove–
is beyond the scope of what the INA can reasonably be interpreted to
authorize.” Majority Op. at 40. It bases its conclusion on provisions of the INA
that specify classes of aliens eligible and ineligible for work authorization and
scattered statements from past cases supposedly stating that Congress
restricted immigration to preserve jobs for American workers. Yet, much like
with deferred action, Congress has never directly spoken to the question at
issue and, if anything, has indirectly approved of it. In one form or another, 8
C.F.R. § 274a.12(c)(14) has been on the books since 1981. It follows from a
grant of discretion to the Secretary to establish work authorizations for aliens,
see 8 U.S.C. § 1324a(h)(3), and it predates the INA provisions the majority
cites. See Perales v. Casillas, 903 F.2d 1043, 1048 (5th Cir. 1990) (noting that
up to that point there was “nothing in the [INA] [that] expressly provid[ed] for
the grant of employment authorization”). Had Congress wanted to negate this
regulation, it presumably would have done so expressly, but by specifying the
categories of aliens eligible for work authorization, Congress signaled its
implicit approval of this longstanding regulation. Furthermore, no court, until
today, has ever cast doubt on this regulation. Our own circuit in Perales found
no problems with 8 C.F.R. § 274a.12(c)(14) in concluding that a challenge to



       61 The majority’s ruling that class-wide deferred action violates the INA is potentially
devastating. The definition of a class is expansive: “A group of people, things, qualities, or
activities that have common characteristics or attributes.” Class, Black’s Law Dictionary
(10th ed. 2014). I suspect that DHS frequently grants deferred action to two or more aliens
with common characteristics.
                                                120
   Case: 15-40238       Document: 00513286295         Page: 121     Date Filed: 11/25/2015



                                      No. 15-40238
employment authorization denials was non-justiciable. Id. 62 The majority’s
snapshot of Supreme Court opinions discussing the aims of the immigration
laws does not speak to this issue and is misleading. Those opinions noted that
the immigration laws regarding employment authorization were also
concerned with creating an “extensive ‘employment verification system’ . . .
designed to deny employment to aliens who (a) are not lawfully present in the
United States, or (b) are not lawfully authorized to work in the United States.”
Hoffman Plastic Compounds, Inc. v. NLRB, 535 U.S. 137, 147 (2002) (citing 8
U.S.C. § 1324a) (emphasis added). DAPA and 8 C.F.R. § 274a.12(c)(14) further
both these aims and also promote the “[s]elf-sufficiency” of aliens by giving
them work authorization and making them less reliant on public benefits. See
8 U.S.C. § 1601(1) (“Self-sufficiency has been a basic principle of United States
immigration law since this country’s earliest immigration statutes.”).
       The majority next holds that DAPA, fails Chevron step one because the
INA’s broad grants of authority “cannot reasonably be construed as assigning
[DHS] ‘decisions of vast economic and political significance,’ such as DAPA.”
Majority Op. at 61–62 (footnote omitted).              To the contrary, immigration
decisions often have substantial economic and political significance.                     In
Arizona, the Court noted that “discretionary decisions” made in the
enforcement of immigration law “involve policy choices that bear on this
Nation’s international relations.” 132 S. Ct. at 2499. “Removal decisions,” it
has been observed, “‘may implicate our relations with foreign powers’ and
require consideration of ‘changing political and economic circumstances.’”
Jama v. Immigration & Customs Enf’t, 543 U.S. 335, 348 (2005) (quoting



       62If 8 C.F.R. § 274a.12(c)(14) were contrary to the INA, then presumably the challenge
in Perales would have been justiciable since an agency’s “abdication of its statutory
responsibilities” is sufficient to overcome the presumption that agency inaction is
unreviewable. Heckler, 470 U.S. at 833 n.4.
                                               121
   Case: 15-40238      Document: 00513286295      Page: 122   Date Filed: 11/25/2015



                                   No. 15-40238
Matthews v. Diaz, 426 U.S. 67, 81 (1976)). And deferred action—whether ad
hoc or through DAPA—is not an effort by DHS to “hide elephants in
mouseholes,” Whitman v. Am. Trucking Ass’ns, Inc., 531 U.S. 457, 468 (2001),
but rather “[a] principal feature of the removal system,” Arizona, 132 S. Ct. at
2499.
        The majority’s reliance on King v. Burwell, 135 S. Ct. 2480 (2015), for its
conclusion is misplaced. The Court in King held that it was unlikely Congress
delegated a key reform of the ACA to the IRS—an agency not charged with
implementing the ACA and with “no expertise in crafting health insurance
policy.” Id. at 2489. By contrast, DHS is tasked with enforcement of the
immigration laws, see, e.g., 6 U.S.C. § 202, and its substantial expertise in this
area has been noted time and time again. See, e.g., Arizona, 132 S. Ct. at 2506
(“[T]he removal process is entrusted to the discretion of the Federal
Government.”).
        Lastly, the majority concludes that “[e]ven with ‘special deference’ to the
Secretary,”    DAPA     is   an   unreasonable    interpretation   of   the   INA.
Majority Op. at 62–63 (footnote omitted).        Reasonableness at step two of
Chevron requires only a “minimum level of reasonability,” Tex. Office of Pub.
Util. Counsel, 183 F.3d at 420, and will be found so long as an agency’s
interpretation is “not patently inconsistent with the statutory scheme,” Am.
Airlines, Inc. v. Dep't of Transp., 202 F.3d 788, 813 (5th Cir. 2000) (citation
omitted). It is hard to see how DAPA is unreasonable on the record before us.
DAPA does not negate or conflict with any provision of the INA. See Whitman,
531 U.S. at 484. DHS has repeatedly asserted its right to engage in deferred
action. Cf. FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 146
(2000) (concluding an agency was not entitled to deference where it previously
disavowed its enforcement authority). And DAPA appears to further DHS’s


                                           122
   Case: 15-40238    Document: 00513286295         Page: 123   Date Filed: 11/25/2015



                                    No. 15-40238
mission of “[e]stablishing national immigration enforcement policies and
priorities.” 6 U.S.C. § 202(5).
      Indeed, if DAPA were unreasonable under the INA, then it follows that
ad hoc grants of deferred action are unreasonable as well—something the
majority declines to reach. See Majority Op. at 66 n.202. But, as previously
mentioned, there is no difference between the two other than scale, and ad hoc
deferred action has been repeatedly acknowledged by Congress and the courts
as a key feature of immigration enforcement. See Reno, 525 U.S. at 483–84.
After all, agencies are “far better equipped than the courts to deal with the
many variables involved in the proper ordering of [their] priorities,” Heckler,
470 U.S. at 831–32, and “[t]he responsibilities for assessing the wisdom of such
policy choices . . . are not judicial ones,” Chevron, 467 U.S. at 866. From the
limited record before us, I would conclude that the DAPA Memorandum is not
a substantive APA violation.
                                  VI.   Conclusion
      There can be little doubt that Congress’s choices as to the level of funding
for immigration enforcement have left DHS with difficult prioritization
decisions.    But those decisions, which are embodied in the DAPA
Memorandum, have been delegated to the Secretary by Congress. Because
federal courts should not inject themselves into such matters of prosecutorial
discretion, I would dismiss this case as non-justiciable.
      Furthermore, the evidence in the record (the importance of which should
not be overlooked) makes clear that the injunction cannot stand.                   A
determination of “pretext” on the part of DHS must have a basis in concrete
evidence. Of course, as appellate judges, we may not substitute our own view
of the facts for that of the district court. But we must also embrace our duty
to correct clear errors of fact—that is, to ensure that factual determinations
are based not on conjecture, intuition, or preconception, but on evidence. Based
                                           123
   Case: 15-40238    Document: 00513286295      Page: 124   Date Filed: 11/25/2015



                                 No. 15-40238
on the record as it currently stands, the district court’s conclusion that DAPA
applications will not be reviewed on a discretionary, case-by-case basis cannot
withstand even the most deferential scrutiny. Today’s opinion preserves this
error and, by reaching the substantive APA claim, propounds its own. I have
a firm and definite conviction that a mistake has been made. That mistake
has been exacerbated by the extended delay that has occurred in deciding this
“expedited” appeal. There is no justification for that delay.
       I dissent.




                                         124
   Case: 15-40238       Document: 00513286295        Page: 125     Date Filed: 11/25/2015
                                                                  APPENDIX A
                                                                  Secretary
                                                                  U.S. Department of Homeland Security
                                                                  Washington, DC 20528




                                                                  Homeland
                                                                  Security
                             November 20, 2014

MEMORANDUM FOR: 	 Le6n Rodriguez
                  Director
                  U.S. Citizenship and Immigration Services

                             Thomas S. Winkowski
                             Acting Director
                             U.S. Immigration and Customs Enforcement

                             R. Gil Kerlikowske
                             Commissioner
                             U.S. Customs and Bor

FROM:
                              Secretary

SUBJECT: 	                   Exercising Prosecutorial Discretion with Respect to
                             Individuals Who Came to the United States as
                             Children and with Respect to Certain Individuals
                             Who Are the Parents of U.S. Citizens or Permanent
                             Residents

        This memorandum is intended to reflect new policies for the use of deferred
action. By memorandum dated June 15, 2012, Secretary Napolitano issued guidance
entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to
the United States as Children. The following supplements and amends that guidance.

        The Department of Homeland Security (DHS) and its immigration components are
responsible for enforcing the Nation' s immigration laws. Due to limited resources, DHS
and its Components cannot respond to all immigration violations or remove all persons
illegally in the United States. As is true of virtually every other law enforcement agency,
DHS must exercise prosecutorial discretion in the enforcement of the law. Secretary
Napolitano noted two years ago, when she issued her prosecutorial discretion guidance
regarding children, that "[o]ur Nation's immigration laws must be enforced in a strong
and sensible manner. They are not designed to be blindly enforced without consideration
given to the individual circumstances of each case."


                                             1
                                                                  www.dhs.gov
    Case: 15-40238             Document: 00513286295                 Page: 126         Date Filed: 11/25/2015




       Deferred action is a long-standing administrative mechanism dating back decades,
by which the Secretary of Homeland Security may defer the removal of an undocumented
immigrant for a period oftime. 1 A form of administrative relief similar to deferred
action, known then as "indefinite voluntary departure," was originally authorized by the
Reagan and Bush Administrations to defer the deportations of an estimated 1.5 million
undocumented spouses and minor children who did not qualify for legalization under the
Immigration Reform and Control Act of 1986. Known as the "Family Fairness" program,
the policy was specifically implemented to promote the humane enforcement of the law
and ensure family unity.

        Deferred action is a form of prosecutorial discretion by which the Secretary
deprioritizes an individual's case for humanitarian reasons, administrative convenience,
or in the interest of the Department's overall enforcement mission. As an act of
prosecutorial discretion, deferred action is legally available so long as it is granted on a
case-by-case basis, and it may be terminated at any time at the agency's discretion.
Deferred action does not confer any form of legal status in this country, much less
citizenship; it simply means that, for a specified period of time, an individual is permitted
to be lawfully present in the United States. Nor can deferred action itself lead to a green
card. Although deferred action is not expressly conferred by statute, the practice is
referenced and therefore endorsed by implication in several federal statutes. 2

        Historically, deferred action has been used on behalf of particular individuals, and
on a case-by-case basis, for classes of unlawfully present individuals, such as the spouses
and minor children of certain legalized immigrants, widows of U.S. citizens, or victims of
trafficking and domestic violence. 3 Most recently, beginning in 2012, Secretary
Napolitano issued guidance for case-by-case deferred action with respect to those who
came to the United States as children, commonly referred to as "DACA."


1
   Deferred action, in one form or another, dates back to at least the 1960s. "Deferred action" per se dates back at
least as far as 1975. See, Immigration and Naturalization Service, Operation Instructions § 103.l (a)(l)(ii) (1975).
2
  INA§ 204(a)(l)(D)(i)(II), (IV) (Violence Against Women Act (VA WA) self-petitioners not in removal proceedings
are "eligible for deferred action and employment authorization "); INA§ 237(d)(2) (DHS may grant stay ofremoval
to applicants for Tor U visas but that denial of a stay request "shall not preclude the alien from applying for . . .
deferred action"); REAL ID Act of 2005 § 202(c)(2)(B)(viii), Pub. L. 109-13 (requiring states to examine
documentary evidence oflawfal status for driver 's license eligibility purposes, including "approved deferred action
status"); National Defense Authorization Act for Fiscal Year 2004 § 1703(c) (d) Pub. L. 108-136 (spouse, parent or
child ofcertain US. citizen who died as a result ofhonorable service may self-petition for permanent residence and
 "shall be eligible for deferred action, advance parole, and work authorization ").
3
  In August 2001 , the former-Immigration and Naturalization Service issued guidance providing deferred action to
individuals who were eligible for the recently created U and T visas. Two years later, USCJS issued subsequent
guidance, instructing its officers to use existing mechanisms like deferred action for certain U visa applicants facing
potential removal. More recently, in June 2009, USCIS issued a memorandum providing deferred action to certain
surviving spouses of deceased U.S. citizens and their children while Congress considered legislation to allow these
individuals to qualify for permanent residence status.




                                                          2

   Case: 15-40238       Document: 00513286295        Page: 127      Date Filed: 11/25/2015




        By this memorandum, I am now expanding certain parameters of DACA and
issuing guidance for case-by-case use of deferred action for those adults who have been
in this country since January 1, 2010, are the parents of U.S. citizens or lawful
permanent residents, and who are otherwise not enforcement priorities, as set forth in the
November 20, 2014 Policies for the Apprehension, Detention and Removal of
Undocumented Immigrants Memorandum.

        The reality is that most individuals in the categories set forth below are
hard-working people who have become integrated members of American society.
Provided they do not commit serious crimes or otherwise become enforcement priorities,
these people are extremely unlikely to be deported given this Department's limited
enforcement resources-which must continue to be focused on those who represent
threats to national security, public safety, and border security. Case-by-case exercises of
deferred action for children and long-standing members of American society who are not
enforcement priorities are in this Nation's security and economic interests and make
common sense, because they encourage these people to come out of the shadows, submit
to background checks, pay fees, apply for work authorization (which by separate
authority I may grant), and be counted.

       A.     Expanding DACA

       DACA provides that those who were under the age of 31 on June 15, 2012, who
entered the United States before June 15, 2007 (5 years prior) as children under the age of
16, and who meet specific educational and public safety criteria, are eligible for deferred
action on a case-by-case basis. The initial DACA announcement of June 15, 20 12
provided deferred action for a period of two years. On June 5, 2014, U.S. Citizenship
and Immigration Services (USCIS) announced that DACA recipients could request to
renew their deferred action for an additional two years.

    In order to further effectuate this program, I hereby direct USCIS to expand
DACA as follows:

        Remove the age cap. DACA will apply to all otherwise eligible immigrants who
entered the United States by the requisite adjusted entry date before the age of sixteen
(16), regardless of how old they were in June 2012 or are today. The current age
restriction excludes those who were older than 31 on the date of announcement (i.e.,
those who were born before June 15, 1981 ). That restriction will no longer apply.

       Extend DACA renewal and work authorization to three-years. The period for
which DACA and the accompanying employment authorization is granted will be
extended to three-year increments, rather than the current two-year increments. This
change shall apply to all first-time applications as well as all applications for renewal
effective November 24, 2014 . Beginning on that date, USCIS should issue all work


                                             3

   Case: 15-40238       Document: 00513286295          Page: 128     Date Filed: 11/25/2015




authorization documents valid for three years, including to those individuals who have
applied and are awaiting two-year work authorization documents based on the renewal of
their DACA grants. USCIS should also consider means to extend those two-year
renewals already issued to three years.

       Adjust the date-of-entry requirement. In order to align the DACA program
more closely with the other deferred action authorization outlined below, the eligibility
cut-off date by which a DACA applicant must have been in the United States should be
adjusted from June 15, 2007 to January 1, 2010.

       USCIS should begin accepting applications under the new criteria from applicants
no later than ninety (90) days from the date of this announcement.

       B.     Expanding Deferred Action

       I hereby direct USCIS to establish a process, similar to DACA, for exercising
prosecutorial discretion through the use of deferred action, on a case-by-case basis, to
those individuals who:

   • 	 have, on the date of this memorandum, a son or daughter who is a U.S. 

       citizen or lawful permanent resident; 


   • 	 have continuously resided in the United States since before 

       January 1, 2010; 


   • 	 are physically present in the United States on the date of this 

       memorandum, and at the time of making a request for consideration of 

       deferred action with USCIS; 


   • 	 have no lawful status on the date of this memorandum;

   • 	 are not an enforcement priority as reflected in the November 20, 2014 

       Policies for the Apprehension, Detention and Removal of 

       Undocumented Immigrants Memorandum; and 


   • 	 present no other factors that, in the exercise of discretion, makes the 

       grant of deferred action inappropriate. 


        Applicants must file the requisite applications for deferred action pursuant to the
new criteria described above. Applicants must also submit biometrics for USCIS to
conduct background checks similar to the background check that is required for DACA
applicants. Each person who applies for deferred action pursuant to the criteria above
shall also be eligible to apply for work authorization for the period of deferred action,
pursuant to my authority to grant such authorization reflected in section 274A(h)(3) of



                                              4

    Case: 15-40238            Document: 00513286295                 Page: 129         Date Filed: 11/25/2015




the Immigration and Nationality Act. 4 Deferred action granted pursuant to the program
shall be for a period of three years. Applicants will pay the work authorization and
biometrics fees, which currently amount to $465. There will be no fee waivers and, like
DACA, very limited fee exemptions.

       USCIS should begin accepting applications from eligible applicants no later than
one hundred and eighty (180) days after the date of this announcement. As with DACA,
the above criteria are to be considered for all individuals encountered by U.S.
Immigration and Customs Enforcement (ICE), U.S. Customs and Border Protection
(CBP), or USCIS, whether or not the individual is already in removal proceedings or
subject to a final order of removal. Specifically:

    • 	 ICE and CBP are instructed to immediately begin identifying persons in their
        custody, as well as newly encountered individuals, who meet the above criteria
        and may thus be eligible for deferred action to prevent the further expenditure of
        enforcement resources with regard to these individuals.

    • 	 ICE is further instructed to review pending removal cases, and seek administrative
        closure or termination of the cases of individuals identified who meet the above
        criteria, and to refer such individuals to USCIS for case-by-case
        determinations. ICE should also establish a process to allow individuals in
        removal proceedings to identify themselves as candidates for deferred action.

    • 	 USCIS is instructed to implement this memorandum consistent with its existing
        guidance regarding the issuance of notices to appear. The USCIS process shall
        also be available to individuals subject to final orders of removal who otherwise
        meet the above criteria.

       Under any of the proposals outlined above, immigration officers will be provided
with specific eligibility criteria for deferred action, but the ultimate judgment as to
whether an immigrant is granted deferred action will be determined on a case-by-case
basis.

       This memorandum confers no substantive right, immigration status or pathway to
citizenship. Only an Act of Congress can confer these rights. It remains within the
authority of the Executive Branch, however, to set forth policy for the exercise of
prosecutorial discretion and deferred action within the framework of existing law. This
memorandum is an exercise of that authority.

4
  INA § 274A(h)(3), 8 U.S.C. § 1324a(h)(3) ("As used in this section, the term ' unauthorized alien' means, with
respect to the employment of an alien at a particular time, that the alien is not at that time either (A) an alien
lawfully admitted for permanent residence, or (8) authorized to be so employed by this chapter or by
the[Secretary] ."); 8 C.F.R. § 274a. J 2 (regulations establishing classes of aliens eligible for work authorization).




                                                          5

     Case: 15-40238       Document: 00513286295          Page: 130      Date Filed: 11/25/2015
                                                                       APPENDIX B
                                                                       Secretary
                                                                        U.S. Department of Homeland Security
                                                                       Washington, DC 20528



                                                                       Homeland
                                                                       Security
                               November 20, 2014

MEMORANDUM FOR:                Thomas S. Winkowski
                               Acting Director
                               U.S. Immigration and Customs Enforcement

                               R. Gil Kerlikowske
                               Commissioner
                               U.S. Customs and Border Protection

                               Leon Rodriguez
                               Director
                               U.S. Citizenship and Immigration Services

                               Alan D. Bersin
                               Acting Assistant Secretary for Policy

FROM:                          Jeh Charles Johnson
                               Secretary

SUBJECT:                       Policies for the Apprehension, Deten tion and
                               Removal of Undocumented Immigrants

       This memorandum reflects new policies for the apprehension, detention, and
removal of aliens in this country. This memorandum should be considered
Department-wide guidance, applicable to the activities of U.S. Immigration and Customs
Enforcement (ICE), U.S. Customs and Border Protection (CBP), and U.S. Citizenship
and Immigration Services (USCIS). This memorandum should inform enforcement and
removal activity, detention decisions, budget requests and execution, and strategic
planning.

        In general, our enforcement and removal policies should continue to prioritize
threats to national security, public safety, and border security. The intent of this new
policy is to provide clearer and more effective guidance in the pursu it of those priorities.
To promote public confidence in our enforcement activities, I am also directing herein
greater transparenc y in the annual reporting of our removal statistics, to include data that
tracks the priorities outlined below.




                                                                       www.dhs..gov
    Case: 15-40238       Document: 00513286295         Page: 131      Date Filed: 11/25/2015




        The Department of Homeland Security (DHS) and its immigration components-
CBP, ICE, and USCIS-are responsible for enforcing the nation's immigration laws.
Due to limited resources, DHS and its Components cannot respond to all immigration
violations or remove all persons illegally in the United States. As is true of virtually
every other law enforcement agency, DHS must exercise prosecutorial discretion in the
enforcement of the law. And, in the exercise of that discretion, DHS can and should
develop smart enforcement priorities, and ensure that use of its limited resources is
devoted to the pursuit of those priorities. DHS's enforcement priorities are, have been,
and will continue to be national security, border security, and public safety. DHS
personnel are directed to prioritize the use of enforcement personnel , detention space, and
removal assets accordingly.

        In the immigration context, prosecutorial discretion should apply not only to the
decision to issue, serve, file, or cancel a Notice to Appear, but also to a broad range of
other discretionary enforcement decisions, including deciding: whom to stop, question ,
and arrest; whom to detain or release; whether to settle, dismiss, appeal , or join in a
motion on a case; and whether to grant deferred action, parole, or a stay of removal
instead of pursuing removal in a case. While DHS may exercise prosecutorial discretion
at any stage of an enforcement proceeding, it is generally preferable to exercise such
discretion as early in the case or proceeding as possible in order to preserve government
resources that would otherwise be expended in pursuing enforcement and removal of
higher priority cases. Thus, DHS personnel are expected to exercise discretion and
pursue these priorities at all stages of the enforcement process-from the earliest
investigative stage to enforcing final orders of removal-subject to their chains of
command and to the particular responsibilities and authorities applicable to their specific
position.

        Except as noted below, the following memoranda are hereby rescinded and
superseded: John Morton, Civil Immigration Enforcem ent: Priorities for the
Apprehension , Detention , and Removal of Aliens, March 2, 20 11; John Morton,
Exercising Prosecutorial Discretion Consistent with the Civil Enforcement Priorities of
the Agency for the Apprehension , Detention and Removal of Aliens , June 17, 20 11; Peter
Vincent, Case-by-Case Review of Incoming and Certain Pending Cases, November 17,
2011; Civil Immigration Enforcement: Guidance on the Use of Detainers in the Federal,
State, Local, and Tribal Criminal Justice Systems, December 21, 2012; National Fugitive
Operations Program: Priorities, Goals, and Expectations, December 8, 2009.




                                              2
     Case: 15-40238      Document: 00513286295          Page: 132      Date Filed: 11/25/2015




A.      Civil Immigration Enforcement Priorities

        The following shall constitute the Department's civil immigration enforcement
priorities:

     Priority 1 (threats to national security, border security, and public safety)

       Aliens described in this priority represent the highest priority to which
enforcement resources should be directed:

     (a) aliens engaged in or suspected of terrorism or espionage, or who
         otherwise pose a danger to national security;
     (b) aliens apprehended at the border or ports of entry while attempting to
         unlawfully enter the United States;
     (c) aliens convicted of an offense for which an element was active
         participation in a criminal street gang, as defined in 18 U.S.C. § 52 l(a), or
         aliens not younger than 16 years of age who intentionally participated in
         an organized criminal gang to further the illegal activity of the gang;
     (d) aliens convicted of an offense classified as a felony in the convicting
         jurisdiction, other than a state or local offense for which an essential
         element was the alien's immigration status; and
     (e) aliens convicted of an "aggravated felony," as that term is defined in
         section 101(a)(43) of the Immigration and Nationality Act at the time of
         the conviction.

       The removal of these aliens must be prioritized unless they qualify for asylum or
another form of relief under our laws, or unless, in the judgment of an ICE Field Office
Director, CBP Sector Chief or CBP Director of Field Operations, there are compelling
and exceptional factors that clearly indicate the alien is not a threat to national security,
border security, or public safety and should not therefore be an enforcement priority.

     Priority 2 (misdemeanants and new immigration violators)

       Aliens described in this priority , who are also not described in Priority 1, represent
the second-highest priority for apprehension and removal. Resources should be dedicated
accordingly to the removal of the following:

     (a) aliens convicted of three or more misdemeanor offenses, other than minor
         traffic offenses or state or local offenses for which an essential element



                                               3
    Case: 15-40238            Document: 00513286295                Page: 133        Date Filed: 11/25/2015




          was the alien's immigration status, provided the offenses arise out of
          three separate incidents;

    (b) aliens convicted of a "significant misdemeanor," which for these purposes
        is an offense of domestic violence ;1 sexual abuse or exploitation;
        burglary ; un lawful possession or use of a firearm; drug distribution or
        trafficking; or driving under the influence; or if not an offense listed
        above, one for which the individual was sentenced to time in custody of
        90 days or more (the sentence must involve time to be served in custody,
        and does not include a suspended sentence);
    (c) aliens apprehended anywhere in the United States after unlawfu lly
        entering or re-entering the United States and who cannot establish to the
        satisfaction of an immigration officer that they have been physically
        present in the United States continuously since January 1, 2014 ; and
    (d) aliens who, in the judgmen t of an ICE Field Office Director , USCIS
        District Director, or USCIS Service Center Director, have significantly
        abused the visa or visa waiver programs.

        These aliens should be removed unless they qualify for asylum or anoth er form of
relief under our laws or, unless, in the judgment of an ICE Field Office Director, CBP
Sector Chief, CBP Director of Field Operations, USCIS District Director, or users
Service Center Director, there are factors indicating the alien is not a threat to national
security, border security, or public safety, and should not therefore be an enforcement
priority.

    Priority 3 (other immigration violations)

        Priority 3 aliens are those who have been issued a final order of removal2 on or
after January 1, 20 14. Aliens described in this priority, who are not also described in
Priority 1 or 2, represent the third and lowest priority for apprehension and removal.
Resources should be dedicated accordingly to aliens in this priority. Priority 3 aliens
should generally be removed unless they qualify for asylum or another form of relief
under our laws or, unless, in the judgment of an immigration officer, the alien is not a
threat to the integrity of the immigration system or there are factors suggesting the alien
should not be an enforcement priority.



1
  ln eval uating whether the offense is a significant misdemeanor involving ..domestic violence," careful
consideration should be given to whether the convicted alien was also the victim of domestic violence; if so, this
should be a mitigating factor. See generally, John Morton, Prosecutorial Discretion: Certain Victims, Witnesses,
and Plaintiffs, June 17, 201 1.
2
  For present purposes, "final order" is defined as it is in 8 C.F.R. § 124 l.1.

                                                        4
     Case: 15-40238      Document: 00513286295         Page: 134     Date Filed: 11/25/2015




B.     Apprehension, Deten tion , and Removal of Other Aliens Unlawfully in
       the United States

        Nothing in this memorandum should be construed to prohibit or discourage the
apprehension, detention, or removal of aliens unlawfully in the United States who are not
identified as priorities herein. However, resources should be dedicated, to the greatest
degree possible, to the removal of aliens described in the priorities set forth above,
commensurate with the level of prioritization identified. Immigration officers and
attorneys may pursue removal of an alien not identified as a priority herein , provided, in
the judgment of an ICE Field Office Director, removing such an alien would serve an
important federal interest.

C.     Detention

       As a general rule, DHS detention resources should be used to support the
enforcement pr iorities noted above or for aliens subject to mandatory detention by
law. Absent extraordinary circumstances or the requirement of mandatory detention,
field office directors should not expend detention resource s on aliens who are known
to be suffering from serious physical or mental illness, who are disabled, elderly ,
pregnant, or nursing, who demonstrate that they are primary caretakers of children
or an infirm person, or whose detention is otherwise not in the public interest. To
detain aliens in those categories who are not subject to mandatory detention, DHS
officers or special agents must obtain approval from the ICE F ield Office Director.
If an alien falls within the above categories and is subject to mand atory detention,
field office directors are encouraged to contact their local Office of Chief Counsel
for guidance.

D.     Exercising Prosecutorial Discretion

        Section A, above, requires DHS personnel to exercise discretion based on
 individual circumstances. As noted above, aliens in Priority l must be prioritized for
 removal unless they qualify for asylum or other form of relief under our laws, or unl ess,
in the judgment of an ICE Field Office Director, CBP Sector Chief, or CBP Director of
Field Operations, there are compelling and exceptional factors that clearly indicate the
alien is not a threat to national security, border security, or public safety and should not
therefore be an enforcement priority. Likewise, aliens in Priority 2 should be removed
unless they qualify for asylum or other forms of relief under our laws, or unless, in the
judgment of an ICE Field Office Director, CBP Sector Chief, CBP Director of Field
Operation s, USCIS District Director, or USCIS Service Center Director, there are factors
indicating the alien is not a threat to national security, border security, or public safety
and should not therefore be an enforcement priority . Similarly, aliens in Priority 3 should
generally be removed unless they qualify for asylum or another form of relief under our
laws or, unless, in the judgment of an immigration officer, the alien is not a threat to the

                                              5
     Case: 15-40238      Document: 00513286295         Page: 135      Date Filed: 11/25/2015




integrity of the immigration system or there are factors suggesting the alien should not be
an enforcement priority.

        In making such judgment s, DHS personnel should consider factors such as:
extenuating circumstances involving the offense of conviction; extended length of time
since the offense of conviction; length of time in the United States; military service;
family or community ties in the United States; status as a victim, witness or plaintiff in
civil or criminal proceedings; or compelling humanit arian factors such as poor health,
age, pregnancy, a young child, or a seriously ill relative. These factors are not intended
to be dispositive nor is this list intended to be exhaustive. Decisions should be based on
the totality of the circumstances.

E.     Implementation

        The revised guidance shall be effective on January 5, 201 5. Implementing training
and guidance will be provided to the workforce prior to the effective date. The revised
guidance in this memorandum applies only to aliens encountered or apprehended on or
after the effective date, and aliens detained, in removal proceedings, or subject to removal
orders who have not been removed from the United States as of the effective date.
Nothing in this guidance is intended to modify USCIS Notice to Appear policies, which
remain in force and effect to the extent they are not inconsistent with this memorandum.

F.     Data

       By this memorandum I am directing the Office of Immigration Statistics to create
the capability to collect, maintain, and report to the Secretary data reflecting the numbers
of those apprehended, removed, returned, or otherwise repatriat ed by any component of
DHS and to report that data in accordance with the priorities set forth above. I direct
CBP, ICE, and USCIS to cooperate in this effort. I intend for this data to be part of the
package of data released by DHS to the public annually.

G.     No Private Right Statement

       These guidelines and priorities are not intended to, do not, and may not be relied
upon to create any right or ben efit, substantive or procedural, enforceable at law by any
party in any administrative, civil, or criminal matter.




                                               6